 

FS Investment Corporation III 8-K [fsiciii-8k_092215.htm]

Exhibit 10.1

 



AMENDMENT NO. 4 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of September
22, 2015 (this “Amendment”), among Dunlap Funding LLC, a Delaware limited
liability company (the “Borrower”), Wells Fargo Bank, National Association, as
collateral agent and collateral custodian (the “Collateral Agent”), each Lender
party hereto (each, a “Lender” and collectively, the “Lenders”), and Deutsche
Bank AG, New York Branch, as administrative agent (the “Administrative Agent”).

WHEREAS, the Borrower, the Collateral Agent, the Lenders and the Administrative
Agent are party to the Loan Financing and Servicing Agreement, dated as of
December 2, 2014 (as amended, supplemented, amended and restated and otherwise
modified from time to time, the “Loan Agreement”); and

WHEREAS, the Borrower, the Collateral Agent, the Lenders and the Administrative
Agent have agreed to amend the Loan Agreement in accordance with the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1.            Defined Terms. Terms used but not defined herein have
the respective meanings given to such terms in the Loan Agreement.

ARTICLE II

Amendments

SECTION 2.1.            Amendments to the Loan Agreement. As of the date of this
Amendment, the Loan Agreement is hereby amended as follows:

(a)                to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the Loan
Agreement attached as Appendix A hereto.



 

 


ARTICLE III

Conditions to Effectiveness

SECTION 3.1.            This Amendment shall become effective as of the date
first written above upon the satisfaction of the following conditions:

(a)                the execution and delivery of this Amendment by the Borrower
and the Administrative Agent, the Collateral Agent and the Lenders;

(b)               the Administrative Agent’s receipt of a legal opinion of
Dechert LLP, counsel for the Borrower, and Locke Lord LLP and in-house counsel
for the Collateral Agent, each in form and substance reasonably satisfactory to
the Administrative Agent covering such matters as the Administrative Agent may
reasonably request;

(c)                the Class A-2 Commitment has received a rating of at least
“A-” from Morningstar;

(d)               the Administrative Agent’s receipt of a good standing
certificate for the Borrower issued by the applicable Official Body of its
jurisdiction of organization and a certified copy of the resolutions of the
board of directors of the Borrower approving this Amendment and the transactions
contemplated hereby, certified by its secretary, assistant secretary or an
Executive Officer; and

(e)                each Lender Group has received a Note duly completed and
executed by the Borrower and payable to the Agent for such Lender Group.

ARTICLE IV

Miscellaneous

SECTION 4.1.            Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 4.2.            Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

SECTION 4.3.            Ratification. Except as expressly amended and waived
hereby, the Loan Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.

SECTION 4.4.            Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by facsimile or email transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

 

 



SECTION 4.5.            Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

[Signature pages follow]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.



  DUNLAP FUNDING LLC, as Borrower         By: /s/ Gerald Stahlecker   Name:
Gerald F. Stahlecker   Title: Executive Vice President

[Signature page to Amendment No. 4 to Loan Agreement]

 



 

 



  DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent         By: /s/
Kevin Tanzer   Name: Kevin Tanzer   Title: Managing Director         By:  /s/
Amit Patel   Name:  Amit Patel   Title:  Director



[Signature page to Amendment No. 4 to Loan Agreement]

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and as Collateral
Custodian         By: /s/ Abby Schexnider   Name: Abby Schexnider   Title: Vice
President





 [Signature page to Amendment No. 4 to Loan Agreement]

 

 

 



  DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender         By: /s/ Kevin Tanzer  
Name: Kevin Tanzer   Title: Managing Director         By:  /s/ Amit Patel  
Name:  Amit Patel   Title:  Director



 

 

[Signature page to Amendment No. 4 to Loan Agreement]

 

 

 



  PIONEERS GATE LLC, as a Lender         By: /s/ Mark Golombeck   Name: Mark
Golombeck   Title: Managing Director



 

 

[Signature page to Amendment No. 4 to Loan Agreement]



 

 

APPENDIX A

Loan Agreement Amendments



 

 

 

EXECUTION VERSION

Conformed through Amendment No. 4

 

 

 

 

 

LOAN FINANCING AND SERVICING AGREEMENT

 

dated as of December 2, 2014

 

DUNLAP FUNDING LLC
as Borrower

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

 

THE OTHER AGENTS PARTIES HERETO,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian

 

 

 

 

TABLE OF CONTENTS

Page

ARTICLE I     DEFINITIONS 1     Section 1.1 Defined Terms 1       Section 1.2
Other Definitional Provisions 4142       ARTICLE II     THE FACILITY, ADVANCE
PROCEDURES AND NOTES 4344     Section 2.1 Advances 4344       Section 2.2
Funding of Advances 4344       Section 2.3 Notes 4445       Section 2.4
Repayment and Prepayments 4546       Section 2.5 Permanent Reduction of Facility
Amount 4546       Section 2.6 Extension of Revolving Period 4647       Section
2.7 Calculation of Discount Factor 4647       Section 2.8 Increase in Facility
Amount 4748       Section 2.9 Term Loan Allocation 4749       ARTICLE
III     YIELD, UNDRAWN FEE, ETC 4749     Section 3.1 Yield and Undrawn Fee 4749
      Section 3.2 Yield Distribution Dates 4849       Section 3.3 Yield
Calculation 4849       Section 3.4 Computation of Yield, Fees, Etc 4850      
ARTICLE IV     PAYMENTS; TAXES 4850     Section 4.1 Making of Payments 4850    
  Section 4.2 Due Date Extension 4950       Section 4.3 Taxes 4950

 

-i- 

 

 

ARTICLE V     INCREASED COSTS, ETC 5354     Section 5.1 Increased Costs, Capital
Adequacy 5354       ARTICLE VI     EFFECTIVENESS; CONDITIONS TO ADVANCES 5456  
  Section 6.1 Effectiveness 5456       Section 6.2 Advances and Reinvestments
5657       Section 6.3 Transfer of Collateral Obligations and Permitted
Investments 5859       ARTICLE VII     ADMINISTRATION AND MANAGEMENT OF
COLLATERAL OBLIGATIONS 5961     Section 7.1 Investment Manager 5961      
Section 7.2 Investment Manager Events of Default 5961       Section 7.3 Duties
of the Investment Manager 6062       Section 7.4 Reserved 6162       Section 7.5
Covenants Relating to the Investment Manager 6163       Section 7.6 Reserved
6466       Section 7.7 Collateral Reporting 6466       Section 7.8 Reserved 6466
      Section 7.9 Procedural Review of Collateral Obligations; Access to
Investment Manager and Investment Manager’s Records 6466       Section 7.10
Optional Sales 6567       Section 7.11 Repurchase or Substitution of Warranty
Collateral Obligations 6769       Section 7.12 Required Sale Date 6870      
ARTICLE VIII     ACCOUNTS; PAYMENTS 6870     Section 8.1 Accounts 6870      
Section 8.2 Excluded Amounts 7072       Section 8.3 Distributions, Reinvestment
and Dividends 7072

 

-ii- 

 

 

Section 8.4 Fees 7375       Section 8.5 Monthly Report 7375       ARTICLE
IX     REPRESENTATIONS AND WARRANTIES OF THE BORROWER 7476     Section 9.1
Organization and Good Standing 7476       Section 9.2 Due Qualification 7476    
  Section 9.3 Power and Authority 7476       Section 9.4 Binding Obligations
7476       Section 9.5 Security Interest 7577       Section 9.6 No Violation
7678       Section 9.7 No Proceedings 7678       Section 9.8 No Consents 7678  
    Section 9.9 Solvency 7678       Section 9.10 Compliance with Laws 7678      
Section 9.11 Taxes 7779       Section 9.12 Monthly Report 7779       Section
9.13 No Liens, Etc 7779       Section 9.14 Information True and Correct 7779    
  Section 9.15 Bulk Sales 7880       Section 9.16 Collateral 7880       Section
9.17 Selection Procedures 7880       Section 9.18 Indebtedness 7880      
Section 9.19 No Injunctions 7880       Section 9.20 No Subsidiaries 7880      
Section 9.21 ERISA Compliance 7880       Section 9.22 Investment Company Status
7880

 

-iii- 

 

 

Section 9.23 Set-Off, Etc 7880       Section 9.24 Collections 7980       Section
9.25 Value Given 7981       Section 9.26 Regulatory Compliance 7981      
Section 9.27 Separate Existence 7981       Section 9.28 Transaction Documents
7981       Section 9.29 Anti-Terrorism, Anti-Money Laundering 8082       ARTICLE
X     COVENANTS 8082     Section 10.1 Protection of Security Interest of the
Secured Parties 8082       Section 10.2 Other Liens or Interests 8183      
Section 10.3 Costs and Expenses 8183       Section 10.4 Reporting Requirements
8183       Section 10.5 Separate Existence 8284       Section 10.6 Hedging
Agreements 8385       Section 10.7 Tangible Net Worth 8587       Section 10.8
Taxes 8587       Section 10.9 Merger, Consolidation, Etc 8587       Section
10.10 Deposit of Collections 8587       Section 10.11 Indebtedness; Guarantees
8688       Section 10.12 Limitation on Purchases from Affiliates 8688      
Section 10.13 Documents 8688       Section 10.14 Preservation of Existence 8688
      Section 10.15 Limitation on Investments 8688       Section 10.16
Distributions 8688       Section 10.17 Performance of Borrower Assigned
Agreements 8789

 

-iv- 

 

 

Section 10.18 Material Modifications 8789       Section 10.19 Further
Assurances; Financing Statements 8789       Section 10.20 Obligor Payment
Instructions 8890       Section 10.21 Delivery of Collateral Obligation Files
8890       Section 10.22 Collateral Obligation Schedule 8890       Section 10.23
Rating Agency Information 8990       ARTICLE XI     THE COLLATERAL AGENT 8991  
  Section 11.1 Appointment of Collateral Agent 8991       Section 11.2 Monthly
Reports 8991       Section 11.3 Collateral Administration 8991       Section
11.4 Removal or Resignation of Collateral Agent 9294       Section 11.5
Representations and Warranties 9395       Section 11.6 No Adverse Interest of
Collateral Agent 9395       Section 11.7 Reliance of Collateral Agent 9495      
Section 11.8 Limitation of Liability and Collateral Agent Rights 9496      
Section 11.9 Tax Reports 9698       Section 11.10 Merger or Consolidation 9698  
    Section 11.11 Collateral Agent Compensation 9799       Section 11.12
Anti-Terrorism Laws 9799       ARTICLE XII     GRANT OF SECURITY INTEREST 9799  
  Section 12.1 Borrower’s Grant of Security Interest 9799       Section 12.2
Borrower Remains Liable 99101       Section 12.3 Release of Collateral 99101

 

-v- 

 

 

ARTICLE XIII     FACILITY TERMINATION EVENTS 99101     Section 13.1 Facility
Termination Events 99101       Section 13.2 Effect of Facility Termination Event
102104       Section 13.3 Rights upon Facility Termination Event 103105      
Section 13.4 Collateral Agent May Enforce Claims Without Possession of Notes
103105       Section 13.5 Collective Proceedings 104106       Section 13.6
Insolvency Proceedings 104106       Section 13.7 Delay or Omission Not Waiver
105107       Section 13.8 Waiver of Stay or Extension Laws 105107       Section
13.9 Limitation on Duty of Collateral Agent in Respect of Collateral 105107    
  Section 13.10 Power of Attorney 106108       ARTICLE XIV     THE
ADMINISTRATIVE AGENT 106108     Section 14.1 Appointment 106108       Section
14.2 Delegation of Duties 107109       Section 14.3 Exculpatory Provisions
107109       Section 14.4 Reliance by Note Agents 107109       Section 14.5
Notices 108110       Section 14.6 Non-Reliance on Note Agents 108110      
Section 14.7 Indemnification 109111       Section 14.8 Successor Note Agent
109111       Section 14.9 Note Agents in their Individual Capacity 110112      
Section 14.10 Borrower Procedural Review 110112       ARTICLE XV ASSIGNMENTS
110112       Section 15.1 Restrictions on Assignments 110112

 

-vi- 

 

 

Section 15.2 Documentation 110112       Section 15.3 Rights of Assignee 111112  
    Section 15.4 Assignment by Lenders 111113       Section 15.5 Registration;
Registration of Transfer and Exchange 111113       Section 15.6 Mutilated,
Destroyed, Lost and Stolen Notes 112114       Section 15.7 Persons Deemed Owners
113115       Section 15.8 Cancellation 113115       Section 15.9 Participations;
Pledge 113115       ARTICLE XVI     INDEMNIFICATION 114116     Section 16.1
Borrower Indemnity 114116       Section 16.2 Reserved 115117       Section 16.3
Contribution 115117       Section 16.4 Net After-Tax Basis 115117       ARTICLE
XVII     MISCELLANEOUS 115117     Section 17.1 No Waiver; Remedies 115117      
Section 17.2 Amendments, Waivers 115117       Section 17.3 Notices, Etc 116118  
    Section 17.4 Costs and Expenses 116118       Section 17.5 Binding Effect;
Survival 117119       Section 17.6 Captions and Cross References 117119      
Section 17.7 Severability 117119       Section 17.8 GOVERNING LAW 117119      
Section 17.9 Counterparts 117120       Section 17.10 WAIVER OF JURY TRIAL 118120
      Section 17.11 No Proceedings 118120

 

-vii- 

 

 

Section 17.12 Limited Recourse 118120       Section 17.13 ENTIRE AGREEMENT
119121       Section 17.14 Confidentiality 119122       Section 17.15
Non-Confidentiality of Tax Treatment 120122       Section 17.16 Replacement of
Lenders 120123       Section 17.17 Consent to Jurisdiction 122124       Section
17.18 Option to Acquire Rating 122124       ARTICLE XVIII     COLLATERAL
CUSTODIAN 122124     Section 18.1 Designation of Collateral Custodian 122124    
  Section 18.2 Duties of the Collateral Custodian 122124       Section 18.3
Delivery of Collateral Obligation Files 124126       Section 18.4 Collateral
Obligation File Certification 125127       Section 18.5 Release of Collateral
Obligation Files 125127       Section 18.6 Examination of Collateral Obligation
Files 127129       Section 18.7 Lost Note Affidavit 127130       Section 18.8
Transmission of Collateral Obligation Files 128130       Section 18.9 Merger or
Consolidation 128130       Section 18.10 Collateral Custodian Compensation
128130       Section 18.11 Removal or Resignation of Collateral Custodian 128131
      Section 18.12 Limitations on Liability 129131       Section 18.13
Collateral Custodian as Agent of Collateral Agent 131133

 

 

-viii- 

 

 

EXHIBIT A Form of Note EXHIBIT B Audit Standards EXHIBIT C-1 Form of Advance
Request EXHIBIT C-2 Form of Reinvestment Request EXHIBIT C-3 Form of Asset
Approval Request EXHIBIT C-4 Form of Prepayment Notice EXHIBIT D Form of Monthly
Report EXHIBIT E Form of Approval Notice EXHIBIT F-1 Authorized Representatives
of Investment Manager EXHIBIT F-2 Request for Release and Receipt EXHIBIT F-3
Request for Release of Request for Release and Receipt EXHIBIT G-1 U.S. Tax
Compliance Certificate (Foreign Lender - non-Partnerships) EXHIBIT G-2 U.S. Tax
Compliance Certificate (Foreign Participant - non-Partnerships) EXHIBIT G-3 U.S.
Tax Compliance Certificate (Foreign Participants - Partnerships) EXHIBIT G-4
U.S. Tax Compliance Certificate (Foreign Lenders - Partnerships) EXHIBIT H
Schedule of Collateral Obligations Certification     SCHEDULE 1 Diversity Score
Calculation SCHEDULE 2 Moody’s Industry Classification Group List SCHEDULE 3
Collateral Obligations

 

-ix- 

 

 

LOAN FINANCING AND SERVICING AGREEMENT

THIS LOAN FINANCING AND SERVICING AGREEMENT is made and entered into as of
December 2, 2014, among DUNLAP FUNDING LLC, a Delaware limited liability company
(the “Borrower”), each LENDER (as hereinafter defined) FROM TIME TO TIME PARTY
HERETO, the AGENTS for the Lender Groups (as hereinafter defined) from time to
time parties hereto (each such party, in such capacity, together with their
respective successors and permitted assigns in such capacity, an “Agent”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent and Collateral Custodian
(each as hereinafter defined), and DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein; and

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein.

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Article I

DEFINITIONS

Section 1.1

Defined Terms.  As used in this Agreement, the following terms have the
following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Account” means the Unfunded Exposure Account, the Principal Collection Account
and the Interest Collection Account, together with any sub-accounts deemed
appropriate or necessary by the Securities Intermediary, for convenience in
administering such accounts.

“Account Collateral” has the meaning set forth in Section 12.1(d).

“Account Control Agreement” means the Securities Account Control Agreement,
dated as of the Effective Date, by and between the Borrower, as pledgor, the
Collateral Agent on behalf of the Secured Parties, as secured party, and the
Collateral Custodian, as Securities Intermediary.

 

 

 

 

“Accrual Period” means, with respect to any Distribution Date, the period from
and including the previous Distribution Date (or, in the case of the first
Distribution Date, from and including the Effective Date) through and including
the day preceding such Distribution Date.

“Adjusted Aggregate Eligible Collateral Obligation Balance” means, as of any
date, the Aggregate Eligible Collateral Obligation Amount minus the Excess
Concentration Amount on such date.

“Administrative Agent” has the meaning set forth in the Preamble.

“Advances” means the Class A-1 Advances and the Class A-2 Advances.

“Advance Date” has the meaning set forth in Section 2.1(a).

“Advance Rate” means with respect to any (a) First Lien Loan or Senior Secured
Bond, the First Lien Advance Rate and (b) Second Lien Loan, Unsecured Loan or
Unsecured Bond, 35%.

“Advance Request” has the meaning set forth in Section 2.2(a).

“Adverse Claim” means any claim of ownership or any Lien, title retention, trust
or other charge or encumbrance, or other type of preferential arrangement having
the effect or purpose of creating a Lien, other than Permitted Liens.

“Affected Person” has the meaning set forth in Section 5.1.

“Affiliate” of any Person means any other Person that directly or indirectly
Controls, is Controlled by or is under common Control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any employee benefit plan). For the purposes of this definition,
“Control” shall mean the possession, directly or indirectly (including through
affiliated entities), of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” shall have meanings correlative thereto.

“Agent” has the meaning set forth in the Preamble.

“Aggregate Eligible Collateral Obligation Amount” means, as of any date, the sum
of the Collateral Obligation Amounts for all Eligible Collateral Obligations.

 

-2- 

 

 

“Aggregate Funded Spread” means, as of any day, the sum of: (a) in the case of
each Eligible Collateral Obligation (including, for any Deferrable Collateral
Obligation, only the required current cash pay interest thereon) that bears
interest at a spread over a London interbank offered rate based index, (i) the
sum of (I) the stated interest rate spread on each such Collateral Obligation
above such index plus (II) for each such Collateral Obligation that provides for
a minimum index amount, the excess, if any, of such minimum index amount over
such index multiplied by (ii) the Collateral Obligation Amount of each such
Collateral Obligation plus (b) in the case of each Eligible Collateral
Obligation (including, for any Deferrable Collateral Obligation, only the
required current cash pay interest thereon) that bears interest at a spread over
an index other than a London interbank offered rate based index, (A) the excess
for each such Collateral Obligation of the sum of such spread for each such
Collateral Obligation and such index for each such Collateral Obligation over
the LIBOR Rate for such applicable period of time (which spread or excess may be
expressed as a negative percentage) multiplied by (B) the Collateral Obligation
Amount of each such Collateral Obligation plus (c) in the case of each Eligible
Collateral Obligation (including, for any Deferrable Collateral Obligation, only
the required current cash pay interest thereon) that is a Fixed Rate Collateral
Obligation, (x) the interest rate for such Collateral Obligation minus the LIBOR
Rate multiplied by (y) the Collateral Obligation Amount of each such Collateral
Obligation.

“Aggregate Notional Amount” shall mean, with respect to any date of
determination, an amount equal to the sum of the notional amounts or equivalent
amounts of all outstanding Hedging Agreements, Replacement Hedging Agreements
and Qualified Substitute Arrangements, each as of such date of determination.

“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the unfunded commitments and all other standby or contingent commitments
associated with each Variable Funding Asset included in the Collateral as of
such date.

“Agreement” means this Loan Financing and Servicing Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

(a)

the rate of interest announced publicly by DBNY in New York, New York, from time
to time as DBNY’s base commercial lending rate; and

(b)

½ of one percent above the Federal Funds Rate.

“Amount Available” means, with respect to any Distribution Date, the sum of (a)
the amount of Collections with respect to the related Collection Period and any
amounts paid into the Collection Account under any Hedging Agreement with
respect to the Accrual Period ending on the day preceding such Distribution
Date, plus (b) any investment income earned on amounts on deposit in the
Collection Account since the immediately prior Distribution Date (or since the
Effective Date in the case of the first Distribution Date), plus (c) any
Repurchase Amounts deposited in the Collection Account with respect to the
related Collection Period.

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z,” the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

-3- 

 

 

“Applicable Margin” means (i) prior to the occurrence of any Facility
Termination Event, 2.25% per annum and (ii) on and after the occurrence of any
Facility Termination Event, 4.25% per annum.

“Appraised Value” means, with respect to any Asset Based Loan, the appraised
value of the pro rata portion of the underlying collateral securing such
Collateral Obligation as determined by an Approved Valuation Firm.

“Approval Notice” means, with respect to any Collateral Obligation, a copy of a
notice executed by the Administrative Agent in the form of Exhibit E,
evidencing, among other things, the approval of the Administrative Agent, in its
sole discretion, of such Collateral Obligation and the applicable Discount
Factor, the jurisdiction (if other than the United States or any State thereof)
of the applicable Obligor, the loan type and lien priority, the Effective LTV,
the Original Effective LTV and the Attaching Original Effective LTV (if such
Collateral Obligation is an Asset Based Loan), the Original Leverage Multiple
and the Attaching Leverage Multiple, other non-cash charges included in EBITDA
and each other item listed in Section 6.2(h).

“Approved Valuation Firm” means, with respect to any Collateral Obligation, any
valuation firm either (a) specified on the related Asset Approval Request and
approved on the related Approval Notice or (b) otherwise approved in writing by
the Administrative Agent in its reasonable discretion.

“Asset Approval Request” means a notice in the form of Exhibit C-3 which
requests an Approval Notice with respect to one or more Collateral Obligations
and shall include (among other things):

(a)

the proposed date of each related acquisition;

(b)

the Investment Manager’s internal risk rating (including all other output and
related calculations) for each such Collateral Obligation;

(c)

the Original Leverage Multiple and Original Effective LTV (if such Collateral
Obligation is an Asset Based Loan) for each such Collateral Obligation, measured
as of the date of such notice;

(d)

each requested other non-cash charge to be included in EBITDA (if any);

(e)

a list, for each such Second Lien Loan, of any Liens permitted under the
applicable Underlying Instruments that are permitted to (i) secure borrowed
money in excess of $500,000, whether individually or in the aggregate and (ii)
rank in priority senior to or pari passu with such Second Lien Loan;

(f)

all Obligor Information, including notice of any unavailable items of Obligor
Information; and

 

-4- 

 

 

(fg)

a related Schedule of Collateral Obligations.

“Asset Based Loan” means any Loan which the Investment Manager identifies on the
related Asset Approval Request that (i) was underwritten primarily on the
appraised value of the assets securing such Loan and (ii) is governed by a
borrowing base.

“Attaching Leverage Multiple” means, with respect to any Collateral Obligation
that is an Enterprise Value Loan, the Leverage Multiple of any Loan of the
applicable Obligor that is immediately senior in right of payment to such
Collateral Obligation.

“Attaching Original Effective LTV” means, with respect to any Collateral
Obligation that is an Asset Based Loan, the Original Effective LTV of any Loan
of the applicable Obligor that is immediately senior in right of payment to such
Collateral Obligation.

“Available Funds” has the meaning set forth in Section 17.12.

“Average Life” means, as of any day and with respect to any Collateral
Obligation, the quotient obtained by dividing (i) the sum of the products of (a)
the number of years (rounded up to the nearest one hundredth thereof) from such
day to the respective dates of each successive Scheduled Collateral Obligation
Payment of principal on such Collateral Obligation multiplied by (b) the
respective amounts of principal of such Scheduled Collateral Obligation Payments
by (ii) the sum of all successive Scheduled Collateral Obligation Payments of
principal on such Collateral Obligation.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

“Base Rate” for any Advance means a rate per annum equal to the LIBOR Rate for
such Advance or portion thereof; provided, that in the case of

(a)

any day on or after the first day on which a Committed Lender shall have
notified the Administrative Agent that the introduction of or any change in or
in the interpretation of any law or regulation makes it unlawful, or any central
bank or other Official Body asserts that it is unlawful, for such Committed
Lender to fund such Advance at the Base Rate set forth above (and such Committed
Lender shall not have subsequently notified the Administrative Agent that such
circumstances no longer exist), or

(b)

any period in the event the LIBOR Rate is not reasonably available to any Lender
for such period,

the “Base Rate” shall be a floating rate per annum equal to the Alternate Base
Rate in effect on each day of such period.

 

-5- 

 

 

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation on prudential requirements for
credit institutions and investment firms (the “CRR”) and any law, regulation,
standard, guideline, directive or other publication supplementing or otherwise
modifying the CRR.

“Borrower” has the meaning set forth in the Preamble.

“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).

“Borrowing Base” means, on any day of determination, (i) the product of the
lower of (a) the Weighted Average Advance Rate and (b) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (ii) the amount on deposit in the Principal Collection Account
minus (iii) the Aggregate Unfunded Amount plus (iv) the amount on deposit in the
Unfunded Exposure Account.

“Borrowing Base Condition” means, both before and after giving pro forma effect
to any such distribution, (i) with respect to any distribution permitted under
Sections 10.16(a)(A)(1) and 10.16(a)(A)(2), the Borrowing Base is greater than
or equal to the Advances outstanding, and (ii) with respect to any distribution
permitted under Sections 10.16(a)(A)(3) and 10.16(a)(A)(4), the Borrowing Base
is greater than or equal to 110% of the Advances outstanding.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed. All references to any “day” or any particular day of any “calendar
month” shall mean calendar day unless otherwise specified.

“Capped Fees/Expenses” means, at any time, the Collateral Agent Fees and
Expenses and Collateral Custodian Fees and Expenses such that the aggregate
amount of such Collateral Agent Fees and Expenses and Collateral Custodian Fees
and Expenses paid to the Collateral Agent or the Collateral Custodian under the
Transaction Documents in any calendar year do not exceed the sum of (i) 0.03%
per annum of the Aggregate Eligible Collateral Obligation Amount plus (ii)
$200,000.

“Change of Control” means the Equityholder shall no longer be the sole
equityholder of the Borrower; provided, however, that a merger of FS Investment
Corporation III with another business development company sponsored by Franklin
Square Holdings, L.P. or other fundamental change transaction the result of
which effectively combines the ownership and/or assets of FS Investment
Corporation III and a business development company sponsored by Franklin Square
Holdings, L.P., or merges or consolidates their respective collateral advisors
or sub-advisors, shall not constitute a Change of Control.

 

-6- 

 

 

“Charges” means (i) all federal, state, county, city, municipal, local, foreign
or other governmental taxes (including taxes owed to the PBGC at the time due
and payable); (ii) all levies, assessments, charges, or claims of any
governmental entity or any claims of statutory lienholders, the nonpayment of
which could give rise by operation of law to a Lien on the Collateral
Obligations or any other property of the Borrower and (iii) any such taxes,
levies, assessment, charges or claims which constitute a lien or encumbrance on
any property of the Borrower.

“Class A-1 Advances” has the meaning set forth in Section 2.1(a).

“Class A-2 Advances” has the meaning set forth in Section 2.1(a).

“Class A-1 Commitment” means, for each Committed Lender, (a) prior to the
Facility Termination Date, the commitment of such Committed Lender to make Class
A-1 Advances to the Borrower in an amount not to exceed, in the aggregate, the
amount set forth opposite such Committed Lender’s name on Annex B or pursuant to
the assignment executed by such Committed Lender and its assignee(s) and
delivered pursuant to Article XV (as such Commitment may be reduced as set forth
in Section 2.5), and (b) on and after the earlier to occur of (i) Facility
Termination Date and (ii) the end of the Revolving Period, such Committed
Lender’s pro rata share of all Class A-1 Advances outstanding.

“Class A-2 Commitment” means, for each Committed Lender, (a) prior to the
Facility Termination Date, the commitment of such Committed Lender to make Class
A-2 Advances to the Borrower in an amount not to exceed, in the aggregate, the
amount set forth opposite such Committed Lender’s name on Annex B or pursuant to
the assignment executed by such Committed Lender and its assignee(s) and
delivered pursuant to Article XV (as such Commitment may be reduced as set forth
in Section 2.5), and (b) on and after the earlier to occur of (i) Facility
Termination Date and (ii) the end of the Revolving Period, such Committed
Lender’s pro rata share of all Class A-2 Advances outstanding.

“Class A-1 Lender” means each Conduit Lender, each Committed Lender and each
Uncommitted Lender, as the context may require, with a Class A-1 Commitment of
greater than $0.

“Class A-2 Lender” means each Conduit Lender, each Committed Lender and each
Uncommitted Lender, as the context may require, with a Class A-2 Commitment of
greater than $0.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 12.1.

“Collateral Agent” means Wells Fargo Bank, National Association, solely in its
capacity as Collateral Agent, together with its successors and permitted assigns
in such capacity.

 

-7- 

 

 

“Collateral Agent and Collateral Custodian Fee Letter” means that certain letter
agreement between the Collateral Agent and Collateral Custodian and the
Borrower, as the same may be amended, supplemented or otherwise modified by the
parties thereto with the consent of the Administrative Agent.

“Collateral Agent Fees and Expenses” has the meaning set forth in Section 11.11.

“Collateral Custodian” means Wells Fargo Bank, National Association, solely in
its capacity as collateral custodian, together with its successors and permitted
assigns in such capacity.

“Collateral Custodian Fees and Expenses” has the meaning set forth in Section
18.10.

“Collateral Database” has the meaning set forth in Section 11.3(a)(i).

“Collateral Obligation” means a Loan or participation interest therein owned by
the Borrower, excluding the Retained Interest thereon.

“Collateral Obligation Amount” means for any Collateral Obligation, as of any
date of determination, an amount equal to the product of (i) the Discount Factor
of such Collateral Obligation at such time multiplied by (ii) the Principal
Balance of such Collateral Obligation at such time.

The Collateral Obligation Amount of any Collateral Obligation that ceases to be
(or otherwise is not) an Eligible Collateral Obligation shall be zero.

“Collateral Obligation File” means, with respect to each Collateral Obligation
as identified on the related Document Checklist, (i) if the Collateral
Obligation includes a promissory note, (x) an original, executed copy of such
promissory note, or (y) in the case of a lost promissory note, a copy of such
executed promissory note accompanied by an original executed affidavit and
indemnity endorsed by the Borrower in blank, in each case with respect to clause
(x) or clause (y) with an unbroken chain of endorsements from each prior holder
of such promissory note to the Borrower or in blank (unless such note is in
bearer form, in which case delivery alone shall suffice), or (z) in the case of
a noteless Collateral Obligation, a copy of each executed document or instrument
evidencing the assignment of such Collateral Obligation to the Borrower, (ii)
copies (as indicated on the Schedule of Collateral Obligations and the related
Document Checklist) of any related loan agreement, security agreement, mortgage,
moveable or immoveable hypothec, deed of hypothec, guarantees, note purchase
agreement, intercreditor and/or subordination agreement, each to the extent in
the possession of the Borrower, (iii) copies of the file-stamped (or the
electronic equivalent of) UCC financing statements and continuation statements
(including amendments or modifications thereof) authorized by the Obligor
thereof or by another Person on the Obligor’s behalf in respect of such
Collateral Obligation, and (iv) any other document included by the Investment
Manager on the related Document Checklist.

“Collateral Obligation Schedule” means the list of Collateral Obligations set
forth on Schedule 3, as the same may be updated by the Borrower (or the
Investment Manager on behalf of the Borrower) from time to time.

 

-8- 

 

 

“Collateral Quality Tests” means, collectively or individually as the case may
be, the Minimum Diversity Test, the Minimum Weighted Average Spread Test and the
Maximum Weighted Average Life Test.

“Collection Account” means, collectively, the Principal Collection Account and
the Interest Collection Account.

“Collection Period” means, with respect to the first Distribution Date, the
period from and including the Effective Date to and including the Determination
Date preceding the first Distribution Date; and thereafter, the period from but
excluding the Determination Date preceding the previous Distribution Date to and
including the Determination Date preceding the current Distribution Date.

“Collections” means the sum of all Interest Collections and all Principal
Collections received with respect to the Collateral.

“Commercial Paper Rate” for Advances means, to the extent a Conduit Lender funds
such Advances by issuing commercial paper, the sum of (i) the weighted average
of the rates at which commercial paper notes of such Conduit Lender issued to
fund such Advances (which shall include commissions of placement agents and
dealers, incremental carrying costs incurred with respect to its commercial
paper maturing on dates other than those on which corresponding funds are
received by the Conduit Lender and costs or other borrowings by the Conduit
Lender (other than under any related support facility) may be sold by any
placement agent or commercial paper dealer selected by such Conduit Lender, as
agreed in good faith between each such agent or dealer and such Conduit Lender;
provided, that if the rate (or rates) as agreed between any such agent or dealer
and such Conduit Lender for any Advance is a discount rate (or rates), then such
rate shall be the rate (or if more than one rate, the weighted average of the
rates) resulting from converting such discount rate (or rates) to an
interest-bearing equivalent rate per annum plus, without duplication (ii) any
and all reasonable costs and expenses of any issuing and paying agent or other
Person responsible for the administration of such Conduit Lender’s commercial
paper program in connection with the preparation, completion, issuance, delivery
or payment of commercial paper issued to fund the making or maintenance of any
Advance. Each Conduit Lender shall notify the Administrative Agent of its
Commercial Paper Rate applicable to any Advance promptly after the determination
thereof.

“Commitment” means each Class A-1 Commitment and each Class A-2 Commitment.

“Committed Lenders” means, for any Lender Group, the Persons executing this
Agreement in the capacity of a “Committed Lender” for such Lender Group (or an
assignment hereof) in accordance with the terms of this Agreement.

“Competitor” means (a) any Person primarily engaged in the business of private
investment management as a business development company, mezzanine fund, private
debt fund, hedge fund or private equity fund, which is in direct or indirect
competition with the Borrower, the Investment Manager, the sub-advisor of the
Investment Manager, or any Affiliate thereof that is an investment advisor, (b)
any Person controlled by, or controlling, or under common control with, a Person
referred to in clause (a) above, or (c) any Person for which a Person referred
to in clause (a) above serves as an investment advisor with discretionary
investment authority.

 

-9- 

 

 

“Conduit Advance Termination Date” means, with respect to a Conduit Lender, the
date of the delivery by such Conduit Lender to the Borrower of written notice
that such Conduit Lender elects, in its sole discretion, to permanently cease
funding Advances hereunder.

“Conduit Lender” means any Person that shall become a party to this Agreement in
the capacity as a “Conduit Lender” and any assignee of any of the foregoing.

“Corporate Trust Office” means the applicable designated corporate trust office
of the Collateral Agent or the Collateral Custodian, as applicable, specified on
Annex A, or such other address within the United States as it may designate from
time to time by notice to the Administrative Agent.

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

(a)

with respect to each Conduit Lender and each day of such Accrual Period, such
Conduit Lender’s Commercial Paper Rate for such day; provided, that if and to
the extent that, and only for so long as, a Conduit Lender at any time
determines in good faith that it is unable to raise or is precluded or
prohibited from raising, or that it is not advisable to raise, funds through the
issuance of commercial paper notes in the commercial paper market of the United
States to finance its making or maintenance of its portion of any Advance or any
portion thereof (which determination may be based on any allocation method
employed in good faith by such Conduit Lender), upon notice from such Conduit
Lender to the Agent for its Lender Group and the Administrative Agent, such
Conduit Lender’s portion of such Advance shall bear interest at a rate per annum
equal to the Base Rate; and

(b)

with respect to each Committed Lender, the Base Rate.

“Cut-Off Date” means, with respect to each Collateral Obligation, the date such
Collateral Obligation becomes a part of the Collateral.

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

“Defaulted Collateral Obligation” means any Collateral Obligation as to which
any one of the following events has occurred:

(a)

any Scheduled Collateral Obligation Payment or part thereof is unpaid more than
2 Business Days beyond the grace period (if any) permitted by the related
Underlying Instrument;

(b)

an Insolvency Event occurs with respect to the Obligor thereof;

 

-10- 

 

 

(c)

the Investment Manager or the Borrower has actual knowledge of a default as to
the payment of principal and/or interest that has occurred and continues for
more than two Business Days on another loan or other debt obligation of the same
Obligor that is (a) senior or pari passu in right of payment to such Collateral
Obligation, (b) either a full recourse obligation of the Obligor or secured by
the same collateral securing such Collateral Obligation and (c) in an amount
(whether separately or in the aggregate) in excess of $250,000;

(d)

such Collateral Obligation has (x) a public rating by Standard & Poor’s of “CC”
or below, or “SD” or (y) a Moody’s probability of default rating (as published
by Moody’s) of “D” or “LD” or, in each case, had such ratings before they were
withdrawn by Standard & Poor’s or Moody’s, as applicable;

(e)

the Investment Manager or the Borrower has actual knowledge that such Collateral
Obligation is pari passu or junior in right of payment as to the payment of
principal and/or interest to another debt obligation of the same issuer which
has (i) a public rating by Standard & Poor’s of “CC” or below, or “SD” or (ii) a
Moody’s probability of default rating (as published by Moody’s) of “D” or “LD,”
and in each case such other debt obligation remains outstanding (provided that
both the Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor);

(f)

a Responsible Officer of the Investment Manager or the Borrower has received
written notice or has actual knowledge that a default has occurred under the
Underlying Instruments, any applicable grace period has expired and the holders
of such Collateral Obligation have accelerated the repayment of such Collateral
Obligation (but only until such default is cured or waived) in the manner
provided in the Underlying Instruments;

(g)

with respect to any Related Collateral Obligation, (i) the Equityholder or any
of its subsidiaries fails to comply with any funding obligation under such
Variable Funding Asset, and (ii) the Equityholder fails to notify the
Administrative Agent prior to such failure to fund and in reasonable detail
that, to the knowledge of the Equityholder, such failure to comply was not
solely as a result of the Equityholder’s or such subsidiary’s inability to fund
such obligation; or

(h)

 the Investment Manager determines, in its sole discretion, in accordance with
the Investment Management Standard, that all or a material portion of such
Collateral Obligation is not collectible or otherwise places such Collateral
Obligation on non-accrual status.

“Deferrable Collateral Obligation” means a Collateral Obligation that by its
terms permits the deferral or capitalization of payment of accrued and unpaid
interest.

“Determination Date” means the last day of each calendar month.

“DIP Loan” means any Loan made to a debtor-in-possession pursuant to Section 364
of the Bankruptcy Code having the priority allowed by either Section 364(c) or
364(d) of the Bankruptcy Code and fully secured by senior Liens.

“Discount Factor” means, with respect to each Collateral Obligation and as of
any date of determination pursuant to Section 2.7, the value (expressed as a
percentage of par) of such Collateral Obligation as determined by the
Administrative Agent in its sole discretion in accordance with Section 2.7.

 

-11- 

 

 

“Distribution Date” means the 15th day of each January, April, July and October,
or if such date is not a Business Day, the next succeeding Business Day,
commencing in April 2015.

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 1 hereto, as such diversity scores shall be
updated at the option of the Administrative Agent in its sole discretion if
Moody’s publishes revised criteria and the application of such revised criteria
to this facility is necessary to avoid an increased regulatory capital charge
for the Administrative Agent or its Affiliates that are Lenders hereunder.

“Document Checklist” means an electronic or hard copy list delivered by the
Borrower (or by the Investment Manager on behalf of the Borrower) to the
Collateral Custodian that identifies each of the documents contained in each
Collateral Obligation File and whether such document is an original or a copy
and whether a hard copy or electronic copy will be delivered to the Collateral
Custodian related to a Collateral Obligation and includes the name of the
Obligor with respect to such Collateral Obligation, in each case as of the
related Funding Date.

“Dodd-Frank Regulation” means, with respect to any Affected Person, any rule,
regulation or guideline applicable to such Affected Person and arising directly
or indirectly from the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all laws, regulations requests, rules, guidelines or directives thereunder
or issued in connection therewith.

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

“EBITDA” means, with respect to any period and any Collateral Obligation, the
meaning of “EBITDA,” “Adjusted EBITDA” or any comparable definition in the
Underlying Instruments for each such Collateral Obligation. In any case that
“EBITDA,” “Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instruments, an amount, for the related Obligor and any of its
parents or Subsidiaries that are obligated with respect to such Collateral
Obligation pursuant to its Underlying Instruments (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period plus interest expense, income taxes,
depreciation, amortization and, to the extent reported pursuant to the related
Underlying Instruments and set forth on the related Approval Notice or otherwise
approved by the Administrative Agent in its sole discretion, other non-cash
charges that were deducted in determining earnings from continuing operations
for such period and, to the extent approved by the Administrative Agent on a
Collateral Obligation by Collateral Obligation basis, any other costs and
expenses reducing earnings and other extraordinary non-recurring costs and
expenses for such period (to the extent deducted in determining earnings from
continuing operations for such period).

“Effective Advance Rate” means, on any date of determination, (a) the Advances
outstanding on such date divided by (b) the sum of (i) the Adjusted Aggregate
Eligible Collateral Obligation Balance on such date plus (ii) the amount of
Principal Collections on deposit in the Principal Collection Account on such
date minus (iii) the Aggregate Unfunded Amount on such date plus (iv) the amount
on deposit in the Unfunded Exposure Account on such date.

“Effective Date” has the meaning set forth in Section 6.1.

 

-12- 

 

 

“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations minus (ii) the
outstanding principal amount of all Advances and (y) $0.

“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the product of (i) the Principal Balance of such Collateral
Obligation divided by (ii) the Appraised Value of such Collateral Obligation as
of such date of determination.

“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s. In either case, such depository
institution or trust company shall have been approved by the Administrative
Agent, acting in its reasonable discretion, by written notice to the Borrower.
DBNY and Wells Fargo Bank, National Association are deemed to be acceptable
securities intermediaries to the Administrative Agent.

“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise waived,
with notice to Morningstar, by the Administrative Agent in itsand the Majority
Lenders (provided, that if there is more than one Lender on such Measurement
Date, at least two Lenders) in their respective sole discretion on the
applicable Approval Notice; provided, that the Borrower shall be permitted, at
its sole expense and effort, to replace any Lender that has not consented to any
such proposed waiver in accordance with Section 17.16(b)):

(a)

the Administrative Agent in itsand the Majority Lenders, if required with
respect to any waiver of the following conditions, in their respective sole
discretion hashave delivered an Approval Notice with respect to such Collateral
Obligation;

(b)

such Collateral Obligation is (i) a First Lien Loan, a Second Lien Loan, an
Unsecured Loan or (ii) prior to the Required Sale Date, a Senior Secured Bond or
an Unsecured Bond;

(c)

such Collateral Obligation is not a Defaulted Collateral Obligation;

(d)

such Collateral Obligation is not an Equity Security and is not convertible into
an Equity Security at the option of the applicable Obligor or any other Person
other than the Borrower;

(e)

such Collateral Obligation is not a Structured Finance Obligation;

(f)

such Collateral Obligation is denominated in Dollars and is not convertible by
the Obligor thereof into any currency other than Dollars;

(g)

such Collateral Obligation is not a single-purpose real estate based loan
(unless the related real estate is a hotel, casino or other operating company),
a construction loan or a project finance loan;

 

-13- 

 

 

(h)

such Collateral Obligation is not a lease (including a financing lease);

(i)

if such Collateral Obligation is a Deferrable Collateral Obligation, it provides
for periodic payments of interest thereon in cash no less frequently than
semi-annually and the portion of interest required to be paid in cash under the
terms of the related Underlying Instruments results in the outstanding principal
amount of such Collateral Obligation having an effective rate of current
interest paid in cash on such day of not less than (i) if such Deferrable
Collateral Obligation is a Fixed Rate Collateral Obligation, 3.00% per annum
over the LIBOR Rate or (ii) otherwise, 3.00% per annum over the applicable index
rate;

(j)

reserved;

(k)

such Collateral Obligation is not incurred or issued in connection with a
merger, acquisition, consolidation, sale of all or substantially all of the
assets of a Person, restructuring or similar transaction, which obligation or
security by its terms is required to be repaid within one year of the incurrence
thereof with proceeds from additional borrowings or other refinancings (other
than any additional borrowing or refinancing if one or more financial
institutions has provided the issuer of such obligation or security with a
binding written commitment to provide the same, so long as (i) such commitment
is equal to the outstanding principal amount of such Collateral Obligation and
(ii) such committed replacement facility has a maturity of at least one year and
cannot be extended beyond such one year maturity pursuant to the terms thereof);

(l)

such Collateral Obligation is not a trade claim;

(m)

such Collateral Obligation does not have either (x) a public rating by Standard
& Poor’s of “CCC-” or below or (y) a Moody’s probability of default rating (as
published by Moody’s) of “Caa3” or below;

(n)

the Obligor with respect to such Collateral Obligation is an Eligible Obligor;

(o)

such Collateral Obligation is not Margin Stock;

(p)

such Collateral Obligation is not a security or swap transaction that has
payments associated with either payments of interest on and/or principal of a
reference obligation or the credit performance of a reference obligation;

(q)

such Collateral Obligation provides for the periodic payment of cash interest;

(r)

such Collateral Obligation is not subject to substantial non-credit related
risk, as determined by the Investment Manager in accordance with the Investment
Management Standard, other than non-credit related risks that have previously
been disclosed to the Administrative Agent during the process of obtaining an
Approval Notice with respect to such Collateral Obligation;

 

-14- 

 

 

(s)

the acquisition of which will not cause the Borrower to be deemed to own 5.0% or
more of any class of voting securities of any Obligor or 25.0% or more of the
total equity of any Obligor or any securities that are immediately convertible
into or immediately exercisable or exchangeable for 5.0% or more of any class of
voting securities of any Obligor or 25.0% or more of the total equity of any
Obligor, in each case as determined by the Investment Manager;

(t)

the Underlying Instrument for which does not contain confidentiality provisions
that restrict the ability of the Administrative Agent to exercise its rights
under the Transaction Documents, including, without limitation, its rights to
review such debt obligation or participation, the Underlying Instrument and
related documents and credit approval file;

(u)

the acquisition of which is not in violation of Regulations T, U or X of the FRS
Board;

(v)

such Collateral Obligation is capable of being transferred to and owned by the
Borrower (whether directly or by means of a security entitlement) and of being
pledged, assigned or novated by the owner thereof or of an interest therein (a)
subject to customary qualifications for instruments similar to such Collateral
Obligation, to the Administrative Agent, (b) subject to customary qualifications
for instruments similar to such Collateral Obligation, to any assignee of the
Administrative Agent permitted or contemplated under this Agreement, (c) subject
to customary qualifications for instruments similar to such Collateral
Obligation, to any Person at any foreclosure or strict sale or other disposition
initiated by a secured creditor in furtherance of its security interest, and (d)
subject to customary qualifications for instruments similar to such Collateral
Obligation, to commercial banks, financial institutions, offshore and other
funds (in each case, including transfer permitted by operation of the Uniform
Commercial Code);

(w)

the proceeds of such Loan will not be used to finance activities of the type
engaged in by businesses classified under NAICS Codes 2361 (Residential Building
Construction), 2362 (Nonresidential Building Construction), 2371 (Utility System
Construction), or 2372 (Land Subdivision); and

(x)

the Related Security for such Collateral Obligation is primarily located in the
United States or an Eligible Jurisdiction.

“Eligible Jurisdiction” means Australia, Canada, Cayman Islands, Germany,
Ireland, Luxembourg, New Zealand, Sweden, Switzerland, The Netherlands, the
United Kingdom and the United States.

“Eligible Obligor” means, on any day, any Obligor that (i) is a business
organization (and not a natural person) that is duly organized and validly
existing under the laws of, the United States or any State thereof (or any other
Eligible Jurisdiction), (ii) is a legal operating entity or holding company,
(iii) is not an Official Body and (iv) is not an Affiliate of, or controlled by,
the Borrower, the Investment Manager or the Equityholder.

“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.

 

-15- 

 

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or any other Official Body, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.

“Equityholder” means FS Investment Corporation III, a Maryland corporation,
together with its permitted successors and assigns.

“Equity Security” means any asset that is not (i) a First Lien Loan, a Second
Lien Loan, an Unsecured Loan or a Permitted Investment or (ii) prior to the
Required Sale Date, a Senior Secured Bond or an Unsecured Bond.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Exceptions” has the meaning set forth in Section 18.4(b).

“Excess Concentration Amount” means, as of the most recent Measurement Date (and
after giving effect to all Collateral Obligations to be purchased or sold by the
Borrower on such date), the sum, without duplication, of the following amounts,
in each case multiplied by the Discount Factor applicable to each such
individual Collateral Obligation:

(a)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are Second Lien Loans, Unsecured Loans or Unsecured Bonds over
30% of the Excess Concentration Measure; provided, that the sum of the Principal
Balances of all Collateral Obligations that are Unsecured Loans or Unsecured
Bonds shall not exceed 15% of the Excess Concentration Measure;

(b)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are obligations of any single Obligor (other than an Obligor
described in the following proviso) over 5% of the Excess Concentration Measure;
provided, that (x) the sum of the Principal Balances of all Collateral
Obligations that are obligations of any Obligor that represents Principal
Balances in excess of all other single Obligors may be up to 10% of the Excess
Concentration Measure and (y) the sums of the Principal Balances of all
Collateral Obligations that are obligations of any two Obligors (other than the
Obligor specified in clause (x)) that represent Principal Balances in excess of
all other single Obligors (other than the Obligor specified in clause (x)) may
be up to 7.5% of the Excess Concentration Measure;

 

-16- 

 

 

(c)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations in any single Moody’s Industry Classification (other than a Moody’s
Industry Classification described in the following proviso) over 10% of the
Excess Concentration Measure; provided, that (x) the sum of the Principal
Balances of all Collateral Obligations that are obligations of Obligors in any
one Moody’s Industry Classification may be up to 15% of the Excess Concentration
Measure and (y) the sum of the Principal Balances of all Collateral Obligations
that are obligations of Obligors in any one Moody’s Industry Classification
other than the Moody’s Industry Classification specified in clause (x) may be up
to 12.5% of the Excess Concentration Measure;

(d)

the excess, if any, of the sum of the Principal Balances of all Loans that are
Fixed Rate Collateral Obligations that are not subject to a qualifying Hedging
Agreement pursuant to Section 10.6 over 10% of the Excess Concentration Measure;

(f)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations which have an Obligor organized in country other than the United
States over 10% of the Excess Concentration Measure;

(g)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations which have an Obligor with either or both of (x) a public rating by
Standard & Poor’s of “CCC” or (y) a Moody’s probability of default rating (as
published by Moody’s) of “Caa2” over 10% of the Excess Concentration Measure;

(h)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are DIP Loans over 5% of the Excess Concentration Measure;

(i)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are participation interests over 10% of the Excess
Concentration Measure;

(j)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are Senior Secured Bonds over 15% of the Excess Concentration
Measure; and

(k)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations that are Variable Funding Assets over 10% of the Excess
Concentration Measure; and

(l)

the excess, if any, of the sum of the Principal Balances of all Collateral
Obligations with a purchase price (expressed as a percentage of par) of less
than 60% over 15% of the Excess Concentration Measure.

“Excess Concentration Measure” means (a) during the Ramp-up Period, the Target
Portfolio Amount, and (b) after the Ramp-up Period, the sum of (x) the Aggregate
Eligible Collateral Obligation Amount, (y) all Principal Collections on deposit
in the Principal Collection Account and (z) all amounts on deposit in the
Unfunded Exposure Account.

“Excess Funds” means, as of any date of determination and with respect to any
Conduit Lender, funds of such Conduit Lender not required, after giving effect
to all amounts on deposit in its commercial paper account, to pay or provide for
the payment of (i) all of its matured and maturing commercial paper notes on
such date of such determination and (ii) the principal of and interest on all of
its loans outstanding on such date of such determination.

 

-17- 

 

 

“Excluded Amounts” means (i) any amount received in the Collection Account with
respect to any Collateral Obligation, which amount is attributable to the
reimbursement of payment by the Borrower of any Tax, fee or other charge imposed
by any Official Body on such Collateral Obligation or on any Related Security,
(ii) any interest or fees (including origination, agency, structuring,
management or other up-front fees) that are for the account of the applicable
Person from whom the Borrower purchased such Collateral Obligation, (iii) any
reimbursement of insurance premiums, (iv) any escrows relating to Taxes,
insurance and other amounts in connection with Collateral Obligations which are
held in an escrow account for the benefit of the Obligor and the secured party
pursuant to escrow arrangements under Underlying Instruments, (v) any amount
deposited into the Collection Account in error or (vi) payments by the Obligors
of indemnification obligations and reimbursements for actually incurred
out-of-pocket expenses, in each case that are not received in lieu of principal,
interest or fees owed under the related Underlying Instruments.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Obligations pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Obligations (other than pursuant to Section 17.16) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
4.3, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.3(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Executive Officer” means, with respect to the Borrower, the Investment Manager
or the Equityholder, the Chief Executive Officer, the Chief Operating Officer,
the Executive Vice President of such Person or any other Person included on the
incumbency of the Borrower, Investment Manager or Equityholder, as applicable,
delivered pursuant to Section 6.1(g) and, with respect to any other Person, the
President, Chief Financial Officer, Executive Vice President or any Vice
President.

“Extension Request” has the meaning set forth in Section 2.6.

“Facility” means the loan facility to be provided to the Borrower pursuant to,
and in accordance with, this Agreement.

 

-18- 

 

 

“Facility Amount” means (a) prior to the end of the Revolving Period,
$200,000,000,250,000,000, unless this amount is permanently (x) increased
pursuant to Section 2.8 and/or (y) reduced pursuant to Section 2.5, in which
event it means such higher or lower amount, as applicable, and (b) after the end
of the Revolving Period, the Advances outstanding.

“Facility Termination Date” means the earlier of (i) the date that is eighteen
months after the last day of the Revolving Period (which date, unless consented
to by Morningstar, shall be no later than the date that is sixty-six months
after the Fourth Amendment Effective Date) and (ii) the effective date on which
the facility hereunder is terminated pursuant to Section 13.2.

“Facility Termination Event” means any of the events described in Section 13.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” has the meaning set forth in Section 8.4.

“Fees” has the meaning set forth in Section 8.4.

“First Lien Advance Rate” means (a) 60% if the Diversity Score is less than or
equal to 15, (b) 62.5%, if the Diversity Score is less than or equal to 20 and
greater than 15 and (c) 64%, if the Diversity Score is greater than 20.

“First Lien Loan” means any Loan that (i) is not (and is not expressly permitted
by its terms to become) subordinate in right of payment to any obligation of the
Obligor in any bankruptcy, reorganization, arrangement, insolvency, moratorium
or liquidation proceedings, (ii) is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement that are
reasonable for similar loans, and liens accorded priority by law in favor of any
Official Body), and (iii) the Investment Manager determines in good faith that
the value of the collateral for such loan or the enterprise value securing the
loan on or about the time of acquisition equals or exceeds the outstanding
principal balance of the loan plus the aggregate outstanding balances of all
other loans of equal or higher seniority secured by a first priority Lien over
the same collateral. For the avoidance of doubt, DIP Loans shall constitute
First Lien Loans.

 

-19- 

 

 

“Fitch” means Fitch Ratings, Inc., Fitch Ratings Ltd. and their subsidiaries,
including Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor
thereto.

“Fixed Rate Collateral Obligation” means any Collateral Obligation that bears a
fixed rate of interest.

“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the Code.

“Fourth Amendment Effective Date” means September 22, 2015.

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

“Fundamental Amendment” means any amendment, modification, waiver or supplement
of or to this Agreement that would (a) increase or extend the term of the
Commitments (other than an increase in the Commitment of another Lender or the
addition of a new Lender) or change the Facility Termination Date, (b) extend
the date fixed for the payment of principal of or interest on any Advance or any
fee hereunder, in each case owing to such Lender, (c) reduce the amount of any
such payment of principal or interest owing to such Lender, (d) reduce the rate
at which interest is payable to such Lender or any fee is payable hereunder to
such Lender, excluding in each case, any such reduction as a result of a full or
partial waiver of interest or fees accruing at a default rate imposed during a
Facility Termination Event or a result of a waiver of a Facility Termination
Event), (e) release any material portion of the Collateral, except in connection
with dispositions permitted hereunder, (f) alter the terms of Section 2.4(a),
Section 8.3, or Section 17.2 or any related definitions or provisions in a
manner that would alter the effect of such Sections, (g) modify the definition
of the “Required Lenders” or “Majority Lenders” or modify in any other manner
the number or percentage of the Lenders required to make any determinations or
waive any rights hereunder or to modify any provision hereof, (h) modify the
definition of the terms “Advance Rate”, “Borrowing Base”, “Eligible Collateral
Obligation”, “Eligible Jurisdiction”, “Excess Concentration Amount”, “Facility
Termination Date”, “First Lien Loan”, “Fundamental Amendment”, “Lender
Allocation Percentage”, “Maximum Portfolio Advance Rate”, or “Minimum Equity
Condition”, or any defined term used therein, in each case in a manner which
would have the effect of making more credit available to the Borrower, or make
such provision less restrictive on the Borrower in any other material fashion,
(i) extend the Revolving Period or (j) modify the form or details of the Monthly
Report in a manner that materially reduces the reporting requirements.

“Funding Date” means any Advance Date or any Reinvestment Date, as applicable.

“GAAP” means generally accepted accounting principles in the United States,
which are applicable to the circumstances as of any day.

“Hazardous Materials” means all materials subject to any Environmental Law,
including materials listed in 49 C.F.R. § 172.101, materials defined as
hazardous pursuant to § 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, flammable, explosive or
radioactive materials, hazardous or toxic wastes or substances, lead-based
materials, petroleum or petroleum distillates or asbestos or material containing
asbestos, polychlorinated biphenyls, radon gas, urea formaldehyde and any
substances classified as being “in inventory,” “usable work in process” or
similar classification that would, if classified as unusable, be included in the
foregoing definition.

 

-20- 

 

 

“Hedge Breakage Costs” means, with respect to each Hedge Counterparty upon the
early termination of any Hedge Transaction with such Hedge Counterparty, the net
amount, if any, payable by the Borrower to such Hedge Counterparty for the early
termination of that Hedge Transaction or any portion thereof.

“Hedge Counterparty” means (a) DBNY and its Affiliates and (b) any other entity
that (i) on the date of entering into any Hedge Transaction (x) is an interest
rate swap dealer that has been approved in writing by the Administrative Agent,
and (y) has a long-term unsecured debt rating of not less than “A” by S&P, not
less than “A2” by Moody’s and not less than “A” by Fitch (if such entity is
rated by Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured
debt rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and
not less than “Fl” by Fitch (if such entity is rated by Fitch) (the “Short-term
Rating Requirement”), and (ii) in a Hedging Agreement (x) consents to the
assignment hereunder of the Borrower’s rights under the Hedging Agreement to the
Administrative Agent on behalf of the Secured Parties and (y) agrees that in the
event that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating
below the Long-term Rating Requirement or reduces it short-term debt rating
below the Short-term Rating Requirement, it shall either collateralize its
obligations in a manner reasonably satisfactory to the Administrative Agent, or
transfer its rights and obligations under each Hedging Agreement (excluding,
however, any right to net payments or Hedge Breakage Costs under any Hedge
Transaction, to the extent accrued to such date or to accrue thereafter and
owing to the transferring Hedge Counterparty as of the date of such transfer) to
another entity that meets the requirements of clauses (b)(i) and (b)(ii) hereof
and has entered into a Hedging Agreement with the Borrower on or prior to the
date of such transfer.

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

“Increased Costs” means collectively, any increased cost, loss or liability
owing to the Administrative Agent and/or any other Affected Person under Article
V of this Agreement.

 

-21- 

 

 

“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss other than any unfunded
commitments of the Borrower with respect to Variable Funding Assets.

“Indemnified Amounts” has the meaning set forth in Section 16.1.

“Indemnified Party” has the meaning set forth in Section 16.1.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Independent Accountants” means a firm of nationally recognized independent
certified public accountants.

“Independent Manager” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by CT Corporation,
Corporation Service Company, Puglisi & Associates, National Registered Agents,
Inc., Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Managers, another nationally-recognized company reasonably approved
by the Administrative AgentRequired Lenders, in each case that is not an
Affiliate of the Borrower and that provides professional Independent Managers
and other corporate services in the ordinary course of its business, and which
individual is duly appointed as an Independent Manager and is not, and has never
been, and will not while serving as Independent Manager be, any of the
following:

(a)

a member, partner, equityholder, manager, director, officer or employee of the
Borrower, the Equityholder, or any of their respective equityholders or
Affiliates (other than as an Independent Manager of the Borrower or an Affiliate
of the Borrower that is not in the direct chain of ownership of the Borrower and
that is required by a creditor to be a single purpose bankruptcy remote entity;
provided that such Independent Manager is employed by a company that routinely
provides professional Independent Managers or managers in the ordinary course of
its business);

(b)

a creditor, supplier or service provider (including provider of professional
services) to the Borrower, the Equityholder, or any of their respective
equityholders or Affiliates (other than a nationally-recognized company that
routinely provides professional Independent Managers and other corporate
services to the Borrower, the Equityholder or any of their respective Affiliates
in the ordinary course of its business);

 

-22- 

 

 

(c)

a family member of any such member, partner, equityholder, manager, director,
officer, employee, creditor, supplier or service provider; or

(d)

a Person that controls (whether directly, indirectly or otherwise) any of (a),
(b) or (c) above.

“Insolvency Event” means, with respect to any Person, (a) the entry of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or any substantial part of its property in an involuntary case under
any applicable federal or state bankruptcy, insolvency or other similar law now
or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, or the commencement of an involuntary case under the
federal bankruptcy laws, as now or hereinafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law and such case is
not dismissed within 60 days; or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
such Person shall admit in writing its inability to pay its debts as such debts
become due, or the taking of action by such Person in furtherance of any of the
foregoing.

“Instrument” has the meaning given such term in the UCC.

“Interest Collections” means, with respect to the Collateral following the
applicable Cut-Off Date, (i) all payments and collections owing to the Borrower
in its capacity as lender and attributable to interest on any Collateral
Obligation or other Collateral, including scheduled payments of interest and
payments of interest relating to principal prepayments, all guaranty payments
attributable to interest and proceeds of any liquidations, sales, dispositions
or securitizations attributable to interest on such Collateral Obligation or
other Collateral, (ii) any commitment, ticking, upfront, underwriting,
origination or amendment fees received in respect of any Collateral Obligation
(including any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time), (iii) all payments received by the Borrower pursuant
to any Hedging Agreement that is an interest rate cap transaction and (iv) the
earnings on Interest Collections in the Collection Account that are invested in
Permitted Investments, in each case other than Retained Interests.

“Interest Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
83447401, which is created and maintained on the books and records of the
Securities Intermediary entitled “Interest Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

 

-23- 

 

 

“Interest Rate” means, for any Accrual Period and any Lender, a rate per annum
equal to the sum of (a) the Applicable Margin and (b) the Cost of Funds Rate for
such Accrual Period and such Lender.

“Investment Management Agreement” means the Investment Management Agreement,
dated as of the date hereof, by and between the Investment Manager and the
Borrower.

“Investment Management Standard” means, with respect to any Collateral
Obligations, to service and administer such Collateral Obligations on behalf of
the Secured Parties in accordance with Applicable Law, the terms of the
Transaction Documents, all customary and usual servicing practices for loans
like the Collateral Obligations and, to the extent consistent with the
foregoing, (i) with reasonable care, using a degree of skill and diligence not
less than that with which the Borrower or Investment Manager, as applicable,
services and administers loans for its own account or for the account of its
Affiliates having similar lending objectives and restrictions, and (ii) to the
extent not inconsistent with clause (i), in a manner consistent with the
customary standards, policies and procedures followed by institutional managers
of national standing relating to assets of the nature and character of the
Collateral Obligations and without regard to any relationship that the
Investment Manager or any Affiliate thereof may have with any Obligor or any
Affiliate of any Obligor.

“Investment Manager” means initially FS Investment Corporation III, a Maryland
corporation or any successor investment manager.

“Investment Manager Event of Default” means the occurrence of one of the
following events:

(a)

any failure by the Investment Manager to deposit or credit, or to deliver for
deposit, in the Collection Account any amount required hereunder to be so
deposited, credited or delivered or to make any required distributions
therefrom;

(b)

failure on the part of the Investment Manager duly to observe or to perform in
any respect any other covenant or agreement of the Investment Manager set forth
in the Investment Management Agreement which failure continues unremedied for a
period of 30 days (if such failure can be remedied) after the date on which
written notice of such failure shall have been given to the Investment Manager
by the Borrower, the Collateral Agent or the Administrative Agent;

(c)

the occurrence of an Insolvency Event with respect to the Investment Manager;

(d)

any representation, warranty or statement of the Investment Manager made in the
Investment Management Agreement or any certificate, report or other writing
delivered pursuant hereto shall prove to be incorrect as of the time when the
same shall have been made (i) which incorrect representation, warranty or
statement has a material and adverse effect on (1) the validity, enforceability
or collectability of the Investment Management Agreement or any other
Transaction Document or (2) the rights and remedies of any Secured Party with
respect to matters arising under this Agreement or any other Transaction
Document, and (ii) within 30 days after written notice thereof shall have been
given to the Investment Manager by the Borrower, the Collateral Agent or the
Administrative Agent, the circumstance or condition in respect of which such
representation, warranty or statement was incorrect shall not have been
eliminated or otherwise cured;

 

-24- 

 

 

(e)

a Facility Termination Event occurs;

(f)

the failure of the Investment Manager to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party in an aggregate amount in excess of $2,500,000,
individually or in the aggregate; or (ii) the occurrence of any event or
condition that has resulted in or permits the acceleration of such recourse
debt, whether or not waived;

(g)

the rendering against the Investment Manager of one or more final,
non-appealable judgments, decrees or orders for the payment of money in excess
of $2,500,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
sixty (60) consecutive days without a stay of execution;

(h)

a Change of Control occurs;

(i)

the Equityholder ceases to be a “business development company” within the
meaning of the 1940 Act;

(j)

a “cause event” (as defined in Section 11(a) of the Investment Management
Agreement) occurs; or

(k)

either (x) FS Investment Corporation III is terminated as, removed from being,
or otherwise ceases to be the Investment Manager (including by reason of any
failure to renew the term of the Investment Management Agreement) or (y)
GSO/Blackstone Debt Funds Management, LLC ceases to be a sub-advisor of the
Investment Manager, in each case without the prior written consent of the
Required Lenders (such consent not to be unreasonably conditioned, withheld or
delayed); provided, however, that a merger of FS Investment Corporation III with
another business development company sponsored by Franklin Square Holdings, L.P.
or other fundamental change transaction the result of which effectively combines
the ownership and/or assets of FS Investment Corporation III and a business
development company sponsored by Franklin Square Holdings, L.P., or merges or
consolidates their respective collateral advisors or sub-advisors, shall not
constitute an Investment Manager Event of Default.

“IRS” means the United States Internal Revenue Service.

“Lender” means each Class A-1 Lender and each Class A-2 Lender.

“Lender Allocation Percentage” means (x) if no Facility Termination Event has
occurred and is continuing, (i) if the Effective Advance Rate is equal to or
greater than 50%, 70% (ii) if the Effective Advance Rate is equal to or greater
than 40% but less than 50%, 50% (iii) if the Effective Advance Rate is equal to
or greater than 35% but less than 40%, 30% and (iv) if the Effective Advance
Rate is less than 35%, 10% and (y) if a Facility Termination Event has occurred
and is continuing, 100%.

 

-25- 

 

 

“Lender Fee Letter” means that certain letter agreement dated May 1, 2015 among
the Administrative Agent, each Committed Lender and the Borrower.

“Lender Group” means each Lender and related Agent from time to time party
hereto.

“Leverage Multiple” means, with respect to any Collateral Obligation for the
most recent relevant period of time for which the Borrower has received the
financial statements of the relevant Obligor, the ratio of (i) Indebtedness of
the relevant Obligor (other than Indebtedness of such Obligor that is junior in
terms of payment or lien subordination (including unsecured Indebtedness) to
Indebtedness of such Obligor held by the Borrower) less unrestricted cash of the
relevant Obligor to (ii) EBITDA of such Obligor (as such calculation may be
updated in connection with a modification of such Collateral Obligation
described in clause (j) of the definition of “Material Modification”).

“LIBOR Rate” shall mean, with respect to any Accrual Period, the rate per annum
shown by the Bloomberg Professional Service as the ICE Benchmark Administration
Limited London interbank offered rate for deposits in U.S. dollars for a period
equal to such Accrual Period as of 11:00 a.m., London time, two Business Days
prior to the first day of such Accrual Period; provided, that in the event no
such rate is shown, the LIBOR Rate shall be the rate per annum based on the
rates at which Dollar deposits for a period equal to such Accrual Period are
displayed on page “LIBOR” of the Reuters Monitor Money Rates Service or such
other page as may replace the LIBOR page on that service for the purpose of
displaying London interbank offered rates of major banks as of 11:00 a.m.,
London time, two Business Days prior to the first day of such Accrual Period (it
being understood that if at least two such rates appear on such page, the rate
will be the arithmetic mean of such displayed rates); provided, further, that in
the event fewer than two such rates are displayed, or if no such rate is
relevant, the LIBOR Rate shall be a rate per annum at which deposits in Dollars
are offered by the principal office of the Administrative Agent in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Accrual Period for delivery
on such first day and for a period equal to such Accrual Period.

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

“Loan” means any commercial loan, bond or note.

“Majority Lenders” means, at any time, Required Lenders; provided that, in
addition to the foregoing, if there are more than two (2) Lenders at such time,
at least two (2) Lenders shall be required to constitute “Majority Lenders”.

 

-26- 

 

 

“Make-Whole Fee” means a fee equal to the positive difference (if any) of (x)
the product of (1) the Applicable Margin multiplied by (2) the average daily
Facility Amount during the related Accrual Period multiplied by (3) the
Make-Whole Fee Percentage minus (y) the product of (1) the Applicable Margin
multiplied by (2) the daily average Advances funded by the Lenders during such
Accrual Period minus (z) the Undrawn Fee accrued during such Accrual Period with
respect to the amount of the unutilized Commitment for which a Make-Whole Fee is
owing pursuant to the foregoing clauses (x) and (y).

“Make Whole Fee Percentage” means on any day (a) prior to the three-month
anniversary of the Effective Date, 50% and (b) thereafter until the end of the
Revolving Period, 75%.

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
FRS Board.

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, financial condition, or business of the Borrower or the
Investment Manager; (b) the ability of the Borrower or the Investment Manager to
perform its obligations under this Agreement or any of the other Transaction
Documents; (c) the validity or enforceability of this Agreement, any of the
other Transaction Documents, or the rights and remedies of the Secured Parties
hereunder or thereunder taken as a whole; or (d) the aggregate value of the
Collateral or on the collateral assignments and Liens granted by the Borrower in
this Agreement.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, any Underlying Instrument governing a Collateral Obligation
which:

(a)

reduces or forgives any or all of the principal amount due under such Collateral
Obligation;

(b)

(i) waives one or more interest payments (other than any incremental interest
accrued due to a default or event of default with respect to such Collateral
Obligation), (ii) permits any interest due in cash to be deferred or capitalized
and added to the principal amount of such Collateral Obligation (other than any
deferral or capitalization already allowed by the terms of any Deferrable
Collateral Obligation as of the related Cut-Off Date) or (iii) reduces the
spread or coupon payable on such Collateral Obligation unless (x) the Investment
Manager certifies that such reduction results from an increase in the credit
quality of the related Obligor and (y) such reduction (when taken together with
all other reductions with respect to such Collateral Obligation) is by less than
10% of the spread or coupon payable as of the related Cut-Off Date;

(c)

contractually or structurally subordinates such Collateral Obligation by
operation of (i) any priority of payment provisions, (ii) turnover provisions,
(iii) the transfer of assets in order to limit recourse to the related Obligor
or (iv) the granting of Liens on any of the collateral securing such Collateral
Obligation, each that requires the consent of the Borrower or any lenders
thereunder;

(d)

either (i) extends the maturity date of such Collateral Obligation by more than
120 days past the maturity date as of the related Cut-Off Date or (ii) extends
the amortization schedule with respect thereto;

 

-27- 

 

 

(e)

substitutes, alters or releases the Related Security securing such Collateral
Obligation and such substitution, alteration or release, individually or in the
aggregate and as determined in the Administrative Agent’s reasonable discretion,
materially and adversely affects the value of such Collateral Obligation;

(f)

results in any less financial information in respect of reporting frequency,
scope or otherwise being provided with respect to the related Obligor or reduces
the frequency or total number of any appraisals required thereunder that, in
each case, has a material adverse effect on the ability of Investment Manager or
the Administrative Agent (as determined by the Administrative Agent in its
reasonable discretion) to make any determinations or calculations required or
permitted hereunder; provided, however, that it shall not be a Material
Modification if any such amendment, waiver, modification or supplement grants an
extension (or extensions) of not more than 30 days of the time for delivery of
quarterly or annual financial statements or grants an extension (or extensions)
of the time for delivery of, or waives delivery of, financial statements other
than quarterly and annual financial statements;

(g)

results in any change in the currency or composition of any payment of interest
or principal to any currency other than that in which such Collateral Obligation
was originally denominated unless the related currency risk is mitigated by a
Hedging Agreement acceptable to the Administrative Agent in its reasonable
discretion;

(h)

with respect to an Asset Based Loan, results in a material (as determined by the
Administrative Agent in its reasonable discretion) change to or grants material
(as determined by the Administrative Agent in its reasonable discretion) relief
from the borrowing base or any related definition;

(i)

with respect to an Asset Based Loan, any of (i) if the Borrower has the
authority to change the appraiser with respect to such Asset Based Loan as set
forth on the related Asset Approval Request, the appraiser is changed to a
Person other than an Approved Valuation Firm without the prior written consent
of the Administrative Agent, (ii) the frequency of the appraisals is reduced
from the frequency set forth on the related Asset Approval Request or (iii) the
related appraiser changes the metric for valuing the collateral of such Loan
other than in accordance with its ordinary practices, and such change results in
an increase in the value of the collateral for such Asset Based Loan; or

(j)

results in a modification of the calculation of EBITDA for any Obligor during
any period hereunder, by including any other non-cash charges that were deducted
in determining earnings of such Obligor from continuing operations for such
period, unless (w) such modification or non-cash charges were set forth on the
related Approval Notice, (x) such modification or non-cash charges were
otherwise approved by the Administrative Agent in its sole discretion, (y) the
Investment Manager continues to calculate the EBITDA of such Obligor without
giving effect to such modification for all purposes under this Agreement, or if
the Investment Manager elects to calculate the EBITDA of such Obligor after
giving effect to such modification, the Investment Manager shall recalculate the
Original Leverage Multiple for such Collateral Obligation by giving pro forma
effect to such modification of the calculation of EBITDA or (z) both (1) at the
time of such modification, the Equityholder and its Subsidiaries did not
collectively possess an ability to prevent the effectiveness of such
modification and (2) no Revaluation Event described in clause (g) of the
definition thereof occurs with respect to such Collateral Obligation as a result
of such modification.

 

-28- 

 

 

“Maximum Portfolio Advance Rate” means (a) if the Diversity Score is greater
than 20, 64%, (b) if the Diversity Score is less than or equal to 20 and greater
than 15, 62.5% and (c) if the Diversity Score is equal to or less than 15, 60%.

“Maximum Weighted Average Life Test” means a test that will be satisfied on any
day if the Weighted Average Life of all Eligible Collateral Obligations included
in the Collateral is less than or equal to 6.0 years.

“Measurement Date” means each of the following, as applicable: (i) the Effective
Date; (ii) each Determination Date, (iii) each Funding Date; (iv) the date of
any repayment or prepayment pursuant to Section 2.4; (v) the date that the
Investment Manager has actual knowledge of the occurrence of any Revaluation
Event with respect to any Collateral Obligation; (vi) the date of any optional
repurchase or substitution pursuant to Section 7.11; and (vii) the date of any
Optional Sale.

“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than 10.

“Minimum Equity Condition” means a test that will be satisfied on any date of
determination if the Effective Equity is greater than the greater of (a) the sum
of the Collateral Obligation Amounts of the five Obligors with Collateral
Obligations constituting the highest aggregate Collateral Obligation Amounts and
(b) an amount equal to $30,000,000; provided that, for purposes of calculating
clause (a) above, the Collateral Obligation Amount with respect to any Obligor
shall be the sum of all Collateral Obligation Amounts with respect to which such
Person is an Obligor.

“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any day if the Weighted Average Spread of all Eligible Collateral Obligations
included in the Collateral on such day is equal to or greater than 5.5%

“Monthly Report” means a report prepared by the Collateral Agent, on behalf of
the Borrower, substantially in the form of Exhibit D.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Administrative Agent in its sole discretion if Moody’s publishes
revised industry classifications and the application of such revised industry
classifications to this facility is necessary to avoid an increased regulatory
capital charge for the Administrative Agent or its Affiliates that are Lenders
hereunder.

“Morningstar” means Morningstar Credit Ratings, LLC, or any successor thereto.

 

-29- 

 

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Principal Balance of all Collateral Obligations
acquired by the Borrower prior to such date minus (b) the aggregate Principal
Balance of all Collateral Obligations (other than Warranty Collateral
Obligations or assets sold to the Equityholder as a result of the Required Sale
Date) repurchased by the Equityholder or an Affiliate thereof or released to the
Equityholder pursuant to a dividend, in each case prior to such date.

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
the order of an Agent, on behalf of the related Lenders.

“Note Agent” has the meaning set forth in Section 14.1.

“Note Register” has the meaning set forth in Section 15.5(a).

“Note Registrar” has the meaning set forth in Section 15.5(a).

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Collateral Agent, the Collateral Custodian, the
Administrative Agent or any other Affected Person or Indemnified Party arising
under or in connection with this Agreement, the Notes and each other Transaction
Document.

“Obligor” means any Person that owes payments under any Loan and, solely for
purposes of calculating the Excess Concentration Amount pursuant to clause (b)
or (c) of the definition thereof, any Obligor that is an Affiliate of another
Obligor shall be treated as the same Obligor.

“Obligor Information” means, with respect to any Obligor, (i) the legal name of
such Obligor, (ii) the jurisdiction in which such Obligor is domiciled, (iii)
the audited financial statements for the two prior fiscal years of such Obligor
(or such shorter period of time that the Obligor has been in existence), (iv)
the Investment Manager’s internal credit memo with respect to the Obligor and
the related Collateral Obligation, (v) the annual report for the most recent
fiscal year of such Obligor, (vi) a company forecast of such Obligor including
plans related to capital expenditures, (vii) the business model, company
strategy and names of known peers of such Obligor, (viii) the shareholding
pattern and details of the management team of such Obligor and (ix) details of
any banking facilities and the debt maturity schedule of such Obligor but
excluding, in each case, any item of Obligor Information that is unavailable if
Borrower has provided prior notice that such item is unavailable.

“Officer’s Certificate” means a certificate signed by an Executive Officer.

“Official Body” means any government or political subdivision or any agency,
authority, regulatory body, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable in form and substance and from counsel acceptable to the
Administrative Agent.

“Optional Sale” has the meaning set forth in Section 7.10.

 

-30- 

 

 

“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Administrative
Agent in accordance with the definitions of Effective LTV and the definitions
used therein and set forth in the related Approval Notice.

“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Investment Manager and approved by the Administrative Agent in accordance
with the definition of Leverage Multiple and the definitions used therein and
set forth in the related Approval Notice (as such calculation may be updated in
connection with a modification of such Collateral Obligation described in clause
(j) of the definition of “Material Modification”).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 17.16).

“Participant” has the meaning set forth in Section 15.9(a).

“Participant Register” has the meaning set forth in Section 15.9(c).

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Permitted Investment” means, at any time:

(a)

direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

(b)

demand or time deposits in, certificates of deposit of, demand notes of, or
bankers’ acceptances issued by any depository institution or trust company
organized under the laws of the United States or any State thereof (including
any federal or state branch or agency of a non-U.S. depository institution or
trust company) and subject to supervision and examination by federal and/or
state banking authorities (including, if applicable, the Collateral Agent, the
Collateral Custodian or Administrative Agent or any agent thereof acting in its
commercial capacity); provided, that the short-term unsecured debt obligations
of such depository institution or trust company at the time of such investment,
or contractual commitment providing for such investment, are rated at least
“A-1” by Standard & Poor’s and “P-1” by Moody’s;

 

-31- 

 

 

(c)

repurchase obligations pursuant to a written agreement (i) with respect to any
obligation described in clause (a) above, where the Collateral Custodian has
taken actual or constructive delivery of such obligation in accordance with
Article VIII of this Agreement, and (ii) entered into with (x) the Collateral
Custodian or (y) the corporate trust department of a depository institution or
trust company organized under the laws of the United States or any State
thereof, the deposits of which are insured by the Federal Deposit Insurance
Corporation and the short-term unsecured debt obligations of which are rated at
least “A-1” by Standard & Poor’s and “P-1” by Moody’s (including, if applicable,
the Administrative Agent, Collateral Agent or any agent thereof acting in its
commercial capacity);

(d)

securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States or any State whose long-term
unsecured debt obligations are assigned one of the two highest long-term ratings
by each Rating Agency at the time of such investment or contractual commitment
providing for such investment; provided, that securities issued by any
particular corporation will not be Permitted Investments to the extent that an
investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held in the Accounts collectively to
exceed 10% of the value of Permitted Investments held in such account (with
Permitted Investments held in such accounts valued at par);

(e)

commercial paper that (i) is payable in United States dollars and (ii) is rated
at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

(f)

units of money market funds rated in the highest credit rating category by each
Rating Agency;

(g)

U.S. Dollars; or

(h)

any other demand or time deposit, obligation, security or investment (including
a hedging arrangement) as may be acceptable to the Administrative Agent, as
evidenced by a writing to that effect.

Permitted Investments may be purchased by or through the Collateral Custodian or
any of its Affiliates. All Permitted Investments shall be held in the name of
the Collateral Custodian. No Permitted Investment shall have an “f,” “r,” “p,”
“pi,” “q,” “sf” or “t” subscript affixed to its Standard & Poor’s rating. Any
such investment may be made or acquired from or through the Collateral Agent or
the Administrative Agent or any of their respective affiliates, or any entity
for whom the Collateral Agent or the Administrative Agent or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided, that
notwithstanding the foregoing clauses (a) through (h), after the Required Sale
Date, Permitted Investments may only include obligations or securities that
constitute cash equivalents for purposes of the rights and assets in paragraph
(c)(8)(i)(B) of the exclusions from the definition of “covered fund” for
purposes of the Volcker Rule.

 

-32- 

 

 

“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been established in accordance
with GAAP, (iii) as to Related Security (1) the Lien in favor of the Borrower
herein and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments and (iv) as to agented Loans, Liens in favor
of the agent on behalf of all the lenders of the related Obligor.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

“Prepayment Fee” means a nonrefundable fee equal to the product of (a) the
amount of each such permanent reduction in the aggregate amount of the Facility
Amount, (b) 2.06%, (c) the number of days remaining in the Revolving Period and
(d) 1/360.

“Prepayment Notice” has the meaning set forth in Section 2.4(b).

“Primary IM Fee” means with respect to any Distribution Date, the fee payable to
the Investment Manager or successor investment manager (as applicable) for
services rendered during the related Collection Period, which shall be equal to
one-fourth of the product of (i) the Primary IM Fee Percentage multiplied by
(ii) the average of the values of the aggregate Collateral Obligation Amount of
the Eligible Collateral Obligations on the first day and the last day of the
related Collection Period. For the avoidance of doubt, the Investment Manager
may waive or defer the payment of any Primary IM Fee in its sole discretion.

“Primary IM Fee Percentage” means 0.45%.

“Principal Balance” means with respect to any Collateral Obligation and as of
any date, the lower of (x) the Purchase Price paid by the Borrower for such
Collateral Obligation and (y) the outstanding principal balance of such
Collateral Obligation, exclusive of (x) any deferred or capitalized interest on
any Deferrable Collateral Obligation that is deferred or capitalized after the
Cut-Off Date applicable to such Deferrable Collateral Obligation and (y) any
unfunded amounts with respect to any Variable Funding Asset; provided, that for
purposes of calculating the “Principal Balance” of any Deferrable Collateral
Obligation, principal payments received on such Collateral Obligation shall
first be applied to reducing or eliminating any outstanding deferred or
capitalized interest; provided, further, that the “Principal Balance” of any
revolving loan as of any date shall be equal to the outstanding principal
balance thereof plus amounts on deposit in respect thereof in the Unfunded
Exposure Account. The “Principal Balance” of any Equity Security shall be zero.

“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections and Excluded Amounts,
including (but not limited to) (i) all collections attributable to principal on
such Collateral, (ii) the earnings on Principal Collections in the Collection
Account that are invested in Permitted Investments, (iii) all payments received
by the Borrower pursuant to any Hedging Agreement that is an interest rate swap
or index rate swap transaction and (iv) all Repurchase Amounts, in each case
other than Retained Interests.

 

-33- 

 

 

“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
83447402, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).

“Purchase Price” means, with respect to any Collateral Obligation, the actual
price paid by the Borrower for such Collateral Obligation minus all Principal
Collections described in clause (i) of the definition thereof in respect of such
Collateral Obligation.

“Qualified Substitute Arrangement” has the meaning set forth in Section 10.6(c).

“Ramp-up Period” means the period from and including the Effective Date to the
earlier of (i) the first date on which the sum of the Principal Balances of all
Eligible Collateral Obligations equals or is greater than the Target Portfolio
Amount and (ii) the six-month anniversary of the Effective Date.

“Rating Agencies” means Standard & Poor’s and Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Agent, (c) any Lender
and (d) any other recipient of a payment hereunder.

“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Investment
Manager with respect to such Collateral Obligation or Obligors.

“Reinvestment” has the meaning given in Section 8.3(b).

“Reinvestment Date” has the meaning given in Section 8.3(b).

“Reinvestment Request” has the meaning given in Section 8.3(b).

“Related Collateral Obligation” means any Collateral Obligation where the
Equityholder or any Subsidiary of the Equityholder owns a Variable Funding Asset
pursuant to the same Underlying Instruments; provided that any such asset will
cease to be a Related Collateral Obligation once all commitments by the
Equityholder or any such Subsidiary to make advances or fund such Variable
Funding Asset to the related Obligor expire or are irrevocably terminated or
reduced to zero.

“Related Committed Lender” means, with respect to any Uncommitted Lender, each
Committed Lender in its Lender Group.

 

-34- 

 

 

“Related Property” means, with respect to a Collateral Obligation, any property
or other assets designated and pledged or mortgaged as collateral to secure
repayment of such Collateral Obligation, including, without limitation, any
pledge of the stock, membership or other ownership interests in the related
Obligor or its subsidiaries, all Warrant Assets with respect to such Collateral
Obligation and all proceeds from any sale or other disposition of such property
or other assets.

“Related Security” means, with respect to each Collateral Obligation:

(a)

any Related Property securing a Collateral Obligation, all payments paid in
respect thereof and all monies due, to become due and paid in respect thereof
accruing after the applicable Advance Date and all liquidation proceeds thereof;

(b)

all guaranties, indemnities and warranties, insurance policies, financing
statements and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(c)

all Collections with respect to such Collateral Obligation and any of the
foregoing;

(d)

any guarantees or similar credit enhancement for an Obligor’s obligations under
any Collateral Obligation, all UCC financing statements or other filings
relating thereto, including all rights and remedies, if any, against any Related
Security, including all amounts due and to become due to the Borrower thereunder
and all rights, remedies, powers, privileges and claims of the Borrower
thereunder (whether arising pursuant to the terms of such agreement or otherwise
available to the Borrower at law or in equity);

(e)

all Records with respect to such Collateral Obligation and any of the foregoing;
and

(f)

all recoveries and proceeds of the foregoing.

“REO Asset Owner” has the meaning specified in the Investment Management
Agreement.

“Replacement Hedging Agreement” means one or more Hedging Agreements, which in
combination with all other Hedging Agreements then in effect, after giving
effect to any planned cancellations of any presently outstanding Hedging
Agreements satisfy the Borrower’s covenant contained in Section 10.6, of this
Agreement to maintain Hedging Agreements.

“Reporting Date” means the 7th Business Day of each calendar month.

“Repurchase Amount” means, for any Warranty Collateral Obligation for which a
payment or substitution is being made pursuant to Section 7.11 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the purchase
price paid by the Borrower for such Collateral Obligation (excluding purchased
accrued interest and original issue discount) less all payments of principal
received in connection with such Collateral Obligation since the date it was
added to the Collateral and (b) the Collateral Obligation Amount of such
Collateral Obligation, (ii) any accrued and unpaid interest thereon since the
last Distribution Date and (iii) all Hedge Breakage Costs owed to any relevant
Hedge Counterparty for any termination of one or more Hedge Transactions, in
whole or in part, as required by the terms of any Hedging Agreement, incurred in
connection with such payment or repurchase and the termination of any Hedge
Transactions in whole or in part in connection therewith.

 

-35- 

 

 

“Repurchase Event” has the meaning set forth in the Sale Agreement.

“Repurchased Collateral Obligation” means, with respect to any Collection
Period, any Collateral Obligation as to which the Repurchase Amount has been
deposited in the Collection Account by or on behalf of the Borrower or the
Investment Manager, as applicable, on or before the immediately prior Reporting
Date and any Collateral Obligation purchased by the Equityholder pursuant to the
Sale Agreement as to which the Repurchase Amount has been deposited in the
Collection Account by or on behalf of the Equityholder.

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Investment Manager.

“Required Lenders” means, at any time, Lenders holding Advances aggregating
greater than 50% of all Advances outstanding or if there are no Advances
outstanding, Lenders holding Commitments aggregating greater than 50% of all
Commitments.

“Required Sale Assets” means all Permitted Investments that would disqualify the
Borrower from using the “loan securitization exemption” under the Volcker Rule
(as determined by the Administrative Agent in its reasonable discretion), all
Unsecured Bonds and all Senior Secured Bonds.

“Required Sale Date” means the date immediately prior to July 21, 2015 (or the
date immediately prior to such later date as shall be determined by written
order of the Board of Governors of the Federal Reserve System with respect to
the required conformance with the Volcker Rule by banking entities generally);
provided that, if the Administrative Agent receives an opinion of nationally
recognized counsel satisfactory to it in its sole discretion that (A) the
ownership of the Required Sale Assets will not cause the Borrower to be a
“covered fund” under the Volcker Rule, (B) the Advances are not considered to
constitute “ownership interests” under the Volcker Rule or (C) ownership of the
Advances will be otherwise exempt from the Volcker Rule, then the Required Sale
Date shall not occur; provided, further, that upon receipt of further official
guidance from or on behalf of the Board of Governors of the Federal Reserve
System with respect to compliance with the Volcker Rule, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith in respect of
amendments or modifications to the Transaction Documents appropriate to assure
compliance with or exemption from the Volcker Rule.

“Responsible Officer” means, with respect to (a) the Investment Manager or the
Borrower, its Chief Executive Officer, Chief Operating Officer, Executive Vice
President or any other officer or employee of the Investment Manager or the
Borrower directly responsible for the administration or collection of the
Collateral Obligations, (b) the Collateral Agent or Collateral Custodian, any
officer within the Corporate Trust Office, including any director, vice
president, assistant vice president or associate having direct responsibility
for the administration of this Agreement, who at the time shall be such
officers, respectively, or to whom any matter is referred because of his or her
knowledge of and familiarity with the particular subject, or (c) any other
Person, the President, any Vice-President or Assistant Vice-President, Corporate
Trust Officer or the Controller of such Person, or any other officer or employee
having similar functions.

 

-36- 

 

 

“Retained Interest” means, with respect to any Collateral Obligation included in
the Collateral, (a) such obligations to provide additional funding with respect
to such Collateral Obligation that have been retained by the other lender(s) of
such Collateral Obligation, (b) all of the rights and obligations, if any, of
the agent(s) under the Underlying Instruments, (c) any unused commitment fees
associated with the additional funding obligations that are being retained in
accordance with clause (a) above, and (d) any agency or similar fees associated
with the rights and obligations of the agent(s) that are being retained in
accordance with clause (b) above.

“Revaluation Event” means each occurrence of any of the following with respect
to any Collateral Obligation during the time such Collateral Obligation is
Collateral:

(a)

the occurrence of a default as to the payment of principal and/or interest has
occurred and is continuing with respect to such Collateral Obligation (after
giving effect to the shorter of any grace period applicable thereto and five (5)
Business Days from the due date);

(b)

the Borrower, the Administrative Agent or the Investment Manager obtains actual
knowledge that a default as to the payment of principal and/or interest has
occurred and is continuing (after giving effect to any grace period applicable
thereto) with respect to another debt obligation of the same Obligor that is (i)
secured by the same collateral, (ii) senior to or pari passu with in right of
payment to such Collateral Obligation and (iii) in an amount in excess of
$250,000;

(c)

the occurrence of an Insolvency Event with respect to any related Obligor;

(d)

the Investment Manager determines, in its sole discretion, in accordance with
the Investment Management Standard, that all or a portion of such Collateral
Obligation is not collectible or otherwise places such Collateral Obligation on
non-accrual status;

(e)

the occurrence (without the prior approval of the Administrative Agent) of a
Material Modification with respect to such Collateral Obligation;

(f)

the Obligor thereunder fails to deliver to the Borrower or the Investment
Manager any financial reporting information as required by the Underlying
Instruments of such Collateral Obligation (including any grace periods
thereunder) but in no event less frequently than quarterly, that in each case
has an adverse effect on the ability of the Investment Manager or the
Administrative Agent (as determined by the Administrative Agent in its
reasonable discretion) to make any determinations or calculations required
hereunder; provided, however, that the Borrower (or the Investment Manager on
its behalf) may, on a single occasion (or any other additional occasions
approved by the Administrative Agent in its sole discretion) with respect to any
Obligor, grant an extension of up to 30 days for the delivery of such financial
statements by such Obligor; or

 

-37- 

 

 

(g)

with respect to any Enterprise Value Loan, the Leverage Multiple with respect to
such Collateral Obligation increases by 1x or more over the Original Leverage
Multiple with respect to such Collateral Obligation; provided that each
subsequent increase of an additional 1x over the applicable Original Leverage
Multiple shall be an additional Revaluation Event;

(h)

with respect to any Asset Based Loan, (A) the Borrower fails (or fails to cause
the Obligor to) retain an Approved Valuation Firm to re-calculate the Appraised
Value of (x) with respect to any such Asset Based Loan that has intellectual
property, equipment or real property, as the case may be, in its borrowing base,
the collateral securing such Asset Based Loan at least once every twelve (12)
months that such Loan is included in the Collateral (subject to a 30 day grace
period with respect to any such review) and (y) with respect to all other Asset
Based Loans included in the Collateral, the collateral securing such Loan at
least once every six (6) months that such Loan is included in the Collateral
(subject to a 30 day grace period with respect to any such review) or (B) the
Borrower (or the related Obligor, as applicable) changes the Approved Valuation
Firm with respect to any Asset Based Loan or the related Approved Valuation Firm
changes the metric for valuing the collateral of such Loan, each without the
written approval of the Administrative Agent; or

(j)

with respect to any Asset Based Loan, the Effective LTV of such Collateral
Obligation increases by more than an amount equal to 15% of the Original
Effective LTV of such Collateral Obligation; provided that each subsequent
increase of an additional 15% over the applicable Original Effective LTV shall
be an additional Revaluation Event.

“Revolving Advances” means any Advances that are not Term Advances.

“Revolving Loan” means a Collateral Obligation that specifies a maximum
aggregate amount that can be borrowed by the related Obligor and permits such
Obligor to re-borrow any amount previously borrowed and subsequently repaid
during the term of such Collateral Obligation.

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earliest to occur of (i) the date that is thirty months after the
Fourth Amendment Effective Date or, if such date is extended pursuant to Section
2.6, the date mutually agreed upon by the Borrower and each Agent, (ii) the date
on which the Facility Amount is terminated in full pursuant to Section 2.5 or
(iii) the occurrence of a Facility Termination Event.

“Sale Agreement” means the Sale and Contribution Agreement, dated as of the date
hereof, by and between the Equityholder, as seller, and the Borrower, as
purchaser.

“Schedule of Collateral Obligations” means the list or lists of Collateral
Obligations attached to each Asset Approval Request. Each such schedule shall
identify the assets that will become Collateral Obligations, shall set forth
such information with respect to each such Collateral Obligation as the Borrower
or the Administrative Agent may reasonably require and shall supplement any such
schedules attached to previously-delivered Asset Approval Requests.



-38- 

 

 

“Scheduled Collateral Obligation Payment” means each periodic installment
payable by an Obligor under a Collateral Obligation for principal and/or
interest in accordance with the terms of the related Underlying Instrument.

“Second Lien Loan” means any Loan that (i) is not (and that by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the related Obligor other than a First Lien Loan with respect to the liquidation
of such Obligor or the collateral for such Loan and (ii) is secured by a valid
second priority perfected Lien to or on specified collateral securing the
related Obligor’s obligations under the Loan, which Lien is not subordinate to
the Lien securing any other debt for borrowed money other than a First Lien Loan
on such specified collateral (subject to Liens permitted under the applicable
Underlying Instrument that are reasonable for similar loans and, if permitted to
secure borrowed money in excess of $500,000 and rank in priority senior to or
pari passu with such Second Lien Loan, whether individually or in the aggregate,
are set forth on the related Asset Approval Request).

“Secondary IM Fee” means with respect to any Distribution Date, the fee payable
to the Investment Manager or successor investment manager (as applicable) for
services rendered during the related Collection Period, which shall be equal to
one-fourth of the product of (i) the Secondary IM Fee Percentage multiplied by
(ii) the average of the values of the aggregate Collateral Obligation Amount of
the Eligible Collateral Obligations on the first day and the last day of the
related Collection Period. For the avoidance of doubt, the Investment Manager
may waive or defer the payment of any Secondary IM Fee in its sole discretion.

“Secondary IM Fee Percentage” means 0.30%.

“Secured Parties” means, collectively, the Collateral Agent, the Collateral
Custodian, each Lender, the Administrative Agent, each Agent, each other
Affected Person, Indemnified Party and Hedge Counterparty and their respective
permitted successors and assigns.

“Securities Intermediary” means the Collateral Custodian, or any subsequent
institution acceptable to the Administrative Agent at which the Accounts are
kept.

“Senior Secured Bond” means a debt security (that is not a loan) that is (a)
issued by a corporation, limited liability company, partnership or trust and (b)
secured by a valid first priority perfected security interest on specified
collateral.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and any successor or successors thereto.

“Structured Finance Obligation” means any obligation owing or issued by a
special purpose vehicle and secured directly by, referenced to, or representing
ownership of, a pool of receivables or other financial assets of any Obligor,
including collateralized debt obligations and mortgage-backed securities,
including (but not limited to) collateral debt obligations, collateral loan
obligations, asset backed securities and commercial mortgage backed securities
or any resecuritization thereof.

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.



-39- 

 

 

“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.

“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.

“Target Portfolio Amount” means, (i) during the Ramp-up Period, $360,000,000 and
(ii) thereafter, the sum of (x) the Aggregate Eligible Collateral Obligation
Amount, (y) all Principal Collections on deposit in the Principal Collection
Account and (z) all amounts on deposit in the Unfunded Exposure Account.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

“Term Advances” means any Class A-2 Advances funded from the portion of a Class
A-2 Commitment which has been designated as a Term Commitment.

“Term Commitment” means, the Class A-2 Commitment of any Class A-2 Lender which
has been designated as a term loan by the Administrative Agent in writing
pursuant to Section 2.9, with a copy to the Investment Manager, the Collateral
Agent and each Agent (as such Commitment may be reduced as set forth in Section
2.5).

“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Investment Management Agreement, the Collateral Agent and Collateral Custodian
Fee Letter, each Fee Letter, the Lender Fee Letter, the Account Control
Agreement, and the other documents to be executed and delivered in connection
with this Agreement, specifically excluding from the foregoing, however,
Underlying Instruments delivered by the Borrower or the Investment Manager in
connection with this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.

“Underlying Instrument” means the loan agreement, credit agreement or other
customary agreement pursuant to which a Collateral Obligation has been created
or issued and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Obligation or of which the holders of
such Collateral Obligation are the beneficiaries.

 

-40- 

 

 

“Undrawn Fee” a fee payable pursuant to Section 3.23.1(b) for each day of the
related Collection Period during the Revolving Period equal to the product of
(x) the difference between the aggregate Commitments on such day minus the
aggregate principal amount of outstanding Advances on such day, times (y) the
Undrawn Fee Rate times (z) 1/360.

“Undrawn Fee Rate” means, during the Revolving Period, 0.50%.

“Unfunded Exposure Account” means the account designated as the Unfunded
Exposure Account in, and which is established and maintained pursuant to,
Section 8.1(a).

“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).

“Unmatured Facility Termination Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Facility Termination Event.

“Unmatured Investment Manager Event of Default” means any event that, if it
continues uncured, will, with lapse of time or notice or lapse of time and
notice, constitute an Investment Manager Event of Default.

“Unsecured Bond” means any bond that is (a) not secured by a pledge of
collateral and (b) senior or pari passu in right of payment to any other
unsecured indebtedness of the related Obligor.

“Unsecured Loan” means any loan that is (a) not secured by a pledge of
collateral and (b) senior or pari passu in right of payment to any other
unsecured indebtedness of the related Obligor.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

“U.S. Borrower” means a Borrower that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.3(f).

“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.



-41- 

 

 

“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by (i)
summing the products obtained by multiplying (a) the Advance Rate of each such
Eligible Collateral Obligation by (b) such Eligible Collateral Obligation’s
contribution to the Adjusted Aggregate Eligible Collateral Obligation Balance
and (ii) dividing such sum by the Adjusted Aggregate Eligible Collateral
Obligation Balance.

“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.

“Weighted Average Spread” means, as of any day, the number expressed as a
percentage equal to (i) the Aggregate Funded Spread divided by (ii) the
Aggregate Eligible Collateral Obligation Amount (excluding any interest that has
been deferred and capitalized on any Deferrable Collateral Obligation).

“Withholding Agent” means the Borrower, the Administrative Agent, and the
Investment Manager.

“written” or “in writing” (and other variations thereof) means any form of
written communication or a communication by means of telex, telecopier device,
telegraph or cable.

“Yield” means, with respect to any period, the daily interest accrued on
Advances during such period as provided for in Article III.

Section 1.2

Other Definitional Provisions.   (a)  Unless otherwise specified therein, all
terms defined in this Agreement have the meanings as so defined herein when used
in the Notes or any other Transaction Document, certificate, report or other
document made or delivered pursuant hereto or thereto.

(b)

Each term defined in the singular form in Section 1.1 or elsewhere in this
Agreement shall mean the plural thereof when the plural form of such term is
used in this Agreement, the Notes or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto or
thereto, and each term defined in the plural form in Section 1.1 shall mean the
singular thereof when the singular form of such term is used herein or therein.

(c)

The words “hereof,” “herein,” “hereunder” and similar terms when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, the term “including” means “including without
limitation,” and article, section, subsection, schedule and exhibit references
herein are references to articles, sections, subsections, schedules and exhibits
to this Agreement unless otherwise specified.

(d)

The following terms which are defined in the Uniform Commercial Code in effect
in the State of New York on the date hereof are used herein as so defined:
Accounts, Certificated Securities, Chattel Paper, Control, Documents, Equipment,
Financial Assets, Funds-Transfer system, General Intangibles, Indorse and
Indorsed, Instruments, Inventory, Investment Property, Proceeds, Securities
Accounts, Securities Intermediary, Security Certificates, Security Entitlements,
Security Interest and Uncertificated Securities.



-42- 

 

 

(e)

For the avoidance of doubt, on each Measurement Date, the Borrower shall cause
the Investment Manager to re-determine the status of each Eligible Collateral
Obligation as of such calculation date and to provide notice of any change in
the status of any Eligible Collateral Obligation to the Collateral Agent and, as
a consequence thereof, (A) Collateral Obligations that were previously Eligible
Collateral Obligations on a prior Measurement Date may be excluded from the
Aggregate Eligible Collateral Obligation Amount on such Measurement Date and (B)
Collateral Obligations that were previously excluded from the Aggregate Eligible
Collateral Obligation Amount on a prior Measurement Date may, upon receipt of a
related Approval Notice, be included in the Aggregate Eligible Collateral
Obligation Amount on such Measurement Date.

(f)

Unless otherwise specified, each reference in this Agreement or in any other
Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.

(g)

All calculations required to be made hereunder (i) with respect to the
Collateral Obligations and the Borrowing Base (including, without limitation, to
determine whether a Facility Termination Event or an Unmatured Facility
Termination Event shall have occurred) shall be made on a trade date basis and
after giving effect to (x) all purchases or sales to be entered into on such
trade date and (y) all Advances requested to be made on such trade date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Obligations and (ii)
with respect to the percentages set forth in clauses (x) and (y) of Section
2.2(a) shall be made after giving effect to all unfunded Advances requested
during the thirty (30) days prior to the related Advance Request.

(h)

For all purposes under this Agreement, “knowledge” shall mean actual knowledge
after reasonable inquiry.

(i)

Notwithstanding anything to the contrary set forth in this Agreement, (A) each
reference to notice being delivered to “each Agent” shall mean notice delivered
by the applicable party to the Collateral Agent, who shall then promptly (but in
no event later than the following Business Day) deliver notice to each Agent and
(B) each reference to notice being delivered to both the Administrative Agent
and the Collateral Agent shall mean notice delivered by the applicable party to
the Collateral Agent, who shall then promptly (but in no event later than the
following Business Day) deliver notice to the Administrative Agent; provided
that each Advance Request and each voluntary prepayment notice shall be
delivered by the Borrower to the Administrative Agent, the Collateral Agent and
each Agent (in the manner and at the times specified in the relevant provisions
of this Agreement), and, in doing so, the Borrower shall be entitled to rely
solely on the information contained in the Note Register and on Annex A and
shall have no liability for any errors or omissions in either thereof.

 

-43- 

 

 

Article II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

Section 2.1

Advances.   (a) On the terms and subject to the conditions set forth in this
Agreement, (i) each Lender Group with a Class A-1 Commitment hereby agrees to
make advances to or on behalf of the Borrower (individually, a “Class A-1
Advance” and collectively the “Class A-1 Advances”) and (ii) each Lender Group
with a Class A-2 Commitment hereby agrees to make advances to or on behalf of
the Borrower (individually, a “Class A-2 Advance” and collectively the “Class
A-2 Advances”), in each case from time to time on any date (each such date on
which an Advance is made, an “Advance Date”) during the period from the
Effective Date to the end of the Revolving Period; provided that there shall be
no more than two (2) Advance Dates during any calendar week.

(b)

Under no circumstances shall any Lender make an Advance if, after giving effect
to such Advance and any purchase of Eligible Collateral Obligations in
connection therewith, the aggregate outstanding principal amount of all Advances
would exceed the lower of (i) the Facility Amount and (ii) the Borrowing Base on
such day. Subject to the terms of this Agreement, during the Revolving Period,
the Borrower may borrow, reborrow, repay and prepay (subject to the provisions
of Section 2.4) one or more Advances.

Section 2.2

Funding of Advances.   (a) Subject to the satisfaction of the conditions
precedent set forth in Section 6.2, the Borrower may request Advances hereunder
by giving notice to the Administrative Agent, each Agent and the Collateral
Agent of the proposed Advance at or prior to 10:00 a.m., New York City time, at
least (x) in the case of Advances of more than 20% of the then-current Facility
Amount, thirty-one (31) days or (y) in the case of Advances of up to 20% of the
then-current Facility Amount, one (1) Business Day prior to the proposed Advance
Date. Such notice (herein called the “Advance Request”) shall be in the form of
Exhibit C-1 and shall include (among other things) the proposed Advance Date and
amount of such proposed Advance, and shall, if applicable, be accompanied by an
Asset Approval Request setting forth the information required therein with
respect to the Collateral Obligations to be acquired by the Borrower on the
Advance Date (if applicable). The amount of any Advance shall at least be equal
to the least of (i) $1,000,000, (ii) the (1) Borrowing Base on such day minus
(2) the Advances outstanding on such day and (iii) the (1) Facility Amount on
such day minus (2) the Advances outstanding on such day before giving effect to
the requested Advance as of such date. The amount of each Advance shall be
allocated pro rata based on the aggregate Commitments as a Class A-1 Advance and
a Class A-2 Advance. Any Advance Request given by the Borrower pursuant to this
Section 2.2, shall be irrevocable and binding on the Borrower. The
Administrative Agent shall have no obligation to lend funds hereunder in its
capacity as Administrative Agent. Subject to receipt by the Collateral Agent of
an Officer’s Certificate of the Borrower confirming the satisfaction of the
conditions precedent set forth in Section 6.2, and the Collateral Agent’s
receipt of such funds from the Lenders, the Collateral Agent shall make the
proceeds of such requested Advances available to the Borrower by deposit to such
account as may be designated by the Borrower (in a written notice received by
the Administrative Agent, each Agent and the Collateral Agent at least one (1)
Business Day prior to such Advance Date) in same day funds no later than 2:00
p.m., New York City time, on such Advance Date. Each Lender shall notify
Borrower within two (2) Business Days of any Advance Request made pursuant to
Section 2.2(a)(x) if it will elect to fund the related Advance on any day prior
to the end of the applicable thirty-one (31) day notice period. The Borrower
expressly acknowledges and agrees that any election by any Lender on one or more
occasions to fund any Advance on any day prior to the full passage of the
applicable thirty-one (31) day notice period set forth in Section 2.2(a)(x)
shall not constitute or be deemed to be an amendment, waiver or other
modification of the requirement for thirty-one (31) days’ notice prior to any
Lender funding any Advance made in respect of an Advance Request made pursuant
to Section 2.2(a)(x).

 

-44- 

 

 

(b)

Committed Lender’s Commitment. At no time will any Uncommitted Lender have any
obligation to fund an Advance. At all times on and after the Conduit Advance
Termination Date, all Advances shall be made by the Agent on behalf of the
applicable Committed Lenders. The Administrative Agent shall use commercially
reasonable efforts to ensure that Advances are funded in the first instance by
the Uncommitted Lenders. At any time when any Uncommitted Lender has failed to
or has rejected a request to fund an Advance, its Agent shall so notify the
Related Committed Lender and such Related Committed Lender shall fund such
Advance. Notwithstanding anything contained in this Section 2.2(b) or elsewhere
in this Agreement to the contrary, no Committed Lender shall be obligated to
provide its Agent or the Borrower with funds in connection with an Advance in an
amount that would result in the portion of the Advances then funded by it
exceeding its Commitment then in effect. The obligation of the Committed Lender
in each Lender Group to remit any Advance shall be several from that of the
other Lenders, and the failure of any Committed Lender to so make such amount
available to its Agent shall not relieve any other Committed Lender of its
obligation hereunder.

(c)

Unfunded Commitment Provisions. Notwithstanding anything to the contrary herein,
upon the occurrence of the earlier of (i) any acceleration of the maturity of
Advances pursuant to Section 13.2 or (ii) the end of the Revolving Period, the
Borrower shall request an Advance in the amount, if any, of the Aggregate
Unfunded Amount minus the amount then on deposit in the Unfunded Exposure
Account. Following receipt of such Advance Request, the Lenders shall fund such
requested amount, if any, by depositing such amount directly to the Collateral
Custodian to be deposited into the Unfunded Exposure Account, notwithstanding
anything to the contrary herein (including, without limitation, the Borrower’s
failure to satisfy any of the conditions precedent set forth in Section 6.2).

Section 2.3

Notes.   The Borrower shall, upon request of any Lender Group, on or after such
Lender Group becomes a party hereto (whether on the Effective Date or by
assignment or otherwise), execute and deliver a Note evidencing the Advances of
such Lender Group. Each such Note shall be payable to the order of the Agent for
such Lender Group in a face amount equal to the applicable Lender Group’s
Commitment as of the Effective Date or the effective date on which such Lender
Group becomes a party hereto, as applicable. The Borrower hereby irrevocably
authorizes each Agent to make (or cause to be made) appropriate notations on the
grid attached to the Notes (or on any continuation of such grid, or at the
option of such Agent, in its records), which notations, if made, shall evidence,
inter alia, the date of the outstanding principal of the Advances evidenced
thereby and each payment of principal thereon. Such notations shall be
rebuttably presumptive evidence of the subject matter thereof absent manifest
error; provided, that the failure to make any such notations shall not limit or
otherwise affect any of the Obligations or any payment thereon.



-45- 

 

 

Section 2.4

Repayment and Prepayments.   (a) The Borrower shall repay the Advances
outstanding (i) on each Distribution Date to the extent required to be repaid
hereunder and funds are available therefor pursuant to Section 8.3 and (ii) in
full on the Facility Termination Date.

(b)

Prior to the Facility Termination Date, the Borrower may, from time to time,
make a voluntary prepayment, in whole or in part, of the outstanding principal
amount of any Revolving Advance using Principal Collections on deposit in the
Principal Collection Account or other funds available to the Borrower on such
date; provided, that

(i)

all such voluntary prepayments shall require prior written notice to the
Administrative Agent (with a copy to the Collateral Agent and each Agent) by
11:00 a.m. two (2) Business Days prior to such voluntary prepayment, which
notice (herein called the “Prepayment Notice”) shall be in the form of Exhibit
C-4 and shall include (among other things) the proposed date of such prepayment
and the amount and allocation of such prepayment;

(ii)

all such voluntary partial prepayments shall be in a minimum amount of
$1,000,000;

(iii)

each prepayment shall be applied on the Business Day received by the Collateral
Agent if received by 3:00 p.m., New York City time, on such day by the
Collateral Agent as Amount Available constituting Principal Collections pursuant
to Section 8.3(a) as if (x) the date of such prepayment were a Distribution Date
and (y) such prepayment occurred during the Collection Period to which such
Distribution Date relates;

(iv)

each prepayment shall be applied pro rata based on the aggregate Commitments to
reduce Revolving Advances outstanding; and

(v)

for the avoidance of doubt, all prepayments of Term Advances shall be governed
by Section 2.5 hereof.

Each such prepayment shall be subject to the payment of any amounts required by
Section 2.5(c) (if any) resulting from a prepayment or payment.

Section 2.5

Permanent Reduction of Facility Amount.   (a) The Borrower may at any time (x)
during the Revolving Period if an Extension Request has been rejected by any
Lender or (y) after the end of the Revolving Period, in each case upon five
Business Days’ prior written notice to the Administrative Agent and each Agent,
permanently reduce the Facility Amount (i) in whole upon payment in full (in
accordance with Section 2.4) of the aggregate outstanding principal amount of
all Advances or (ii) in part by any pro rata amount that the Facility Amount
exceeds the aggregate outstanding principal amount of all Advances (after giving
effect to any concurrent prepayment thereof). In connection with any permanent
reduction of the Facility Amount under this Section 2.5(a), the Commitment of
each Committed Lender shall automatically, and without any further action by any
party, be reduced pro rata with all other Committed Lenders such that the sum of
all Commitments will equal the newly reduced Facility Amount.



-46- 

 

 

(b)

The Borrower may at any time, upon five Business Days’ prior written notice to
the Administrative Agent and each Agent, permanently reduce the Facility Amount
in whole or in part upon payment of the outstanding principal amount of any Term
Advances. In connection with any permanent reduction of the Facility Amount
under this Section 2.5(b), the Term Commitment of each Lender with a Term
Commitment shall automatically, and without any further action by any party, be
reduced pro rata with all other Lenders with a Term Commitment.

(c)

Notwithstanding anything to the contrary herein, the Borrower may permanently
reduce the Facility Amount at any time, provided that if such reduction occurs
at any time other than those specified in Section 2.5(a), it shall, unless any
Lender has, prior to the date of such permanent reduction in whole or in part,
declined an Extension Request, pay the applicable Prepayment Fee to the
Collateral Agent, for the respective accounts of the Lenders. Notwithstanding
anything to the contrary herein, no Prepayment Fee shall be due in respect of
any prepayment or permanent reduction occurring after the end of the Revolving
Period.

Section 2.6

Extension of Revolving Period.   The Borrower may, at any time after the first
anniversary of the Effective Date and prior to the date that is ten Business
Daysthirty (30) days prior to the last date of the Revolving Period, deliver a
written notice to each Agent (with a copy to the Administrative Agent)
requesting an extension of the Revolving Period for an additional twelve months
(each qualifying request, an “Extension Request”). Each Lender may approve or
decline an Extension Request in its sole discretion; provided, that the Lenders
shall respond to an Extension Request in writing not later than 30 days to the
applicable Agent following receipt of such Extension Request, and if any Lender
does not respond in writing by the end of such 30-day period it shall be deemed
to have denied such Extension Request. No request by the Borrower to extend the
Revolving Period shall be considered an “Extension Request” if such request is
conditioned on an amendment to any other provision of the Transaction Documents.
Each Agent shall promptly notify the Collateral Agent of any approved Extension
Request. The Collateral Agent shall promptly provide notice of any approved
Extension Request to Morningstar.

Section 2.7

Calculation of Discount Factor.

(a)

In connection with the purchase of each Collateral Obligation and prior to such
Collateral Obligation being purchased by the Borrower and included in the
Collateral, the Administrative Agent will assign (in its sole discretion) a
Discount Factor for such Collateral Obligation.

(b)

If, but only if, a Revaluation Event occurs with respect to any Collateral
Obligation, the Discount Factor of such Collateral Obligation may be amended by
the Administrative Agent, in its sole discretion. The Administrative Agent will
provide written notice of the revised Discount Factor to the Borrower, the
Collateral Agent and the Investment Manager. The Collateral Agent shall forward
a copy of such notice to each Agent. To the extent the Investment Manager has
actual knowledge or, pursuant to the terms of the applicable Underlying
Instruments, has received notice of any Revaluation Event with respect to any
Collateral Obligation, the Investment Manager shall give prompt notice thereof
to the Administrative Agent and the Collateral Agent (but, in any event, not
longer than two Business Days after it receives notice or gains actual knowledge
thereof). The Collateral Agent shall forward a copy of such notice to each
Agent.



-47- 

 

 

(c)

The Administrative Agent will provide written notice of each revised Discount
Factor to the Borrower, the Investment Manager, each Agent and the Collateral
Agent.

Section 2.8

Increase in Facility Amount. The Borrower may, with the prior written consent of
the Administrative Agent (which consent may be conditioned on one or more
conditions precedent in its sole discretion) and prior written notice to
Morningstar, (i) increase the Commitment of the existing Lender Groups (pro
rata) with the consent of each such Lender Group, (ii) subject to Section
15.4(b), add additional Lender Groups and/or (iii) increase the Commitment of
any Lender Group with the consent of such Lender Group, in each case which shall
increase the Facility Amount by the amount of the increased or new Commitment of
each such existing or additional Lender Group. Each increase in the Facility
Amount shall be allocated to each participating Lender Group pro rata based on
their Commitments immediately prior to giving effect to such increase. If any
Lender increasesIn the event any Lender reduces its Commitment (with the consent
of the Borrower) concurrently with any other Lender increasing its Commitment
(including the amount of a new Commitment by a new Lender) (other than in
connection with any increase that is designated as a term loan pursuant to
Section 2.9), such reducing Lender shall be paid an upfront fee in an amount
equal to 0.50% of such increase. Each upfront fee will be paid by (A) any Lender
that is concurrently reducing its Commitment (with the consent of the Borrower),
up topay an upfront fee to such increasing Lender in an aggregate amount equal
to the product of (x) 0.50% of such reduction and (B) to the extent any
remaining amounts are owed, the Borrowery) the ratio equal to (1) the number of
days from the date on which such Lender’s Commitment was reduced until the end
of the Revolving Period on such reduction date divided by (2) the number of days
from the date such Lender became a party hereto until the end of the Revolving
Period on such reduction date. For the avoidance of doubt, the Borrower shall
not be responsible for any portion of an upfront fee paid in connection with the
transfer of the Commitment of a Lender reducing its Commitment to a Lender
simultaneously increasing its Commitment. Notwithstanding the foregoing, no such
increase shall be permitted without the prior written consent of DBNY if, after
giving effect to any such increase, DBNY’s Commitment will no longer be at least
51% of the Facility Amount. Lender that is involuntarily removed or replaced
under the provisions of this Agreement shall be required to pay any amounts set
forth in this Section 2.8 in connection with any reduction of its Commitment
pursuant to such removal or replacement.

 

-48- 

 

 

Section 2.9

Term Loan Allocation.  During the Revolving Period, the Administrative Agent
shall be permitted to (a) designate the Class A-2 Commitment of any Lender Group
(including any new Lender Group added pursuant to Section 2.8(ii)) as a Term
Advance and (b) cause any Lender Group to assign its Term Commitment to a new
Lender Group approved by the Borrower so long as the interest rate of such Term
Advance is less than or equal to the then-effective Interest Rate if, in each of
clauses (a) and (b), after giving effect to such designation the aggregate
amount of Term Advances do not exceed the lesser of (i) the then effective Class
A-2 Commitment and (ii) $150,000,000. For the avoidance of doubt, the Borrower
shall not be permitted to re-borrow any repaid Term Advance. The Collateral
Agent shall promptly provide notice to Morningstar of any increase in the
aggregate amount of Term Advances to an amount in excess of $150,000,000.with
the consent of such Lender Group (which shall be deemed to have been given if
such Lender Group has so consented to a previous designation and not
subsequently withdrawn such consent), designate the Class A-2 Commitment of any
Lender Group (including any new Lender Group added pursuant to Section 2.8(ii))
as a Term Advance and (b) request that any existing Lender Group (such Lender
Group’s consent to be provided in its sole discretion) that does not agree to
the designation of its Class A-2 Commitment as a Term Advance assign its Term
Commitment to a new Lender Group approved by the Borrower so long as the
interest rate of such Term Advance is less than or equal to the then-effective
Interest Rate if, in each of clauses (a) and (b), after giving effect to such
designation the aggregate amount of Term Advances do not exceed the lesser of
(i) the then effective Class A-2 Commitment and (ii) $150,000,000. For the
avoidance of doubt, the Borrower shall not be permitted to re-borrow any repaid
Term Advance. The Collateral Agent shall promptly provide notice to Morningstar
of any increase in the aggregate amount of Term Advances to an amount in excess
of $150,000,000.

Article III

YIELD, UNDRAWN FEE, ETC.

Section 3.1

Yield and Undrawn Fee.   (a) The Borrower hereby promises to pay, on the dates
specified in Section 3.2, Yield on the unpaid principal amount of each Advance
(or each portion thereof) for the period commencing on the applicable Advance
Date until such Advance is paid in full. No provision of this Agreement or the
Notes shall require the payment or permit the collection of Yield in excess of
the maximum permitted by Applicable Law.

(b)

The Borrower shall pay the Undrawn Fee on the dates specified in Section 3.2.

Section 3.2

Yield Distribution Dates.   Yield accrued on each Advance (including any
previously accrued and unpaid Yield) and Undrawn Fee (as applicable) shall be
payable, without duplication:

(a)

on the Facility Termination Date;

(b)

on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Advance; and

(c)

on each Distribution Date.

Section 3.3

Yield Calculation.   Each Note shall bear interest on each day during each
Accrual Period at a rate per annum equal to the product of (a) the Interest Rate
for such Accrual Period multiplied by (b) the outstanding Advances attributable
to such Note on such day. All Yield shall be computed on the basis of the actual
number of days (including the first day but excluding the last day) occurring
during the period for which such Yield is payable over a year comprised of 360
days (other than Yield accruing by the reference rate set forth in clause (a) of
the definition of Alternate Base Rate, which shall be computed over a year
comprised of 365/366 days).



-49- 

 

 

Section 3.4

Computation of Yield, Fees, Etc.   Each Agent (on behalf of its respective
Lender Group) and the Administrative Agent shall determine the applicable Yield
and all Fees to be paid by the Borrower on each Distribution Date for the
related Accrual Period and shall advise the Collateral Agent thereof in writing
no later than the Determination Date immediately prior to such Distribution
Date. Such reporting may also include an accounting of any amounts due and
payable pursuant to Sections 4.3 and 5.1.

Article IV

PAYMENTS; TAXES

Section 4.1

Making of Payments.   Subject to, and in accordance with, the provisions hereof,
all payments of principal of or Yield on the Advances and other amounts due to
the Lenders shall be made pursuant to Section 8.3(a) by no later than 3:00 p.m.,
New York City time, on the day when due in lawful money of the United States of
America in immediately available funds. Payments received by any Lender or Agent
after 3:00 p.m., New York City time, on any day will be deemed to have been
received by such Lender or Agent on its next following Business Day. Each Agent
shall allocate to the Lenders in its Lender Group each payment in respect of the
Advances received by such Agent as provided by Section 8.3 or Section 2.4.
Payments in reduction of the principal amount of the Advances shall be allocated
and applied to Lenders pro rata based on their respective portions of such
Advances, or in any such case in such other proportions as each affected Lender
may agree upon in writing from time to time with such Agent and the Borrower.
Payments of Yield and Undrawn Fee shall be allocated and applied to Lenders pro
rata based upon the respective amounts of interest and fees due and payable to
them.

Section 4.2

Due Date Extension.   If any payment of principal or Yield with respect to any
Advance falls due on a day which is not a Business Day, then such due date shall
be extended to the next following Business Day, and additional Yield shall
accrue and be payable for the period of such extension at the rate applicable to
such Advance.

Section 4.3

Taxes.   (a)   Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Official Body in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.3) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)

Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Official Body in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.



-50- 

 

 

(c)

Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
and its direct and indirect beneficial owners, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.3) payable or paid by such Recipient or such beneficial owners or
required to be withheld or deducted from a payment to such Recipient or such
beneficial owners and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Official Body. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent and each Agent), or by the Administrative Agent on its
own behalf or on behalf of another Recipient, shall be conclusive absent
manifest error.

(d)

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 15.9 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Transaction
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.3(d).

(e)

Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to an Official Body pursuant to this Section 4.3, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Official Body evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)

Status of Lenders.

(i)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Transaction Document shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.3(f)(ii)(A), Section 4.3(f)(ii)(B) and Section
4.3(f)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.



-51- 

 

 

(ii)

Without limiting the generality of the foregoing, if the Borrower is a U.S.
Borrower:

(A)

any Lender that is a “United States person” as defined in Section 7701(a)(30) of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent)
whichever of the following is applicable:

(I)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)

executed originals of IRS Form W-8ECI;

(III)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or



-52- 

 

 

(IV)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent)
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)

if a payment made to a Lender under any Transaction Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to (x) comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or (y)
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 4.3(f)(ii)(D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.



-53- 

 

 

(g)

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 4.3 (including by the payment
of additional amounts pursuant to this Section 4.3), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.3 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 4.3(g) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this Section 4.3(g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 4.3(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
4.3(g) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)

Survival. Each party’s obligations under this Section 4.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Transaction Document.

Article V

INCREASED COSTS, ETC.

Section 5.1

Increased Costs, Capital Adequacy.   (a)   If, due to either (i) the
introduction of or any change following the date hereof (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation, administration or application arising following the
date hereof of any Applicable Law, in each case whether foreign or domestic or
(ii) the compliance with any guideline or request following the date hereof from
any central bank or other Official Body (whether or not having the force of
law), (A) there shall be any increase in the cost to the Administrative Agent,
any Agent, any Lender, successor or assign thereof (each of which shall be an
“Affected Person”) of agreeing to make or making, funding or maintaining any
Advance (or any reduction of the amount of any payment (whether of principal,
interest, fee, compensation or otherwise) to any Affected Person hereunder), as
the case may be, (B) there shall be any reduction in the amount of any sum
received or receivable by an Affected Person under this Agreement or under any
other Transaction Document, or (C) any Recipient is subject to any Taxes (other
than (1) Indemnified Taxes and (2) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, then, in each case, the
Borrower shall, from time to time, after written demand by the Administrative
Agent (which demand shall be accompanied by a statement setting forth in
reasonable detail the basis for such demand), on behalf of such Affected Person,
pay to the Administrative Agent, on behalf of such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased costs
or reduced payments within thirty (30) days after such demand; provided, that
the amounts payable under this Section 5.1 shall be without duplication of
amounts payable under Section 4.3.



-54- 

 

 

(b)

If either (i) the introduction of or any change following the date hereof in or
in the interpretation, administration or application arising following the date
hereof of any law, guideline, rule or regulation, directive or request or (ii)
the compliance by any Affected Person with any law, guideline, rule, regulation,
directive or request following the date hereof, from any central bank, any
Official Body or agency, including, without limitation, compliance by an
Affected Person with any request or directive regarding capital adequacy or
liquidity coverage, has or would have the effect of reducing the rate of return
on the capital of any Affected Person, as a consequence of its obligations
hereunder or any related document or arising in connection herewith or therewith
to a level below that which any such Affected Person could have achieved but for
such introduction, change or compliance (taking into consideration the policies
of such Affected Person with respect to capital adequacy and liquidity
coverage), by an amount deemed by such Affected Person to be material, then,
from time to time, after demand by such Affected Person (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis for such
demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Person such additional amounts as will compensate such Affected Person
for such reduction.

(c)

If an Affected Person shall at any time (without regard to whether any Basel III
Regulations or Dodd-Frank Regulations are then in effect) suffer or incur (i)
any explicit or implicit charge, assessment, cost or expense by reason of the
amount or type of assets, capital or supply of funding such Affected Person or
any of its Affiliates is required or expected to maintain in connection with the
transactions contemplated herein, without regard to (A) whether such charge,
assessment, cost or expense is imposed or recognized internally, externally or
inter-company or (B) whether it is determined in reference to a reduction in the
rate of return on such Affected Person’s or Affiliate’s assets or capital, an
inherent cost of the establishment or maintenance of a reserve of stable
funding, a reduction in the amount of any sum received or receivable by such
Affected Person or its Affiliates or otherwise, or (ii) any other imputed cost
or expense arising by reason of the actual or anticipated compliance by such
Affected Person or any of its Affiliates with the Basel III Regulations or
Dodd-Frank Regulations, then, upon demand by or on behalf of such Affected
Person through the Administrative Agent, the Borrower shall pay to the
Administrative Agent, for the benefit of such Affected Person, such amount as
will, in the determination of such Affected Person, compensate such Affected
Person therefor. A certificate of the applicable Affected Person setting forth
the amount or amounts necessary to compensate the Affected Person under this
Section 5.1(c) shall be delivered to the Borrower and shall be conclusive absent
manifest error.

(d)

In determining any amount provided for in this Section 5.1, the Affected Person
may use any reasonable averaging and attribution methods. The Administrative
Agent, on behalf of any Affected Person making a claim under this Section 5.1,
shall submit to the Borrower a certificate setting forth in reasonable detail
the basis for and the computations of such additional or increased costs, which
certificate shall be conclusive absent manifest error.



-55- 

 

 

Article VI

EFFECTIVENESS; CONDITIONS TO ADVANCES

Section 6.1

Effectiveness.   This Agreement shall become effective on the first day (the
“Effective Date”) on which the Administrative Agent, on behalf of the Lenders,
shall have received the following, each in form and substance reasonably
satisfactory to the Administrative Agent:

(a)

Transaction Documents. This Agreement and each other Transaction Document, in
each case duly executed by each party thereto;

(b)

Notes. For each Lender Group that has requested the same, a Note duly completed
and executed by the Borrower and payable to the Agent for such Lender Group;

(c)

Establishment of Account. Evidence that each Account has been established;

(d)

Resolutions. Certified copies of the resolutions of the board of managers (or
similar items) of the Borrower and the Investment Manager approving the
Transaction Documents to be delivered by it hereunder and the transactions
contemplated hereby, certified by its secretary or assistant secretary;

(e)

Organization Documents. The certificate of formation (or similar organization
document) of each of the Borrower and the Investment Manager certified by the
Secretary of State of its jurisdiction of organization; and a certified,
executed copy of the Borrower’s and the Investment Manager’s organizational
documents;

(f)

Good Standing Certificates. Good standing certificates for each of the Borrower
and the Investment Manager issued by the applicable Official Body of its
jurisdiction of organization;

(g)

Incumbency. A certificate of the secretary or assistant secretary of each of the
Borrower and the Investment Manager certifying the names and true signatures of
the officers authorized on its behalf to sign this Agreement and the other
Transaction Documents to be delivered by it;

(h)

Filings. Copies of proper financing statements, as may be necessary or, in the
opinion of the Administrative Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the security interest of the
Collateral Agent on behalf of the Secured Parties in all Collateral in which an
interest may be pledged hereunder;

(i)

Opinions. Legal opinions of Dechert LLP counsel for the Borrower and the
Investment Manager, and Locke Lord LLP and in-house counsel for the Collateral
Agent, each in form and substance reasonably satisfactory to the Administrative
Agent covering such matters as the Administrative Agent may reasonably request;



-56- 

 

 

(j)

No Facility Termination Event, etc. Each of the Transaction Documents is in full
force and effect and no Facility Termination Event or Unmatured Facility
Termination Event has occurred and is continuing or will result from the
issuance of the Notes and the borrowing hereunder;

(k)

Liens. The Administrative Agent shall have received (i) the results of a recent
search by a Person satisfactory to the Administrative Agent, of the UCC,
judgment, security interest and tax lien filings which may have been filed with
respect to personal property of the Borrower, and bankruptcy and pending
lawsuits with respect to the Borrower and the results of such search shall be
satisfactory to the Administrative Agent and (ii) filed UCC termination
statements, if any, necessary to release all security interests and other rights
of any Person in any Collateral previously granted by the Borrower and any
executed pay-off letters reasonably requested by the Administrative Agent;

(l)

Payment of Fees. The Administrative Agent shall have received evidence, to its
sole satisfaction, that all Fees due to the Lenders on the Effective Date have
been paid in full;

(m)

No Material Adverse Effect. No Material Adverse Effect shall have occurred since
September 30, 2014 and no litigation shall have commenced which, if successful,
could have a Material Adverse Effect;

(n)

Financial Statements. The Administrative Agent has received the most recently
available copies of the financial statements and reports described in Section
7.5(k) certified by a Responsible Officer of the Investment Manager to be true
and correct; such financial statements fairly present in all material respects
the financial condition of such Person as of the applicable date of issuance;
and

(o)

Other. Such other approvals, documents, opinions, certificates and reports as
the Administrative Agent may reasonably request.

Section 6.2

Advances and Reinvestments.   The making of any Advance (including the initial
Advance hereunder) and any Reinvestment are all subject to the condition that
the Effective Date shall have occurred and to the following further conditions
precedent that:

(a)

No Facility Termination Event, Etc. Each of the Transaction Documents shall be
in full force and effect (unless terminated in accordance with their terms) and
(i) no Facility Termination Event or Unmatured Facility Termination Event shall
have occurred and be continuing or will result from the making of such Advance
or Reinvestment, (ii) no Investment Manager Event of Default or Unmatured
Investment Manager Event of Default shall have occurred and be continuing or
will result from the making of such Advance or Reinvestment, (iii) the
representations and warranties of the Borrower contained herein, of the
Investment Manager contained in the Investment Management Agreement and of the
Borrower and the Investment Manager in the other Transaction Documents shall be
true and correct in all material respects as of the related Funding Date (or if
such representations and warranties specifically refer to an earlier date, such
earlier date), with the same effect as though made on the date of (and after
giving effect to) such Advance or Reinvestment, and (iv) after giving effect to
such Advance or Reinvestment (and any purchase of Eligible Collateral
Obligations in connection therewith), the aggregate outstanding principal
balance of the Advances will not exceed the Borrowing Base;



-57- 

 

 

(b)

Requests. (i) In connection with the funding of any Advance pursuant to Section
2.2(a), the Collateral Agent, each Agent and the Administrative Agent shall have
received the Advance Request for such Advance in accordance with Section 2.2(a),
together with all items required to be delivered in connection therewith and
(ii) in connection with any Reinvestment, the Collateral Agent, each Agent and
the Administrative Agent shall have received the Reinvestment Request for such
reinvestment in accordance with Section 8.3(b), together with all items required
to be delivered in connection therewith;

(c)

Revolving Period. The Revolving Period shall not have ended;

(d)

Document Checklist. The Administrative Agent, each Agent and the Collateral
Custodian shall have received a Document Checklist for each Eligible Collateral
Obligation to be added to the Collateral on the related Funding Date;

(e)

Borrowing Base Confirmation. The Collateral Agent, each Agent and the
Administrative Agent shall have received an Officer’s Certificate of the
Borrower or the Investment Manager (which may be included as part of the Advance
Request or Reinvestment Request) computed as of the date of such request and
after giving effect thereto and to the purchase by the Borrower of the
Collateral Obligations to be purchased by it on such date (if any),
demonstrating that the aggregate principal amount of all outstanding Advances
shall not exceed the Borrowing Base, calculated as of the Funding Date as if the
Collateral Obligations purchased by the Borrower on such Funding Date were owned
by the Borrower;

(f)

Collateral Quality Tests, Minimum Equity Condition. The Collateral Agent, each
Agent and the Administrative Agent shall have received an Officer’s Certificate
of the Investment Manager (which may be included as part of the Advance Request
or Reinvestment Request) computed as of the date of such requested Advance or
Reinvestment, and after giving effect thereto and to the purchase by the
Borrower of the Collateral Obligations to be purchased by it on such Funding
Date, demonstrating that (i) with respect to each Advance, all of the Collateral
Quality Tests and the Minimum Equity Condition are satisfied, or (ii) with
respect to each Reinvestment, (A) the Diversity Score is at least 8 and (B) each
other Collateral Quality Test is satisfied or, if not satisfied, maintained or
improved, and the Minimum Equity Condition is satisfied;

(g)

Hedging Agreements. The Administrative Agent shall have received evidence, in
form and substance satisfactory to the Required Lenders, that the Borrower has
entered into Hedging Agreements to the extent required by, and satisfying the
requirements of, Section 10.6;



-58- 

 

 

(h)

Administrative Agent Approval. In connection with the acquisition of any
Collateral Obligation by the Borrower, the Borrower shall have received a copy
of an Approval Notice with respect to such Collateral Obligation;

(i)

Permitted Use. The proceeds of any Advance will be used solely by the Borrower
for general corporate purposes consistent with the terms hereof, which, for the
avoidance of doubt, include dividends and distributions to the Equityholder
permitted pursuant to Section 10.16, or to acquire Collateral Obligations as
identified on the applicable Asset Approval Request or to satisfy any unfunded
commitments in connection with any Variable Funding Asset;

(j)

Appraised Value. In connection with the acquisition of each Asset Based Loan and
within the time periods set forth below, the Borrower or the Investment Manager
(on behalf of the Borrower) shall have retained or shall have caused the Obligor
to retain an Approved Valuation Firm to calculate the Appraised Value of (A)
with respect to any such Collateral Obligation that has intellectual property,
equipment or real property, as the case may be, in its borrowing base, the
collateral securing such Collateral Obligation within twelve (12) months prior
to the acquisition of such Collateral Obligation and inclusion into the
Collateral and (B) with respect to all other Asset Based Loans, the collateral
securing such Collateral Obligation within six (6) months prior to the
acquisition of such Collateral Obligation and inclusion into the Collateral. The
Borrower shall cause the Investment Manager to report the Approved Valuation
Firm, appraisal metric and Appraised Value for such Collateral Obligation to the
Administrative Agent (with a copy to each Agent) in the Advance Request or
Reinvestment Request, as applicable, related to such Collateral Obligation;

(k)

Borrower’s Certification. The Borrower shall have delivered to the Collateral
Agent, each Agent and the Administrative Agent an Officer’s Certificate (which
may be included as part of the Advance Request or Reinvestment Request) dated
the date of such requested Advance or Reinvestment certifying that the
conditions described in Sections 6.2(a) through (j) have been satisfied;

(l)

Rating Letters. Solely with respect to the initial advance to be made by each
Conduit Lender, each applicable Agent shall have received a letter from each
applicable Rating Agency confirming its rating of such Conduit Lender; and

(m)

Other. With respect to any Advance, the Administrative Agent shall have received
such other approvals, documents, opinions, certificates and reports as they may
request, which request is reasonable as to content and timing.

Section 6.3

Transfer of Collateral Obligations and Permitted Investments.   (a) The
Collateral Custodian shall hold all Certificated Securities (whether Collateral
Obligations or Permitted Investments) and Instruments in physical form at the
Corporate Trust Office.



-59- 

 

 

(b)

On the Effective Date (with respect to each Collateral Obligation and Permitted
Investment owned by the Borrower on such date) and each time that the Borrower
shall (or shall cause the Investment Manager to) direct or cause the acquisition
of any Collateral Obligation or Permitted Investment, the Borrower shall (or
shall cause the Investment Manager to), if such Permitted Investment or, in the
case of a Collateral Obligation, the related promissory note or assignment
documentation has not already been delivered to the Collateral Custodian in
accordance with the requirements set forth in the definition of “Collateral
Obligation File,” cause the delivery of such Permitted Investment or, in the
case of a Collateral Obligation, the related promissory note or assignment
documentation in accordance with the requirements set forth in the definition of
“Collateral Obligation File” to the Collateral Custodian to be credited by the
Collateral Custodian to the Principal Collection Account in accordance with the
terms of this Agreement.

(c)

The Borrower shall (or shall cause the Investment Manager to) cause all
Collateral Obligations or Permitted Investments acquired by the Borrower to be
transferred to the Collateral Custodian for credit by it to the Principal
Collection Account, and shall cause all Collateral Obligations and Permitted
Investments acquired by the Borrower to be delivered to the Collateral Custodian
by one of the following means (and shall take any and all other actions
necessary to create and perfect in favor of the Collateral Agent a valid
security interest in each Collateral Obligation and Permitted Investment, which
security interest shall be senior (subject to Permitted Liens) to that of any
other creditor of the Borrower (whether now existing or hereafter acquired):

(i)

in the case of an Instrument or a Certificated Security in registered form by
having it Indorsed to the Collateral Custodian or in blank by an effective
Indorsement or registered in the name of the Collateral Custodian and by (A)
delivering such Instrument or Security Certificate to the Collateral Custodian
at the Corporate Trust Office and (B) causing the Collateral Custodian to
maintain (on behalf of the Collateral Agent for the benefit of the Secured
Parties) continuous possession of such Instrument or Certificated Security at
the Corporate Trust Office;

(ii)

in the case of an Uncertificated Security, by (A) causing the Collateral
Custodian to become the registered owner of such Uncertificated Security and (B)
causing such registration to remain effective;

(iii)

in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to the Account in the name of the Borrower; and

(iv)

in the case of General Intangibles (including any Collateral Obligation or
Permitted Investment not evidenced by an Instrument) by filing, maintaining and
continuing the effectiveness of, a financing statement naming the Borrower as
debtor and the Collateral Agent as secured party and describing the Collateral
Obligation or Permitted Investment (or a description of “all assets” of the
Borrower) as the collateral at the filing office of the Secretary of State of
Delaware.



-60- 

 

 

Article VII

ADMINISTRATION AND MANAGEMENT OF COLLATERAL OBLIGATIONS

Section 7.1

Investment Manager.   The management, administration and collection of the
Collateral Obligations shall be conducted by the Person designated as Investment
Manager from time to time in accordance with the Investment Management
Agreement.

Section 7.2

Investment Manager Events of Default.   (a)  If an Investment Manager Event of
Default shall occur and be continuing, at the election of the Administrative
Agent (individually or as directed by the RequiredMajority Lenders) by written
notice to the Borrower (with a copy to each Agent and Morningstar), the Borrower
shall (i) not permit the Investment Manager to (w) consent to modifications to
Collateral Obligations or Hedging Agreements, (x) cause the Borrower to enter
into any Hedging Agreement, (y) consent to any acquisition or disposition of
Collateral Obligations under the Investment Management Agreement or (z) take any
other action with respect to the Borrower, the Collateral or the Transaction
Documents specified by the Administrative Agent (or its representative) to the
Investment Manager in its sole discretion from time to time (each, a “Specified
Transaction”), (ii) cause the Investment Manager to have the prior written
consent of the Administrative Agent in its sole discretion prior to directing
the Borrower to enter into any Specified Transaction and (iii) seek to sell, or
cause the Investment Manager to seek to sell, in each case at the direction of
the Administrative Agent, the Collateral Obligations for fair value on
commercially reasonable terms and conditions. The Borrower shall pay the
reasonable and documented costs and expenses of any agents and advisers retained
by the Administrative Agent in connection with the exercise of the foregoing
rights; provided, however, that the Borrower’s obligations to reimburse any such
costs and expenses in respect of any period during which an Investment Manager
Event of Default shall have occurred and be continuing shall not exceed an
amount equal to 2.00% per annum of the average daily value of the aggregate
Collateral Obligation Amount of the Eligible Collateral Obligations during such
period. The Investment Manager hereby agrees to work in good faith with any such
agents and advisors. The Investment Management Agreement shall provide that the
Investment Manager may not resign until a successor has been chosen and has
commenced services.

In addition, upon the occurrence of an Investment Manager Event of Default, the
Borrower shall cause the Investment Manager to, if so requested by the
Administrative Agent acting individually or at the direction of the
RequiredMajority Lenders, deliver as directed by the Administrative Agent copies
of its Records within five Business Days after demand therefor and an electronic
transmission (the form of such transmission shall be reasonably acceptable to
such successor investment manager) containing as of the close of business on the
date of demand all of the data maintained by the Investment Manager in computer
format in connection with managing the Collateral Obligations.

(b)

The Borrower shall not permit the Investment Manager to resign from the
obligations and duties imposed on it under the Transaction Documents other than
in accordance with Section 11 of the Investment Management Agreement.



-61- 

 

 

(c)

At any time, any of the Administrative Agent or any Lender may irrevocably waive
any rights granted to such party under Section 7.2(a). Any such waiver shall be
in writing and executed by such party that is waiving its rights hereunder. A
copy of such waiver shall be promptly delivered by the waiving party to the
Collateral Manager and the Administrative Agent (with a copy to each Agent and
MorninstarMorningstar).

Section 7.3

Duties of the Investment Manager.   In addition to the duties and obligations
set forth in the Investment Management Agreement, the Borrower shall cause the
Investment Manager to manage, service, administer and make collections on the
Collateral Obligations and perform the other actions required by the Investment
Manager in accordance with the terms and provisions of the Transaction Documents
and the Investment Management Standard.

(a)

The Borrower shall cause the Investment Manager to take or cause to be taken all
such actions, as may be reasonably necessary or advisable to attempt to recover
Collections from time to time, all in accordance with (i) Applicable Law, (ii)
the applicable Collateral Obligation and its Underlying Instruments and (iii)
the Investment Management Standard.

(b)

The Borrower shall cause the Investment Manager to administer the Collections in
respect of the Loan payments in accordance with the procedures described herein.
The Borrower shall cause the Investment Manager to (i) instruct all Obligors
(and related agents) to deposit Collections directly into the Collection Account
and (ii) deposit all Collections received directly by it into the Collection
Account within one (1) Business Day of receipt thereof. The Borrower shall cause
the Investment Manager to identify all Collections as either Principal
Collections or Interest Collections, as applicable. The Borrower shall cause the
Investment Manager to make such deposits or payments by electronic funds
transfer through the Automated Clearing House system, or by wire transfer.

(c)

The Borrower shall cause the Investment Manager to maintain for the Borrower and
the Secured Parties in accordance with their respective interests all Records
that evidence or relate to the Collections not previously delivered to the
Collateral Agent and shall, as soon as reasonably practicable upon demand of the
Administrative Agent, make available, or, upon the occurrence and during the
continuation of an Investment Manager Event of Default, deliver to the
Administrative Agent (with a copy to each Agent) copies of all material Records
in its possession which evidence or relate to the Collections.

(d)

The Borrower shall cause the Investment Manager to, as soon as practicable
following receipt thereof, turn over to the applicable Person any cash
collections or other cash proceeds received with respect to each Collateral
Obligation that does not constitute a Collateral Obligation or was paid in
connection with a Retained Interest.

Section 7.4

Reserved.



-62- 

 

 



Section 7.5

Covenants Relating to the Investment Manager.   Until the date on or after the
Facility Termination Date on which the Advances shall have been repaid in full,
all Yield shall have been paid, and no other amount shall be owing to the
Secured Parties under this Agreement:

(a)

Compliance with Agreements and Applicable Laws. The Borrower shall cause the
Investment Manager to perform each of its obligations under this Agreement and
the other Transaction Documents and comply with all Applicable Laws, including
those applicable to the Collateral Obligations and all Collections thereof,
except to the extent that the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.

(b)

Maintenance of Existence and Conduct of Business. The Borrower shall cause the
Investment Manager to: (i) do or cause to be done all things necessary to (A)
preserve and keep in full force and effect its existence as a corporation and
its rights and franchises in the jurisdiction of its formation and (B) qualify
and remain qualified as a foreign corporation in good standing and preserve its
rights and franchises in each jurisdiction in which the failure to so qualify
and remain qualified and preserve its rights and franchises would reasonably be
expected to have a Material Adverse Effect; (ii) continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder or
under its organizational documents; and (iii) at all times maintain, preserve
and protect all of its licenses, permits, charters and registrations except
where the failure to maintain, preserve and protect such licenses, permits,
charters and registrations would not reasonably be expected to have a Material
Adverse Effect.

(c)

Books and Records. The Borrower shall cause the Investment Manager to keep
proper books of record and account in which full and correct entries shall be
made of all financial transactions and the assets and business of the Investment
Manager in accordance with GAAP, maintain and implement administrative and
operating procedures, and keep and maintain all documents, books, records and
other information necessary or reasonably advisable for the collection of all
Collateral Obligations.

(d)

Rating Agency Information. The Borrower shall cause the Investment Manager to
provide Morningstar with all reasonably available information that is reasonably
requested by Morningstar in connection with its rating of the Class A-2
Commitment.

(e)

ERISA. The Borrower shall cause the Investment Manager to give the
Administrative Agent and each Agent prompt written notice of any event that
could result in the imposition of a Lien on the Collateral under Section 430 of
the Code or Section 303(k) or 4068 of ERISA. The Borrower shall not permit the
Investment Manager or any Affiliates of the Investment Manager to, cause or
permit to occur an event that could result in the imposition of a Lien on the
Collateral under Section 430 of the Code or Section 303(k) or 4068 of ERISA.

(f)

Compliance with Collateral Obligations and Investment Management Standard. The
Borrower shall cause the Investment Manager to, at its expense, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by the Investment Manager under any Collateral
Obligations (except, in the case of a successor Investment Manager, such
material provisions, covenants and other provisions shall only include those
provisions relating to the collection and managing the Collateral Obligations to
the extent such obligations are set forth in a document included in the related
Collateral Obligation File) and shall comply with the Investment Management
Standard in all material respects with respect to all Collateral Obligations.



-63- 

 

 

(g)

Maintain Records of Collateral Obligations. The Borrower shall cause the
Investment Manager to, at its own cost and expense, maintain reasonably
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. The Borrower shall cause the Investment
Manager to maintain its computer systems so that, from and after the time of
sale of any Collateral Obligation to the Borrower, the Investment Manager’s
master computer records (including any back-up archives) that refer to such
Collateral Obligation shall indicate the interest of the Borrower and the
Administrative Agent in such Collateral Obligation and that such Collateral
Obligation is owned by the Borrower and has been pledged to the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement.

(h)

Liens. The Borrower shall not permit the Investment Manager to create, incur,
assume or permit to exist any Lien on or with respect to any of its rights under
any of the Transaction Documents, whether with respect to the Collateral
Obligations or any other Collateral other than Permitted Liens.

(i)

Mergers. The Borrower shall not permit the Investment Manager to directly or
indirectly, by operation of law or otherwise, merge with, consolidate with,
acquire all or substantially all of the assets or capital stock of, or otherwise
combine with or acquire, any Person, except that the Investment Manager shall be
permitted to merge with any entity so long as the Investment Manager remains the
surviving corporation of such merger and such merger does not result in a Change
of Control; provided, however, that a merger of FS Investment Corporation III
with another business development company sponsored by Franklin Square Holdings,
L.P. or other fundamental change transaction the result of which effectively
combines the ownership and/or assets of FS Investment Corporation III and a
business development company sponsored by Franklin Square Holdings, L.P., or
merges or consolidates their respective collateral advisors or sub-advisors,
shall be permitted hereunder, with the surviving entity becoming the
Equityholder for purposes of this Agreement and the other Transaction Documents,
and the parties hereto agree for the benefit of the Investment Manager that such
merger or fundamental change transaction shall be permitted under the Sale
Agreement and the Investment Management Agreement, and shall not constitute a
“change in control or management of the Investment Manager” for purposes of
Section 13 of the Investment Management Agreement. The Borrower shall cause the
Investment Manager to give prior written notice of any merger to the
Administrative Agent and each Agent.

(j)

Investment Management Obligations. The Borrower shall not permit the Investment
Manager to (i) agree to any amendment, waiver or other modification of any
Transaction Document to which it is a party and to which the Administrative
Agent is not a party without the prior written consent of the Administrative
Agent, (ii) agree or permit the Borrower to agree to a Material Modification
with respect to any Collateral Obligation without the prior written consent of
the Administrative Agent, (iii) interpose any claims, offsets or defenses it may
have as against the Borrower as a defense to its performance of its obligations
in favor of any Affected Person hereunder or under any other Transaction
Documents or (iv) change its fiscal year so that the reports described in
Section 7.5(k) would be delivered to the Administrative Agent and each Agent
less frequently than every 12 months.



-64- 

 

 

(k)

Financial Reports. The Borrower shall cause the Investment Manager to furnish,
or cause to be furnished, to the Administrative Agent and each Agent:

(i)

as soon as available, but in any event within 120 days after the end of each
fiscal year of the Equityholder, a copy of the consolidated and consolidating
balance sheet of the Equityholder and its consolidated Subsidiaries as at the
end of such year, the related consolidated and consolidating statements of
income for such year, and the related consolidated statements of changes in net
assets and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year; provided, that the financial
statements required to be delivered pursuant to this clause (i) which are made
available via EDGAR, or any successor system of the Securities and Exchange
Commission, in the Equityholder’s annual report on Form 10-K, shall be deemed
delivered to the Administrative Agent and each Agent on the date such documents
are made so available; and

(ii)

as soon as available and in any event within 45 days after the end of each
fiscal quarter of each fiscal year (other than the last fiscal quarter of each
fiscal year), an unaudited consolidated and consolidating balance sheet of the
Equityholder and its consolidated Subsidiaries as of the end of such fiscal
quarter and including the prior comparable period (if any), and the unaudited
consolidated and consolidating statements of income of the Equityholder and its
consolidated Subsidiaries for such fiscal quarter and for the period commencing
at the end of the previous fiscal year and ending with the end of such fiscal
quarter, and the unaudited consolidated statements of cash flows of the
Equityholder and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (ii) which are made available via EDGAR, or any successor system of
the Securities and Exchange Commission, in the Equityholder’s quarterly report
on Form 10-Q, shall be deemed delivered to the Administrative Agent and each
Agent on the date such documents are made so available.

(l)

Obligor Reports. The Borrower shall cause the Investment Manager to furnish to
the Administrative Agent, with respect to each Obligor

(i)

within 15 Business Days of the completion of the Investment Manager’s portfolio
review of such Obligor (which, for any individual Obligor, shall occur no less
frequently than quarterly), without duplication of any other reporting
requirements set forth in this Agreement or any other Transaction Document, any
financial reporting packages with respect to such Obligor and with respect to
each Collateral Obligation for such Obligor (including any attached or included
information, statements and calculations) received by the Borrower and/or the
Investment Manager as of the date of the completion of such review. In no case,
however, shall the Investment Manager be obligated hereunder to deliver such
Obligor reports to the Administrative Agent more than once per calendar month.
Upon demand by the Administrative Agent, the Borrower shall cause the Investment
Manager to provide such other information as the Administrative Agent may
reasonably request (on behalf of itself or any Agent) with respect to any
Collateral Obligation or Obligor (to the extent reasonably available to the
Investment Manager); and



-65- 

 

 

(ii)

not later than the date on which financial statements are due in respect of any
fiscal quarter, any updated Obligor Information for such Obligor received during
such fiscal quarter, including notice of any unavailable items of Obligor
Information.

(m)

Commingling. The Borrower shall not permit the Investment Manager to, and shall
not permit any Affiliate of the Investment Manager to, deposit or permit the
deposit of any funds that do not constitute Collections or other proceeds of any
Collateral Obligations into the Collection Account.

Section 7.6

Reserved.

Section 7.7

Collateral Reporting.   The Borrower shall cause the Investment Manager to
cooperate with the Collateral Agent in the performance of the Collateral Agent’s
duties under Section 11.3. Without limiting the generality of the foregoing, the
Borrower shall cause the Investment Manager to supply in a timely fashion any
information maintained by it that the Collateral Agent may from time to time
request with respect to the Collateral Obligations and reasonably necessary to
complete the reports and certificates required to be prepared by the Collateral
Agent hereunder or required to permit the Collateral Agent to perform its
obligations hereunder.

Section 7.8

Reserved.

Section 7.9

Procedural Review of Collateral Obligations; Access to Investment Manager and
Investment Manager’s Records.   (a) The Borrower shall, and shall cause the
Investment Manager to, at the Borrower’s expense, permit representatives of the
Administrative Agent at any time and from time to time as the Administrative
Agent shall reasonably request (A) to inspect and make copies of and abstracts
from its records relating to the Collateral Obligations, and (B) to visit its
properties in connection with the collection, processing or managing of the
Collateral Obligations for the purpose of examining such records, and to discuss
matters relating to the Collateral Obligations or such Person’s performance
under this Agreement and the other Transaction Documents with any officer or
employee or auditor (if any) of such Person having knowledge of such matters.
The Borrower agrees, and will cause the Investment Manager, to render to the
Administrative Agent such clerical and other assistance as may be reasonably
requested with regard to the foregoing; provided, that such assistance shall not
interfere in any material respect with the Investment Manager’s business and
operations. So long as no Unmatured Facility Termination Event, Facility
Termination Event, Unmatured Investment Manager Event of Default or Investment
Manager Event of Default has occurred and is continuing, such visits and
inspections shall occur only (i) upon five Business Days’ prior written notice,
(ii) during normal business hours and (iii) no more than twice in any calendar
year. During the existence of an Unmatured Facility Termination Event, a
Facility Termination Event, an Unmatured Investment Manager Event of Default or
an Investment Manager Event of Default, there shall be no limit on the timing or
number of such inspections and no prior notice will be required before any
inspection.



-66- 

 

 

(b)

The Borrower shall, and shall cause the Investment Manager to, at the Borrower’s
expense and as applicable, provide to the Administrative Agent access to the
documentation evidencing the Collateral Obligations and all other documents
regarding the Collateral Obligations included as part of the Collateral and the
Related Security in each case, in its possession, in such cases where the
Administrative Agent is required in connection with the enforcement of the
rights or interests of the Lenders, or by applicable statutes or regulations, to
review such documentation, such access being afforded without charge but only
(i) upon two Business Days’ prior written notice (so long as no Unmatured
Facility Termination Event, Facility Termination Event or Investment Manager
Event of Default has occurred and is continuing), (ii) during normal business
hours and (iii) up to twice per calendar year (so long as no Unmatured Facility
Termination Event, Facility Termination Event or Investment Manager Event of
Default has occurred and is continuing). From and after the Effective Date and
periodically thereafter at the reasonable discretion of the Administrative
Agent, the Administrative Agent may review the Borrower’s and the Investment
Manager’s collection and administration of the Collateral Obligations in order
to assess compliance by the Investment Manager with the Investment Manager’s
written policies and procedures, as well as this Agreement and may, no more than
twice in any calendar year, conduct an audit of the Collateral Obligations and
Records in conjunction with such review.

(c)

Nothing in this Section 7.9 shall derogate from the obligation of the Borrower
and the Investment Manager to observe any Applicable Law prohibiting disclosure
of information regarding the Obligors, and the failure of the Investment Manager
to provide access as a result of such obligation shall not constitute a breach
of this Section 7.9.

Section 7.10

Optional Sales.   (a)  The Borrower shall have the right to sell all or a
portion of the Collateral Obligations (each, an “Optional Sale”), subject to the
following terms and conditions:

(i)

immediately after giving effect to such Optional Sale:

(A)

each Collateral Quality Test is satisfied (or, if any Collateral Quality Test is
not satisfied, it is improved);

(B)

the Minimum Equity Condition is satisfied;

(C)

the Borrowing Base is greater than or equal to the Advances outstanding; and

(D)

no Facility Termination Event, Unmatured Facility Termination Event, Unmatured
Investment Manager Event of Default or Investment Manager Event of Default shall
have occurred and be continuing; provided that, no more than once in any
twelve-month period, if an Unmatured Facility Termination Event or Unmatured
Investment Manager Event of Default is continuing, the Borrower may make an
Optional Sale if, after giving effect to such Optional Sale, such event is cured
(although, for the avoidance of doubt, such event shall be continuing for all
purposes hereunder until the settlement date of such Optional Sale);



-67- 

 

 

provided, notwithstanding the above, that the Borrower may make (i) any Optional
Sale of any Collateral Obligation that, in the Collateral Manager’s reasonable
judgment, has a significant risk of declining in credit quality and, with the
lapse of time, becoming a Defaulted Collateral Obligation, if after giving
effect to such Optional Sale, (a) no Facility Termination Event is continuing
and (b) the aggregate Principal Balance of all such Collateral Obligations sold
pursuant to this proviso in any twelve-month period does not exceed 15% of the
Aggregate Eligible Collateral Obligation Amount in effect on the date of such
sale, (ii) any Optional Sale of any Collateral Obligation if (x) the sale price
is equal to or greater than the Principal Balance of such Collateral Obligation
and (y) the proceeds from such Optional Sale are applied to reduce the Advances
or (iii) any Optional Sale required as a result of the Required Sale Date.

(ii)

at least one (1) Business Day prior to the date of any Optional Sale, the
Borrower shall cause the Investment Manager to give the Administrative Agent,
each Agent, the Collateral Custodian and the Collateral Agent written notice of
such Optional Sale, which notice shall identify the related Collateral subject
to such optional saleOptional Sale and the expected proceeds from such Optional
Sale and include (x) an Officer’s Certificate computed as of the date of such
request and after giving effect to such Optional Sale, demonstrating compliance
with clauses (a)(i)(A), (B) and (C) above and all other conditions set forth
herein are satisfied and (y) a certificate of the Investment Manager
substantially in the form of Exhibit F-3 requesting the release of the related
Collateral Obligation File in connection with such Optional Sale;

(iii)

such Optional Sale shall be made by the Investment Manager, on behalf of the
Borrower (A) in accordance with the Investment Management Standard, (B)
reflecting arm’s length market terms and (C) in a transaction in which the
Borrower makes no representations, warranties or covenants and provides no
indemnification for the benefit of any other party (other than those which are
customarily made or provided in connection with the sale of assets of such
type);

(iv)

if such Optional Sale is to an Affiliate of the Borrower or the Investment
Manager, the Administrative Agent has given its prior written consent (which
shall not be unreasonably withheld, conditioned or delayed); and

(v)

on the date of such Optional Sale, all proceeds from such Optional Sale will be
sent directly into the Collection Account.

(b)

In connection with any Optional Sale, following deposit of all proceeds from
such Optional Sale into the Collection Account, the Collateral Agent shall be
deemed to release and transfer to the Borrower (or the purchaser thereof from
the Borrower) without recourse, representation or warranty all of the right,
title and interest of the Collateral Agent for the benefit of the Secured
Parties in, to and under such Collateral Obligation(s) and related Collateral
subject to such Optional Sale and such portion of the Collateral so transferred
shall be released from the Lien of this Agreement.

(c)

The Borrower hereby agrees to pay the reasonable and documented outside counsel
legal fees and out-of-pocket expenses of the Administrative Agent, the
Collateral Agent, the Collateral Custodian, each Agent and each Lender in
connection with any Optional Sale (including, but not limited to, expenses
incurred in connection with the release of the Lien of the Collateral Agent, on
behalf of the Secured Parties, in the Collateral in connection with such
Optional Sale).



-68- 

 

 

(d)

In connection with any Optional Sale, the Collateral Agent shall, at the sole
expense of the Borrower, execute such instruments of release with respect to the
portion of the Collateral subject to such Optional Sale to the Borrower, in
recordable form if necessary, as the Borrower, or the Investment Manager on its
behalf, may reasonably request.

(e)

Notwithstanding the foregoing, the Principal Balance of all Collateral
Obligations (other than Warranty Collateral Obligations released to the
Equityholder pursuant to a dividend by the Borrower or Collateral Obligations
sold to the Equityholder as a result of the Required Sale Date) sold pursuant to
Section 7.10(a) to the Equityholder or an Affiliate thereof or released to the
Equityholder pursuant to a dividend by the Borrower shall not during the term of
this Agreement exceed 20% of the Net Purchased Loan Balance measured as of the
date of such sale or dividend; provided, that the Principal Balance of all
Defaulted Collateral Obligations (other than Warranty Collateral Obligations
released to the Equityholder pursuant to a dividend by the Borrower or
Collateral Obligations sold to the Equityholder as a result of the Required Sale
Date) sold pursuant to Section 7.10(a) to the Equityholder or an Affiliate
thereof or released to the Equityholder pursuant to a dividend by the Borrower
shall not during the term of this Agreement exceed 10% of the Net Purchased Loan
Balance measured as of the date of such sale or dividend.

Section 7.11

Repurchase or Substitution of Warranty Collateral Obligations.   In the event of
(x) a Repurchase Event or (y) a breach of Section 9.5, Section 9.13 or Section
9.26 or of a material breach of any other representation, warranty, undertaking
or covenant set forth in Article IX, Article X, Section 18.3 or Section 18.5(b)
with respect to a Collateral Obligation (or the Related Security and other
related collateral constituting part of the Collateral related to such
Collateral Obligation) (each such Collateral Obligation, a “Warranty Collateral
Obligation”), no later than 30 days after the earlier of (x) knowledge of such
breach on the part of the Equityholder or the Investment Manager and (y) receipt
by the Equityholder or the Investment Manager of written notice thereof given by
the Administrative Agent (with a copy to each Agent), the Borrower shall either
(a) repay Advances outstanding in an amount equal to the aggregate Repurchase
Amount of such Warranty Collateral Obligation(s) to which such breach relates on
the terms and conditions set forth below or (b) substitute for such Warranty
Collateral Obligation one or more Eligible Collateral Obligations with an
aggregate Collateral Obligation Amount at least equal to the Repurchase Amount
of the Warranty Collateral Obligation(s) being replaced; provided, that no such
repayment or substitution shall be required to be made with respect to any
Warranty Collateral Obligation (and such Collateral Obligation shall cease to be
a Warranty Collateral Obligation) if, on or before the expiration of such 30-day
period either (x) such Repurchase Event shall no longer be continuing or (y) the
representations and warranties in Article IX with respect to such Warranty
Collateral Obligation shall be made true and correct in all material respects
with respect to such Warranty Collateral Obligation as if such Warranty
Collateral Obligation had become part of the Collateral on such day, as
applicable or if the Advances outstanding do not exceed the Borrowing Base, as
applicable.



-69- 

 

 

Section 7.12

Required Sale Date.   Notwithstanding anything else in this Agreement to the
contrary, the Borrower shall divest itself of all Required Sale Assets on or
prior to the Required Sale Date.

Article VIII

ACCOUNTS; PAYMENTS

Section 8.1

Accounts.   (a)  On or prior to the Effective Date, the Borrower shall establish
each Account in the name of the Borrower and each Account shall be a segregated,
non-interest bearing trust account established with the Securities Intermediary,
who shall forward funds from the Collection Account to the Collateral Agent for
application by the Collateral Agent pursuant to Section 8.3 and the applicable
Monthly Report. If at any time a Responsible Officer of the Collateral Agent
obtains actual knowledge that any Account ceases to be an Eligible Account (with
notice to the Investment Manager, the Administrative Agent and each Agent and
Morningstar), then the Borrower shall cause the Investment Manager to transfer
such account to another institution such that such account shall meet the
requirements of an Eligible Account.

Except as set forth below, amounts on deposit in the Unfunded Exposure Account
may be withdrawn by the Borrower or at the direction of the Investment Manager
(i) to fund any draw requests of the relevant Obligors under any Variable
Funding Asset, or (ii) to make a deposit into the Collections Account as
Principal Collections if, after giving effect to such withdrawal, the aggregate
amount on deposit in the Unfunded Exposure Account is equal to or greater than
the Aggregate Unfunded Amount.

Following the Facility Termination Date, the Borrower shall cause the Investment
Manager to forward any draw request made by an Obligor under a Variable Funding
Asset, along with wiring instructions for the applicable Obligor, to the
Collateral Custodian (with a copy to the Administrative Agent and each Agent)
along with an instruction to the Collateral Custodian to withdraw the applicable
amount from the Unfunded Exposure Account and a certification that the
conditions to fund such draw are satisfied, and the Collateral Custodian shall
fund such draw request in accordance with such instructions from the Investment
Manager.

Following the end of the Revolving Period, if the Borrower shall receive any
Principal Collections from an Obligor with respect to a Variable Funding Asset
and, as of the date of such receipt (and after taking into account such
repayment), the aggregate amount on deposit in the Unfunded Exposure Account is
less than the Aggregate Unfunded Amount (the amount of such shortfall, in each
case, the “Unfunded Exposure Shortfall”), the Borrower shall cause the
Investment Manager to direct the Collateral Custodian to and the Collateral
Custodian shall deposit into the Unfunded Exposure Account an amount of such
Principal Collections equal to the lesser of (a) the aggregate amount of such
Principal Collections and (b) the Unfunded Exposure Shortfall.

 

-70- 

 

 

(b)

All amounts held in any Account shall, to the extent permitted by Applicable
Laws, be invested by the Collateral Custodian, as directed by the Investment
Manager in writing (or, if the Investment Manager fails to provide such
direction, such amounts shall remain uninvested), in Permitted Investments that
mature (i) with respect to the Collection Account, not later than one Business
Day prior to the Distribution Date for the Collection Period to which such
amounts relate and (ii) with respect to the Unfunded Exposure Account, on the
immediately following Business Day. Any such written direction shall certify
that any such investment is authorized by this Section 8.1. Investments in
Permitted Investments shall be made in the name of the Collateral Custodian,
and, except as specifically required below, such investments shall not be sold
or disposed of prior to their maturity. If any amounts are needed for
disbursement from the Collection Account and sufficient uninvested funds are not
available therein to make such disbursement, the Collateral Custodian shall
cause to be sold or otherwise converted to cash a sufficient amount of the
investments in such account to make such disbursement in accordance with and
upon the written direction of the Investment Manager or, if the Investment
Manager shall fail to give such direction, the Administrative Agent. The
Collateral Custodian shall, upon written request, provide the Administrative
Agent with all information in its possession regarding transfer into and out of
the Collection Account (including, but not limited to, the identity of the
counterparty making or receiving such transfer). In no event shall the
Collateral Agent or the Collateral Custodian be liable for the selection of any
investments or any losses in connection therewith, or for any failure of the
Investment Manager or the Administrative Agent, as applicable, to timely provide
investment instruction to the Collateral Custodian. The Collateral Agent or the
Collateral Custodian and their respective Affiliates shall be permitted to
receive additional compensation that could be deemed to be in the Collateral
Agent’s or the Collateral Custodian’s economic self-interest for (i) serving as
investment adviser, administrator, shareholder, servicing agent, custodian or
sub-custodian with respect to certain of the Permitted Investments, (ii) using
affiliates to effect transactions in certain Permitted Investments, and (iii)
effecting transactions in certain investments. Such compensation shall not be
considered an amount that is reimbursable or payable pursuant to this Agreement.

(c)

Neither the Borrower nor the Investment Manager shall have any rights of
direction or withdrawal, with respect to amounts held in the Collection Account,
except to the extent explicitly set forth in Section 8.1(a), Section 8.1(b),
Section 8.2, or Section 8.3(b).

Subject to the other provisions hereof, the Collateral Agent shall have sole
Control (within the meaning of the UCC) over each Account and each such
investment and the income thereon, and any certificate or other instrument
evidencing any such investment, if any, shall be delivered to the Collateral
Agent or its agent, together with each document of transfer, if any, necessary
to transfer title to such investment to the Collateral Agent in a manner that
complies with this Section 8.1. All interest, dividends, gains upon sale and
other income from, or earnings on, investments of funds in the Accounts shall be
deposited or transferred to the Collection Account and distributed pursuant to
Section 8.3(a).

(d)

The Equityholder may, from time to time in its sole discretion (x) deposit
amounts into the Principal Collection Account and/or (y) transfer Eligible
Collateral Obligations as equity contributions to the Borrower. All such amounts
will be included in each applicable compliance calculation under this Agreement,
including, without limitation, calculation of the Borrowing Base and the Minimum
Equity Condition.



-71- 

 

 

Section 8.2

Excluded Amounts.   The Borrower may cause the Investment Manager to direct the
Collateral Agent and the Securities Intermediary to withdraw from the applicable
Account and pay to the Person entitled thereto any amounts credited thereto
constituting Excluded Amounts if the Investment Manager has, prior to such
withdrawal and consent, delivered to the Administrative Agent and the Collateral
Agent a report setting forth the calculation of such Excluded Amounts in form
and substance reasonably satisfactory to the Administrative Agent, which report
shall include a brief description of the facts and circumstances supporting such
request and designate a date for the payment of such reimbursement, which date
shall not be earlier than two (2) Business Days following delivery of such
notice.

Section 8.3

Distributions, Reinvestment and Dividends.   (a)  On each Distribution Date, the
Collateral Agent shall distribute from the Collection Account, in accordance
with the applicable Monthly Report prepared by the Collateral Agent and approved
by the Administrative Agent pursuant to Section 8.5, the Amount Available for
such Distribution Date in the following order of priority:

(A)

FIRST, to the payment of taxes and governmental fees owing by the Borrower, if
any, which expenses shall not exceed $100,000 on any Distribution Date;

(B)

SECOND, to the Collateral Agent and the Collateral Custodian, any accrued and
unpaid Collateral Agent Fees and Expenses and Collateral Custodian Fees and
Expenses for the related Collection Period pursuant to the Collateral Agent and
Collateral Custodian Fee Letter, which expenses shall not exceed the amount of
the Capped Fees/Expenses;

(C)

THIRD, to Morningstar for fees and expenses (including any annual fee, amendment
fees and surveillance fees) in connection with its rating of the Class A-2
Commitment;

(D)

FOURTH, to the Investment Manager (unless waived or deferred in whole or in part
by the Investment Manager), any fees of the Investment Manager in an aggregate
amount not to exceed the amount of any accrued and unpaid Primary IM Fee for the
related Collection Period;

(E)

(D) FOURTHFIFTH, pro rata, based on the amounts owed to such Persons under this
Section 8.3(a)(DE), (A) to the Lenders, an amount equal to the Yield on the
Advances accrued during the Accrual Period with respect to such Distribution
Date (and any Yield with respect to any prior Accrual Period to the extent not
paid on a prior Distribution Date) (provided, that if the Cost of Funds Rate
exceeds the sum of (x) the LIBOR Rate and (y) 0.50%, Yield distributed pursuant
to this clause (A) shall be limited to an amount equal to the Yield calculated
with a Cost of Funds Rate equal to the sum of (x) the LIBOR Rate and (y) 0.50%),
(B) to the Administrative Agent and the Agents on behalf of their respective
Lenders, all accrued and unpaid Fees due to the Lenders, the Agents and the
Administrative Agent and (C) to the Hedge Counterparties, any amounts owed for
the current and prior Distribution Dates to the Hedge Counterparties under
Hedging Agreements (other than Hedge Breakage Costs), together with interest
accrued thereon;

 

-72- 

 

 

(F)

(E) FIFTHSIXTH, during the Revolving Period, (1) first, to the Agents on behalf
of their respective Lenders pro rata in accordance with the outstanding
Advances, (A) first (x) in the amount necessary to reduce the Revolving Advances
outstanding and second (y) if there are no Revolving Advances outstanding, to
reduce the Term Advances outstanding, in each case, to an amount not to exceed
the Borrowing Base and (B) if the Diversity Score is lower than 8, in the amount
necessary first (x) to reduce the Revolving Advances outstanding to zero and
second (y) if there are no Revolving Advances outstanding, to reduce the Term
Advances outstanding to zero and (2) second, pro rata based on the amounts owed
to such Persons under this Section 8.3(a)(ESection 8.3(a)(F)(2) (x) to the
Administrative Agent and the Agents on behalf of their respective Lenders, all
accrued and unpaid fees pursuant to the Lender Fee Letter and (y) to the
Lenders, an amount equal to the Yield not paid pursuant to Section 8.3(a)(DE)
due to the limitation set forth therein;

(G)

(F) SIXTHSEVENTH, after the end of the Revolving Period, (1) first, to the
Agents on behalf of their respective Lenders pro rata to repay the Advances
outstanding, an amount equal to the sum of (i) all remaining Amount Available
constituting Principal Collections plus (ii) the product of (a) all remaining
Amount Available constituting Interest Collections multiplied by (b) the
applicable Lender Allocation Percentage and (2) second, pro rata based on the
amounts owed to such Persons under this Section 8.3(a)(FG)(2) (x) to the
Administrative Agent and the Agents on behalf of their respective Lenders, all
accrued and unpaid fees pursuant to the Lender Fee Letter and (y) to the
Lenders, an amount equal to the Yield not paid pursuant to Section 8.3(a)(DE)
due to the limitation set forth therein;

(G)

SEVENTH, to Morningstar for fees and expenses (including any annual fee,
amendment fees and surveillance fees) in connection with its rating of the Class
A-2 Commitment;

(H)

EIGHTH, to the Investment Manager (unless waived or deferred in whole or in part
by the Investment Manager), any fees of the Investment Manager in an aggregate
amount not to exceed the amount of any accrued and unpaid Secondary IM Fee for
the related Collection Period, as well as any expenses of the Investment Manager
or other amounts owing to the Investment Manager, in each case reimbursable or
owing under the terms of the Investment Management Agreement;

(I)

NINTH, pro rata based on amounts owed to such Persons under this Section
8.3(a)(I), to the Hedge Counterparties, any unpaid Hedge Breakage Costs,
together with interest accrued thereon;



-73- 

 

 

(J)

TENTH, to any Affected Persons, any Increased Costs then due and owing;

(K)

ELEVENTH, to the extent not previously paid pursuant to Section 8.3(a)(A) above,
to the payment of taxes and governmental fees owing by the Borrower, if any;

(L)

TWELFTH, to the extent not previously paid by or on behalf of the Borrower, to
each Indemnified Party, any Indemnified Amounts then due and owing to each such
Indemnified Party;

(M)

THIRTEENTH, at the election of the Investment Manager to pay to the Investment
Manager any deferred and unpaid Primary IM Fee or deferred and unpaid Secondary
IM Fee;

(N)

FOURTEENTH, to the extent not previously paid pursuant to Section 8.3(a)(B)
above, to the Collateral Agent and the Collateral Custodian, any Collateral
Agent Fees and Expenses and Collateral Custodian Fees and Expenses due to the
Collateral Agent and the Collateral Custodian under the Transaction Documents;

(O)

FIFTEENTH, to pay any other amounts due under this Agreement and the other
Transaction Documents and not previously paid pursuant to this Section 8.3(a);
and

(P)

SIXTEENTH, (A) all remaining Amount Available constituting Interest Collections
to the Borrower or, during the Revolving Period at the discretion of the
Investment Manager, to remain in the Collection Account and (B) all remaining
Amount Available constituting Principal Collections, (x) during the Revolving
Period, to remain in the Collection Account as Principal Collections and (y)
after the end of the Revolving Period, to the Borrower.

(b)

During the Revolving Period, the Borrower may make distributions pursuant to
Section 10.16. The Borrower may also withdraw from the Collection Account (x)
any Principal Collections, or (y) if after giving effect to such withdrawal, the
Borrower is able to make all required payments pursuant to Section 8.3 on the
next Distribution Date on a pro forma basis, Interest Collections, and apply
such Collections to (A) prepay the Advances outstanding in accordance with
Section 2.4 or (B) acquire additional Collateral Obligations (each such
reinvestment of Collections, a “Reinvestment”), subject to the following
conditions:

(i)

the Borrower shall have given written notice to the Collateral Agent, each Agent
and the Administrative Agent of the proposed Reinvestment at or prior to 3:00
p.m., New York City time, two Business Days prior to the proposed date of such
Reinvestment (the “Reinvestment Date”). Such notice (the “Reinvestment Request”)
shall be in the form of Exhibit C-2 and shall include (among other things) the
proposed Reinvestment Date, the amount of such proposed Reinvestment and a
Schedule of Collateral Obligations setting forth the information required
therein with respect to the Collateral Obligations to be acquired by the
Borrower on the Reinvestment Date (if applicable);



-74- 

 

 

(ii)

each condition precedent set forth in Section 6.2, other than those set forth in
clauses (i) and (m) thereof, shall be satisfied;

(iii)

upon the written request of the Borrower (or the Investment Manager on the
Borrower’s behalf) delivered to the Collateral Agent no later than 11:00 a.m.
New York City time on the Reinvestment Date, the Collateral Agent shall have
provided to the Administrative Agent and each Agent by facsimile or e-mail (to
be received no later than 1:30 p.m. New York City time on that same day) a
statement reflecting the total amount on deposit on such day in the Collection
Account; and

(iv)

any Reinvestment Request given by the Borrower pursuant to this Section 8.3(b),
shall be irrevocable and binding on the Borrower.

Subject to the Collateral Agent’s receipt of an Officer’s Certificate of the
Investment Manager as to the satisfaction of the conditions precedent set forth
in Section 6.2 (other than clauses (i) and (m) thereof) and this Section 8.3,
the Collateral Agent will release funds from the Collection Account to the
Borrower in an amount not to exceed the lesser of (A) the amount requested by
the Borrower and (B) the amount of Collections on deposit in the Collection
Account.

Section 8.4

Fees.   The Borrower shall pay, pursuant hereto, the Undrawn Fee, the Make-Whole
Fee, the Prepayment Fee and any other fees (collectively, “Fees”) in the amounts
and on the dates set forth herein or in one or more fee letter agreements, dated
on or after the date hereof, signed by the Borrower, the Administrative Agent
and/or any applicable Lender Group (as any such fee letter agreement may be
amended, restated, supplemented or otherwise modified from time to time, a “Fee
Letter”).

Section 8.5

Monthly Report.   The Collateral Agent shall prepare (based on information
provided to it by the Investment Manager, the Administrative Agent, the Agents
and the Lenders as set forth herein) a Monthly Report in the form of Exhibit D
determined as of the close of business on each Determination Date and make
available such Monthly Report to the Administrative Agent, each Agent,
Morningstar, the Borrower and the Investment Manager on each Reporting Date
starting with the Reporting Date in January 2015. If any party receiving any
Monthly Report disagrees with any items of such report, it shall contact the
Collateral Agent and notify it of such disputed item and provide reasonably
sufficient information to correct such item, with (if other than the
Administrative Agent) a copy of such notice and information to the
Administrative Agent and the Investment Manager. Unless the Collateral Agent is
otherwise timely directed by the Administrative Agent, each Agent, the
Collateral Agent shall distribute a revised Monthly Report on the Business Day
after it receives such information. If the Collateral Agent is directed by the
Administrative Agent that the Collateral Agent should not make such correction,
the Collateral Agent shall take such action as instructed by the Administrative
Agent. The Administrative Agent’s reasonable determination with regard to any
disputed item in the Monthly Report shall be final.

 

-75- 

 

 

Without limiting the generality of the foregoing, in connection with the
preparation of a Monthly Report, the Administrative Agent and the Agents shall
be responsible for providing to the Collateral Agent the information required by
Section 3.4 for part (d) of Exhibit D for such Monthly Report on which the
Collateral Agent may conclusively rely. The Administrative Agent shall review
and verify the contents of the aforesaid reports (including the Monthly Report),
instructions, statements and certificates. Upon receipt of approval from the
Administrative Agent, such reports, instructions, statements and certificates
shall be executed by the Borrower and the Investment Manager and, in the case of
the Monthly Report, the Collateral Agent shall make the distributions required
by Section 8.3 pursuant to such Monthly Report.

Article IX

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

In order to induce the other parties hereto to enter into this Agreement and, in
the case of the Lenders, to make Advances hereunder, the Borrower hereby
represents and warrants to the Administrative Agent, the Agents and the Lenders
as to itself, as of the Effective Date and each Funding Date, as follows:

Section 9.1

Organization and Good Standing.   It has been duly organized and is validly
existing under the laws of the jurisdiction of its organization, with power and
authority to own its properties and to conduct its business as such properties
are currently owned and such business is currently conducted. It had at all
relevant times and now has, power, authority and legal right (x) to acquire and
own the Collateral Obligations and its interest in the Related Security, and to
grant to the Collateral Agent a security interest in the Collateral Obligations
and the Related Security and the other Collateral and (y) to enter into and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.

Section 9.2

Due Qualification.   It is duly qualified to do business and has obtained all
necessary licenses and approvals and made all necessary filings and
registrations in all jurisdictions, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 9.3

Power and Authority.   It has the power, authority and legal right to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party and to perform its obligations hereunder and thereunder; has full power,
authority and legal right to grant to the Collateral Agent, for the benefit of
the Secured Parties, a valid and enforceable security interest in the Collateral
Obligations and the other Collateral and has duly authorized such grant by all
necessary action.

Section 9.4

Binding Obligations.   This Agreement and the Transaction Documents to which it
is a party have been duly executed and delivered by the Borrower and are
enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally, (B) equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law and (C) implied covenants of good faith and fair
dealing.

 

-76- 

 

 

Section 9.5

Security Interest.   This Agreement creates a valid and continuing Lien on the
Collateral in favor of the Collateral Agent, on behalf of the Secured Parties,
which security interest is validly perfected under Article 9 of the UCC (to the
extent such security interest may be perfected under such article), and is
enforceable as such against creditors of and purchasers from the Borrower; the
Collateral is comprised of Instruments, Security Entitlements, General
Intangibles, Certificated Securities, Uncertificated Securities, Securities
Accounts, Investment Property and Proceeds and such other categories of
collateral under the applicable UCC as to which the Borrower has complied with
its obligations as set forth herein; with respect to Collateral that constitute
Security Entitlements (a) all of such Security Entitlements have been credited
to the Accounts and the Securities Intermediary has agreed to treat all assets
credited to the Accounts as Financial Assets, (b) the Borrower has taken all
steps necessary to enable the Collateral Agent to obtain Control with respect to
the Collection AccountAccounts and (c) the Accounts are not in the name of any
Person other than the Borrower, subject to the Lien of the Collateral Agent for
the benefit of the Secured Parties; the Borrower has not instructed the
Securities Intermediary to comply with the entitlement order of any Person other
than the Collateral Agent; provided that, until the Collateral Agent delivers a
Notice of Exclusive Control (as defined in the Account Control Agreement), the
Borrower may, or may cause the Investment Manager to, cause cash in the Accounts
to be invested or distributed in accordance with this Agreement; all Accounts
constitute Securities Accounts; the Borrower owns and has good and marketable
title to the Collateral free and clear of any Lien (other than Permitted Liens);
the Borrower has received all consents and approvals required by the terms of
any Collateral Obligation to the transfer and granting of a security interest in
the Collateral Obligations hereunder to the Collateral Agent, on behalf of the
Secured Parties; the Borrower has taken all necessary steps to file or authorize
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Collateral in which a security interest
may be perfected by filing pursuant to Article 9 of the UCC as in effect in
Delaware; all original executed copies of each underlying promissory note
constituting or evidencing any Collateral Obligation have been or, subject to
the delivery requirements contained herein and/or Section 18.7, will be
delivered to the Collateral Custodian; the Borrower has received, or subject to
the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian or
its bailee is holding each underlying promissory note evidencing a Collateral
Obligation solely on behalf of the Collateral Agent for the benefit of the
Secured Parties; none of the underlying promissory notes that constitute or
evidence the Collateral Obligations has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Collateral Agent on behalf of the Secured Parties; with respect to
Collateral that constitutes a Certificated Security, such certificated
securityCertificated Security has been delivered to the Collateral Custodian
and, if in registered form, has been specially Indorsed (within the meaning of
the UCC) to the Collateral Custodian or in blank by an effective Indorsement or
has been registered in the name of the Collateral Custodian upon original issue
or registration of transfer by the Borrower of such Certificated Security, in
each case to be held by the Collateral Custodian on behalf of the Collateral
Agent for the benefit of the Secured Parties; and in the case of an
Uncertificated Security, by (A) causing the Collateral Custodian to become the
registered owner of such uncertificated securityUncertificated Security and (B)
causing such registration to remain effective.

 

-77- 

 

 

Section 9.6

No Violation.   The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party, and the
fulfillment of the terms of this Agreement and the other Transaction Documents
to which it is a party, shall not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time) a default under, its organizational documents, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Borrower is
a party or by which it is bound or any of its properties are subject, or result
in the creation or imposition of any Lien (other than Permitted Liens) upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, or violate in any material respect
any law, or any order, rule or regulation applicable to the Borrower of any
Official Body having jurisdiction over the Borrower or any of its properties, or
in any way materially adversely affect the Borrower’s ability to perform its
obligations under this Agreement or the other Transaction Documents to which it
is a party.

Section 9.7

No Proceedings.   There are no proceedings or investigations pending or, to its
knowledge, threatened against the Borrower, before any court or Official Body
having jurisdiction over it or its properties (A) asserting the invalidity of
this Agreement or any of the other Transaction Documents, (B) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any of the other Transaction Documents, (C) seeking any determination or ruling
that might materially and adversely affect the performance by the Borrower of
its obligations under, or the validity or enforceability of, this Agreement or
any of the other Transaction Documents or (D) seeking any determination or
ruling that would reasonably be expected to have a material adverse effect on
any of the Collateral.

Section 9.8

No Consents.   It is not required to obtain the material consent of any other
Person or any material approval, authorization, consent, license, approval or
authorization, or registration or declaration with, any Official Body having
jurisdiction over it or its properties in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party, in each case other than consents,
licenses, approvals, authorizations, orders, registrations, declarations or
filings which have been obtained or made and continuation statements and
renewals in respect thereof.

Section 9.9

Solvency.   It is solvent and will not become insolvent after giving effect to
the transactions contemplated by this Agreement and the Transaction Documents.
After giving effect to the transactions contemplated by this Agreement and the
other Transaction Documents, it will have an adequate amount of capital to
conduct its business in the foreseeable future.

Section 9.10

Compliance with Laws.   It has complied and will comply in all material respects
with all Applicable Laws, judgments, agreements with governmental authorities,
decrees and orders with respect to its business and properties and all
Collateral.



-78- 

 

 

Section 9.11

Taxes.   For U.S. federal income tax purpose, it is, and always has been, an
entity disregarded as separate from the Equityholder and the Equityholder or its
parent is treated as a United States person for U.S. federal income tax
purposes. It has filed on a timely basis all federal and other material Tax
returns (including foreign, state, local and otherwise) required to be filed, if
any, and has paid all federal and other material Taxes due and payable by it and
any assessments made against it or any of its property and all other Taxes, fees
or other charges imposed on it or any of its property by any Official Body
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower). Other
than Permitted Liens, no lien or similar Adverse Claim has been filed, and no
claim is being asserted, with respect to any Tax, assessment or other
governmental charge. Any Taxes, fees and other governmental charges payable by
the Borrower in connection with the execution and delivery of this Agreement and
the other Transaction Documents and the transactions contemplated hereby or
thereby including the transfer of each Collateral Obligation and the Related
Security to the Borrower have been paid or shall have been paid if and when due.

Section 9.12

Monthly Report.   Each Monthly Report is accurate in all material respects as of
the date thereof, subject, in the case of information contained therein (which
shall include any statements and calculations to the extent such statements or
calculations are inaccurate solely as a result of such information) received
from any un-Affiliated third party, to the standard set forth in Section 9.14
with respect to information received from an un-Affiliated third party.

Section 9.13

No Liens, Etc.   The Collateral and each part thereof is owned by the Borrower
free and clear of any Adverse Claim (other than Permitted Liens) or restrictions
on transferability and the Borrower has the full right, power and lawful
authority to assign, transfer and pledge the same and interests therein, and
upon the making of each Advance, the Collateral Agent, for the benefit of the
Secured Parties, will have acquired a perfected, first priority and valid
security interest (except, as to priority, for any Permitted Liens) in such
Collateral, free and clear of any Adverse Claim (other than Permitted Liens) or
restrictions on transferability, to the extent (as to perfection and priority)
that a security interest in said Collateral may be perfected under the
applicable UCC. The Borrower has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral and no effective
financing statement (other than with respect to Permitted Liens) or other
instrument similar in effect naming or purportedly naming the Borrower or any of
its Affiliates as debtor and covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of the
Collateral Agent as “Secured Party” pursuant hereto or as necessary or advisable
in connection with the Sale Agreement. There are no judgments or Liens for Taxes
with respect to the Borrower and no claim is being asserted with respect to the
Taxes of the Borrower (other than with respect to Permitted Liens).

Section 9.14

Information True and Correct.   All information (other than any information
provided to the Borrower by an un-Affiliated third party) heretofore or
hereafter furnished by or on behalf of the Borrower in writing to any Lender,
the Collateral Agent, any Agent or the Administrative Agent in connection with
this Agreement or any transaction contemplated hereby is and will be (when taken
as a whole) true and correct in all material respects and does not omit to state
any material fact necessary to make the statements contained therein not
misleading. With respect to any information received from any un-Affiliated
third party, the Borrower (i) will not furnish (and has not furnished) any such
information to any Lender, the Collateral Agent, any Agent or the Administrative
Agent in connection with this Agreement or any transaction contemplated hereby
that it knows (or knew) to be incorrect at the time such information is (or was)
furnished in any material respect and (ii) has informed (or will inform) the
applicable Lender, the Collateral Agent, the applicable Agent or the
Administrative Agent, as applicable, of any such information which it found to
be incorrect in any material respect after such information was furnished.



-79- 

 

 

Section 9.15

Bulk Sales.   The grant of the security interest in the Collateral by the
Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, is in the ordinary course of business for the
Borrower and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

Section 9.16

Collateral.   Except as otherwise expressly permitted or required by the terms
of this Agreement, no item of Collateral has been sold, transferred, assigned or
pledged by the Borrower to any Person.

Section 9.17

Selection Procedures.   In selecting the Collateral Obligations hereunder and
for Affiliates of the Borrower, no selection procedures were employed which are
intended to be adverse to the interests of any Agent or Lender.

Section 9.18

Indebtedness.   The Borrower has no Indebtedness or other indebtedness, secured
or unsecured, direct or contingent (including guaranteeing any obligation),
other than (i) Indebtedness incurred under the terms of the Transaction
Documents and (ii) Indebtedness incurred pursuant to certain ordinary business
expenses arising pursuant to the transactions contemplated by this Agreement and
the other Transaction Documents.

Section 9.19

No Injunctions.   No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

Section 9.20

No Subsidiaries.   The Borrower has no Subsidiaries other than REO Asset Owners.

Section 9.21

ERISA Compliance.   It has no benefit plans subject to ERISA.

Section 9.22

Investment Company Status.   It is not an “investment company” as such term is
defined in the 1940 Act.

Section 9.23

Set-Off, Etc.   No Collateral Obligation has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower or the Obligor thereof, and no Collateral is subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Borrower or the Obligor with respect thereto,
except, in each case, pursuant to the Transaction Documents and for amendments,
extensions and modifications, if any, to such Collateral otherwise permitted
hereby and in accordance with the Investment Management Standard.

Section 9.24

Collections.   The Borrower acknowledges that (i) all Obligors (and related
agents) have been directed to make all payments directly to the Collection
Account and (ii) all Collections received by it or its Affiliates with respect
to the Collateral pledged hereunder are held and shall be held in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties until
deposited into the Collection Account in accordance with Section 10.10.



-80- 

 

 

Section 9.25

Value Given.   The Borrower has given fair consideration and reasonably
equivalent value to the Equityholder (including, for this purpose, equity of the
Borrower) or the applicable third party seller in exchange for the purchase of
the Collateral Obligations (or any number of them). No such transfer has been
made for or on account of an antecedent debt and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

Section 9.26

Regulatory Compliance.   The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined in Regulation U (12 C.F.R. Part 221) of the FRS Board) and none of the
proceeds of the Advances will be used, directly or indirectly, for a purpose
that violates Regulation T, Regulation U, Regulation X or any other regulation
promulgated by the FRS Board from time to time.

Section 9.27

Separate Existence.   The Borrower is operated as an entity with assets and
liabilities distinct from those of any of its Affiliates or any Affiliates of
the Investment Manager, and the Borrower hereby acknowledges that the
Administrative Agent, each of the Agents and each of the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon the
Borrower’s identity as a separate legal entity. Since its formation, the
Borrower has been (and will be) operated in such a manner as to comply with the
covenants set forth in Section 10.5.

There is not now, nor will there be at any time in the future, any agreement or
understanding between the Borrower and the Investment Manager (other than as
expressly set forth herein and the other Transaction Documents) providing for
the allocation or sharing of obligations to make payments or otherwise in
respect of any Taxes, fees, assessments or other governmental charges.

Section 9.28

Transaction Documents.   The Transaction Documents delivered to the
Administrative Agent represent all material agreements between the Equityholder,
on the one hand, and the Borrower, on the other. Upon the purchase and/or
contribution of each Collateral Obligation (or an interest in a Collateral
Obligation) pursuant to this Agreement or the Sale Agreement, the Borrower shall
be the lawful owner of, and have good title to, such Collateral Obligation and
all assets relating thereto, free and clear of any Adverse Claim. All such
assets are transferred to the Borrower without recourse to the Equityholder
except as described in the Sale Agreement. The purchases of such assets by the
Borrower constitute valid and true sales for consideration (and not merely a
pledge of such assets for security purposes) and the contributions of such
assets received by the Borrower constitute valid and true transfers for
consideration, each enforceable against creditors of the Equityholder, and no
such assets shall constitute property of the Equityholder.



-81- 

 

 

Section 9.29

Anti-Terrorism, Anti-Money Laundering.   Neither the Borrower nor any Affiliate
of the Borrower is (i) a country, territory, organization, person or entity
named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a “Non-Cooperative Jurisdiction” by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns. The Borrower is in compliance with
all applicable OFAC rules and regulations and also in compliance with all
applicable provisions of the USA Patriot Act.



Article X

COVENANTS

From the date hereof until the first day following the Facility Termination Date
on which all Obligations shall have been finally and fully paid and performed
(other than as expressly survive the termination of this Agreement), the
Borrower hereby covenants and agrees with the Lenders, the Agents and the
Administrative Agent that:

Section 10.1

Protection of Security Interest of the Secured Parties.   (a)  At or prior to
the Effective Date, the Borrower shall have filed or caused to be filed a UCC-1
financing statement, naming the Borrower as debtor, naming the Collateral Agent
(for the benefit of the Secured Parties) as secured party and describing the
Collateral, with the office of the Secretary of State of the State of Delaware.
From time to time thereafter, the Borrower shall file (and the Borrower hereby
authorizes the Collateral Agent to so file) such financing statements and cause
to be filed such continuation statements, all in such manner and in such places
as may be required by law fully to preserve, maintain and protect the interest
of the Collateral Agent in favor of the Secured Parties under this Agreement in
the Collateral and in the proceeds thereof. The Borrower shall deliver (or cause
to be delivered) to the Collateral Agent file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing. In the event that the Borrower fails to perform its
obligations under this subsection, the Collateral Agent or the Administrative
Agent may (but shall have no obligation to) do so, in each case at the expense
of the Borrower, however neither the Collateral Agent nor the Administrative
Agent shall have any liability in connection therewith.

(b)

The Borrower shall not change its name, identity or corporate structure in any
manner that would make any financing statement or continuation statement filed
by the Borrower (or by the Collateral Agent on behalf of the Borrower) in
accordance with subsection (a) above seriously misleading or change its
jurisdiction of organization, unless the Borrower shall have given the
Administrative Agent, each Agent and the Collateral Agent at least 30 days prior
written notice thereof, and shall promptly file appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent, each Agent and
Administrative Agent together with an Officer’s Certificate to the effect that
all appropriate amendments or other documents in respect of previously filed
statements have been filed).



-82- 

 

 

(c)

The Borrower shall maintain its computer systems, if any, so that, from and
after the time of the first Advance under this Agreement, the Borrower’s master
computer records (including archives) that shall refer to the Collateral
indicate clearly that such Collateral is subject to the first priority security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties. Indication of the Collateral Agent’s (for the benefit of the Secured
Parties) security interest shall be deleted from or modified on the Borrower’s
computer systems when, and only when, the Collateral in question shall have been
paid in full, the security interest under this Agreement has been released in
accordance with its terms, upon such Collateral Obligation becoming a
Repurchased Collateral Obligation, Substituted Collateral Obligation or
otherwise as expressly permitted by this Agreement.

(d)

Without limiting any of the other provisions hereof, if at any time the Borrower
shall propose to sell, grant a security interest in, or otherwise transfer any
interest in loan receivables to any prospective lender or other transferee, the
Borrower shall give to such prospective lender or other transferee computer
tapes, records, or print-outs (including any restored from archives) that, if
they shall refer in any manner whatsoever to any Collateral shall indicate
clearly that such Collateral is subject to a first priority security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties.

Section 10.2

Other Liens or Interests.   Except for the security interest granted hereunder
and as otherwise permitted pursuant to Sections 7.10, 7.11 and 10.16, the
Borrower will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Collateral or
any interest therein (other than Permitted Liens), and the Borrower shall defend
the right, title, and interest of the Collateral Agent (for the benefit of the
Secured Parties) and the Lenders in and to the Collateral against all claims of
third parties claiming through or under the Borrower (other than Permitted
Liens).

Section 10.3

Costs and Expenses.   The Borrower shall pay (or cause to be paid) all of its
reasonable costs, charges and disbursements in connection with the performance
of its obligations hereunder and under the Transaction Documents.

Section 10.4

Reporting Requirements.   The Borrower shall furnish, or cause to be furnished,
to the Administrative Agent, the Collateral Agent (who shall forward a copy of
any item received pursuant to subsection (a) below to Morningstar) and each
Agent:

(a)

as soon as possible and in any event within three Business Days after a
Responsible Officer of the Borrower shall have knowledge of the occurrence of a
Facility Termination Event, Unmatured Facility Termination Event, Investment
Manager Event of Default or Unmatured Investment Manager Event of Default, the
statement of an Executive Officer of the Borrower setting forth complete details
of such event and the action which the Borrower has taken, is taking and
proposes to take with respect thereto;

(b)

promptly, from time to time, such other information, documents, records or
reports respecting the Collateral Obligations or the Related Security, the other
Collateral or the condition or operations, financial or otherwise, of the
Borrower as such Person may, from time to time, reasonably request; and



-83- 

 

 

(c)

promptly, in reasonable detail, (i) of any Adverse Claim known to it that is
made or asserted against any of the Collateral and (ii) any Material
Modification.

Section 10.5

Separate Existence.    (a)  The Borrower shall at all times: (i) maintain at
least one Independent Manager; (ii) maintain its own separate books and records
and bank accounts; (iii) hold itself out to the public and all other Persons as
a legal entity separate from any other Person; (iv) have a board of managers
separate from that of any other Person; (v) file its own Tax returns, except to
the extent that the Borrower is treated as a “disregarded entity” for Tax
purposes and is not required to file Taxes under Applicable Law, and pay any
Taxes so required to be paid under Applicable Law, except for those Taxes being
contested in good faith by appropriate proceedings and in respect of which the
Borrower has established proper reserves on its books in accordance with GAAP;
(vi) not commingle its assets with assets of any other Person; (vii) conduct its
business in its own name and strictly comply with all organizational formalities
to maintain its separate existence; (viii) maintain separate financial
statements; provided, however, that the Borrower’s assets may be included in a
consolidated financial statement of its Affiliate if (A) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of the Borrower from such Affiliate and to indicate that the
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (B) such assets shall also
be listed on the Borrower’s own separate balance sheet (if the Borrower prepares
its own separate balance sheet); (ix) pay its own liabilities only out of its
own funds; (x) maintain an arm’s length relationship with the Equityholder and
each of its other Affiliates; (xi) not hold out its credit or assets as being
available to satisfy the obligations of others; (xii) allocate fairly and
reasonably any overhead expenses that are shared with an Affiliate, including
for shared office space; (xiii) use separate stationery, invoices and checks;
(xiv) except as expressly permitted by this Agreement, not pledge its assets as
security for the obligations of any other Person; (xv) correct any known
misunderstanding regarding its separate identity; (xvi) maintain adequate
capital in light of its contemplated business purpose, transactions and
liabilities and pay its operating expenses and liabilities from its own assets;
(xvii) cause its board of managers to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe in all
respects all other Delaware limited liability company formalities; (xviii) not
acquire the obligations or any securities of its Affiliates; (xix) cause the
managers, officers, agents and other representatives of the Borrower to act at
all times with respect to the Borrower consistently and in furtherance of the
foregoing and in the best interests of the Borrower; and (xx) maintain at least
one special member, who, upon the dissolution of the sole member or the
withdrawal or the disassociation of the sole member from the Borrower, shall
immediately become the member of the Borrower in accordance with its
organizational documents.

(b)

The Borrower shall not (i) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the preceding
clause (a); (ii) fail to be solvent; (iii) release, sell, transfer, convey or
assign any Collateral Obligation unless in accordance with the Transaction
Documents; (iv) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Borrower, enter into any transaction
with an Affiliate of the Borrower except on commercially reasonable terms
similar to those available to unaffiliated parties in an arm’s-length
transaction; (v) identify itself as a department or division of any other
Person; or (vi) own any asset or property other than the Collateral, any REO
Asset Owner and the related assets and incidental personal property necessary
for the ownership or operation of these assets.

 

-84- 

 

 

(c)

The Borrower shall not (and shall not permit the Equityholder to) take any
action contrary to the “Assumptions and Facts” section in the opinion of Dechert
LLP, dated the date hereof, relating to certain nonconsolidation matters.

Section 10.6

Hedging Agreements.    (a)  With respect to any Fixed Rate Collateral Obligation
(other than Fixed Rate Collateral Obligations not counted as “excess” pursuant
to clause (d) of the definition of “Excess Concentration Amount”), the Borrower
hereby covenants and agrees that, upon the direction of the Administrative Agent
in its sole discretion as notified to the Borrower and the Investment Manager on
or prior to the related Funding Date for such Collateral Obligation, the
Borrower shall obtain and deliver to the Collateral Agent (which shall forward a
copy to the Administrative Agent, each Agent and Morningstar) one or more
Hedging Agreements from qualified Hedge Counterparties having, singly or in the
aggregate, an Aggregate Notional Amount not less than the amount determined by
the Administrative Agent in its reasonable discretion, which (1) each shall have
a notional principal amount equal to or greater than $1,000,000, (2) may provide
for reductions of the Aggregate Notional Amount on each Distribution Date on an
amortization schedule for such Aggregate Notional Amount assuming a 0.0 ABS
prepayment speed (or such other ABS prepayment speed as may be approved in
writing by the Administrative Agent) and zero losses, and (3) shall have other
terms and conditions and be represented by Hedging Agreements otherwise
acceptable to the Administrative Agent in its sole discretion.

(b)

In the event that any Hedge Counterparty defaults in its obligation to make a
payment to the Borrower under one or more Hedging Agreements on any date on
which payments are due pursuant to a Hedging Agreement, the Borrower shall make
a demand on such Hedge Counterparty, or any guarantor, if applicable, demanding
payment by 12:30 p.m., New York City time, on such date. The Borrower shall give
notice to each Agent and Morningstar upon the continuing failure by any Hedge
Counterparty to perform its obligations during the two Business Days following a
demand made by the Borrower on such Hedge Counterparty, and shall take such
action with respect to such continuing failure as may be directed by the
Administrative Agent.

(c)

In the event that any Hedge Counterparty no longer maintains the ratings
specified in the definition of “Hedge Counterparty,” then within 30 days after
receiving notice of such decline in the creditworthiness of such Hedge
Counterparty as determined by any Rating Agency, either (x) such Hedge
Counterparty, upon the receipt of the consent of the Administrative Agent, will
enter into an arrangement the purpose of which shall be to assure performance by
the Hedge Counterparty of its obligations under the applicable Hedging
Agreement; or (y) the Borrower shall, at its option and with the written consent
(in its sole discretion) of the Administrative Agent, either (i) cause such
Hedge Counterparty to pledge securities in the manner provided by applicable law
which shall be held by the Collateral Agent, for the benefit of the Secured
Parties, free and clear of the Lien of any third party, in a manner conferring
on the Collateral Agent a perfected first Lien in such securities securing such
Hedge Counterparty’s performance of its obligations under the applicable Hedging
Agreement, (ii) provided that a Replacement Hedging Agreement or Qualified
Substitute Arrangement meeting the requirements of Section 10.6(d) has been
obtained, (A) provide written notice to such Hedge Counterparty (with a copy to
the Collateral Agent, each Agent, Morningstar and the Administrative Agent) of
its intention to terminate the applicable Hedging Agreement within such 30-day
period and (B) terminate the applicable Hedging Agreement within such 30-day
period, request the payment to it of all amounts due to the Borrower under the
applicable Hedging Agreement through the termination date and deposit any such
amounts so received, on the day of receipt, to the Collection Account, or (iii)
establish any other arrangement (including an arrangement or arrangements in
addition to or in substitution for any prior arrangement made in accordance with
the provisions of this Section 10.6(c)) with the written consent (in its sole
discretion) of the Administrative Agent (a “Qualified Substitute Arrangement”);
provided, that in the event at any time any alternative arrangement established
pursuant to the above shall cease to be satisfactory to the Administrative
Agent, then the provisions of this Section 10.6(c), shall again be applied and
in connection therewith the 30-day period referred to above shall commence on
the date the Borrower receives notice of such cessation or termination, as the
case may be.



-85- 

 

 

(d)

Unless an alternative arrangement pursuant to clause (x) or (y)(i) or (y)(iii)
of Section 10.6(c) is being established, the Borrower shall use its best efforts
to obtain a Replacement Hedging Agreement or Qualified Substitute Arrangement
meeting the requirements of this Section 10.6 during the 30-day period referred
to in Section 10.6(c). The Borrower shall not terminate the Hedging Agreement
unless, prior to the expiration of the 30-day period referred to in said Section
10.6(c), the Borrower delivers to the Collateral Agent (with a copy to the
Administrative Agent and each Agent) (i) a Replacement Hedging Agreement or
Qualified Substitute Arrangement, (ii) to the extent applicable, an Opinion of
Counsel reasonably satisfactory to the Administrative Agent as to the due
authorization, execution and delivery and validity and enforceability of such
Replacement Hedging Agreement or Qualified Substitute Arrangement, as the case
may be, and (iii) evidence that the Administrative Agent has consented in
writing to the termination of the applicable Hedging Agreement and its
replacement with such Replacement Hedging Agreement or Qualified Substitute
Arrangement.

(e)

The Borrower shall notify the Administrative Agent, each Agent and the
Collateral Agent within five Business Days after a Responsible Officer of such
Person shall obtain knowledge that the senior unsecured debt rating of a Hedge
Counterparty has been withdrawn or reduced by any Rating Agency.

(f)

The Borrower may at any time obtain a Replacement Hedging Agreement with the
consent (in its sole discretion) of the Administrative Agent.

(g)

The Borrower shall not agree to any amendment to any Hedging Agreement without
the consent (in its sole discretion) of the Administrative Agent.

(h)

The Borrower shall notify the Administrative Agent, each Agent and the
Collateral Agent after a Responsible Officer of the Borrower shall obtain actual
knowledge of the transfer by the related Hedge Counterparty of any Hedging
Agreement, or any interest or obligation thereunder.

 

-86- 

 

 

(i)

The Borrower, with the consent of the Administrative Agent in its sole
discretion, may sell all or a portion of the Hedging Agreements; provided, that
no consent of the Administrative Agent shall be required for the sale of all or
a portion of any Hedging Agreement relating to Fixed Rate Collateral Obligations
not counted as “excess” pursuant to clause (d) of the definition of “Excess
Concentration Amount.” The Borrower shall have the duty of obtaining a fair
market value price for the sale of any Hedging Agreement, notifying the
Administrative Agent, each Agent and the Collateral Agent of prospective
purchasers and bids, and selecting the purchaser of such Hedging Agreement. The
Borrower and, at the Borrower’s request, the Collateral Agent, upon receipt of
the purchase price in the Collection Account shall, with the prior written
consent of the Administrative Agent, execute all documentation necessary to
release the Lien of the Collateral Agent on such Hedging Agreement and proceeds
thereof.

Notwithstanding the foregoing, with respect to any Collateral Obligation, the
Borrower may include in an Asset Approval Request provisions of Hedging
Agreements applicable to such Collateral Obligation, and, if nothing to the
contrary is included in the related Approval Notice delivered to the Borrower by
the Administrative Agent, the provisions relating to Hedging Agreements in the
Asset Approval Request shall control to the extent such provisions conflict with
this Section 10.6. Notwithstanding anything to the contrary in this Section
10.6, the parties hereto agree that should the Borrower fail to observe or
perform any of its obligations under this Section 10.6 with respect to any
Hedging Agreement, the sole result will be that the Collateral Obligation or
Collateral Obligations that are the subject of such Hedging Agreement shall
immediately cease to be Eligible Collateral Obligations for all purposes under
this Agreement.

Section 10.7

Tangible Net Worth.   The Borrower shall maintain at all times a positive
Tangible Net Worth.

Section 10.8

Taxes.   For U.S. federal income tax purpose, the Borrower will be an entity
disregarded as separate from the Equityholder and the Equityholder or its parent
will be treated as a United States person for U.S. federal income tax purposes.
The Borrower will file on a timely basis all federal and other material Tax
returns required to be filed, if any, and will pay all federal and other
material Taxes due and payable by it and any assessments made against it or any
of its property (other than any amount the validity of which is contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP are provided on the books of the Borrower).

Section 10.9

Merger, Consolidation, Etc.   The Borrower shall not merge or consolidate with
any other Person or permit any other Person to become the successor to all or
substantially all of its business or assets without the prior written consent of
the Administrative Agent in its sole discretion.

Section 10.10

Deposit of Collections.   The Borrower shall transfer, or cause to be
transferred, all Collections to the Collection Account by the close of business
on the Business Day following the date such Collections are received by the
Borrower, the Equityholder, the Investment Manager, any sub-advisor of the
Investment Manager or any of their respective Affiliates.



-87- 

 

 

Section 10.11

Indebtedness; Guarantees.   The Borrower shall not create, incur, assume or
suffer to exist any Indebtedness other than Indebtedness permitted under the
Transaction Documents. The Borrower shall incur no Indebtedness secured by the
Collateral other than the Obligations. The Borrower shall not assume, guarantee,
endorse or otherwise be or become directly or contingently liable for the
obligations of any Person by, among other things, agreeing to purchase any
obligation of another Person, agreeing to advance funds to such Person or
causing or assisting such Person to maintain any amount of capital, other than
as expressly permitted under the Transaction Documents.

Section 10.12

Limitation on Purchases from Affiliates.   Other than pursuant to the Sale
Agreement, the Borrower shall not purchase any asset from the Equityholder or
the Investment Manager or any Affiliate of the Borrower, the Equityholder or the
Investment Manager.

Section 10.13

Documents.   Except as otherwise expressly permitted herein, it shall not cancel
or terminate any of the Transaction Documents to which it is party (in any
capacity), or consent to or accept any cancellation or termination of any of
such agreements, or amend or otherwise modify any term or condition of any of
the Transaction Documents to which it is party (in any capacity) or give any
consent, waiver or approval under any such agreement, or waive any default under
or breach of any of the Transaction Documents to which it is party (in any
capacity) or take any other action under any such agreement not required by the
terms thereof, unless (in each case) the Administrative Agent shall have
consented thereto in its sole discretion.

Section 10.14

Preservation of Existence.   It shall do or cause to be done all things
necessary to (i) preserve and keep in full force and effect its existence as a
limited liability company and take all reasonable action to maintain its rights
and franchises in the jurisdiction of its formation and (ii) qualify and remain
qualified as a limited liability company in good standing in each jurisdiction
where the failure to qualify and remain qualified would reasonably be expected
to have a Material Adverse Effect.

Section 10.15

Limitation on Investments.  The Borrower shall not form, or cause to be formed,
any Subsidiaries other than REO Asset Owners; or make or suffer to exist any
loans or advances to, or extend any credit to, or make any investments (by way
of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except investments as
otherwise permitted herein and pursuant to the other Transaction Documents.

Section 10.16

Distributions.   (a)  The Borrower shall not declare or make (i) payment of any
distribution on or in respect of any equity interests, or (ii) any payment on
account of the purchase, redemption, retirement or acquisition of any option,
warrant or other right to acquire such equity interests; provided that the
Borrower may make a distribution of (A) (1) Interest Collections, (2) during any
12-month period, an aggregate amount of Principal Collections or proceeds of any
Advance equal to 10% of the Aggregate Eligible Collateral Obligation Amount as
of the first day of such 12-month period during the Revolving Period, (3) any
Principal Collections or proceeds of any Advance in excess of the amount
permitted under the foregoing clause (2), and (4) with the prior written consent
of the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed), any Collateral Obligations or other assets of the
Borrower, in each case, if after giving effect to such distribution, (v) as
certified in writing by the Borrower and Investment Manager to the
Administrative Agent (with a copy to each Agent), sufficient proceeds remain for
all payments to be made pursuant to Section 8.3(a) (other than clause (NP)
thereof) on the next Distribution Date, (w) no Unmatured Facility Termination
Event, Facility Termination Event, Unmatured Investment Manager Event of Default
or Investment Manager Event of Default shall have occurred and be continuing,
(x) each Collateral Quality Test is satisfied, (y) the Minimum Equity Condition
is satisfied and (z) the Borrowing Base Condition is satisfied, (B) amounts paid
to it pursuant to Section 8.3(a) on the applicable Distribution Date and (C) the
proceeds of any Advance on the applicable Advance Date, but only if such Advance
is made in respect of an Eligible Collateral Obligation acquired by the Borrower
either (1) prior to such Advance Date if such Eligible Collateral Obligation was
identified on the related Asset Approval Request as an asset with respect to
which the Borrower intends to make a future distribution pursuant to this
Section 10.16(C)(1) or (2) on such Advance Date.



-88- 

 

 

(b)

Prior to foreclosure by the Administrative Agent upon any Collateral pursuant to
Section 13.3(c), nothing in this Section 10.16 or otherwise in this Agreement
shall restrict (i) the Investment Manager from exercising any Warrant Assets
issued to it by Obligors from time to time or (ii) the Borrower from exercising
any Warrant Assets issued to it by Obligors from time to time to the extent
funds are available to the Borrower under Section 8.3(a) or made available to
the Borrower.

Section 10.17

Performance of Borrower Assigned Agreements.   The Borrower shall (i) perform
and observe in all material respects all the terms and provisions of the
Transaction Documents (including each of the Borrower Assigned Agreements) to
which it is a party to be performed or observed by it, maintain such Transaction
Documents in full force and effect, and enforce such Transaction Documents in
accordance with their terms, and (ii) upon reasonable request of the
Administrative Agent, make to any other party to such Transaction Documents such
demands and requests for information and reports or for action as the Borrower
is entitled to make thereunder.

Section 10.18

Material Modifications.   The Borrower shall not consent to a Material
Modification with respect to any Collateral Obligation without the express
written consent of the Administrative Agent (in its sole discretion).

Section 10.19

Further Assurances; Financing Statements.   (a)  The Borrower agrees that at any
time and from time to time, at its expense and upon reasonable request of the
Administrative Agent or the Collateral Agent (acting at the request of the
Administrative Agent), it shall promptly execute and deliver all further
instruments and documents, and take all reasonable further action, that is
necessary or desirable to perfect and protect the assignments and security
interests granted or purported to be granted by this Agreement or to enable the
Collateral Agent or any of the Secured Parties to exercise and enforce its
rights and remedies under this Agreement with respect to any Collateral. Without
limiting the generality of the foregoing, the Borrower authorizes the filing of
such financing or continuation statements, or amendments thereto, and such other
instruments or notices as may be necessary or desirable or that the Collateral
Agent (acting solely at the Administrative Agent’s request) may reasonably
request to protect and preserve the assignments and security interests granted
by this Agreement. Such financing statements filed against the Borrower may
describe the Collateral in the same manner specified in Section 12.1 or in any
other manner as the Administrative Agent may reasonably determine is necessary
to ensure the perfection of such security interest (without disclosing the names
of, or any information relating to, the Obligors thereunder), including
describing such property as all assets or all personal property of the Borrower
whether now owned or hereafter acquired.



-89- 

 

 

(b)

The Borrower and each Secured Party hereby severally authorize the Collateral
Agent, upon receipt of written direction from the Administrative Agent, to file
one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral.

(c)

It shall furnish to the Collateral Agent and the Administrative Agent from time
to time such statements and schedules further identifying and describing the
Related Security and such other reports in connection with the Collateral as the
Collateral Agent (acting solely at the Administrative Agent’s request) or the
Administrative Agent may reasonably request, all in reasonable detail.

Section 10.20

Obligor Payment Instructions.   The Borrower acknowledges that the power of
attorney granted in Section 13.10 to the Collateral Agent permits the Collateral
Agent to send (at the Administrative Agent’s written direction after the
occurrence of a Facility Termination Event) Obligor notification forms to give
notice to the Obligors of the Collateral Agent’s interest in the Collateral and
the obligation to make payments as directed by the Collateral Agent (at the
written direction of the Administrative Agent).

Section 10.21

Delivery of Collateral Obligation Files.   The Borrower (or the Investment
Manager on behalf of the Borrower) shall deliver to the Collateral Custodian
(with a copy to the Administrative Agent at the following e-mail addresses (for
electronic copies): kevin.a.tanzer@db.com, amit.patel@db.com and
nii.dodoo@db.com, and a copy to each Agent) the Collateral Obligation Files
identified on the related Document Checklist promptly upon receipt but in no
event later than threefive (35) Business Days of the related Funding Date;
provided that any file stamped document included in any Collateral Obligation
File shall be delivered as soon as they are reasonably available (even if not
within threefive (35) Business Days of the related Funding Date).

Section 10.22

Collateral Obligation Schedule.   As of the end of each January, April, July and
October of each year, the Borrower shall deliver an update of the Collateral
Obligation Schedule to the Administrative Agent (with a copy to the Collateral
Agent and each Agent), certified true and correct by each of the Borrower and
the Investment Manager. The Borrower hereby authorizes a UCC-3 amendment to be
filed quarterly attaching each such updated Collateral Obligation Schedule and
shall file such UCC-3 amendment at the request of the Administrative Agent. Upon
filing, a copy of such UCC-3 shall be provided to the Collateral Agent and
Administrative Agent.

Section 10.23

Rating Agency Information.   The Borrower shall provide Morningstar with all
reasonably available information that is reasonably requested by Morningstar in
connection with its rating of the Class A-2 Commitment.



-90- 

 

 

Article XI

THE COLLATERAL AGENT

Section 11.1

Appointment of Collateral Agent.   Wells Fargo Bank, National Association is
hereby appointed as Collateral Agent pursuant to the terms hereof. The Secured
Parties hereby appoint the Collateral Agent to act exclusively as the agent for
purposes of perfection of a security interest in the Collateral and Collateral
Agent of the Secured Parties to act as specified herein and in the other
Transaction Documents to which the Collateral Agent is a party.

Section 11.2

Monthly Reports.   The Collateral Agent shall prepare the Monthly Report in
accordance with Section 8.5 and distribute funds in accordance with such Monthly
Report in accordance with Section 8.3.

Section 11.3

Collateral Administration.   The Collateral Agent shall maintain a database of
certain characteristics of the Collateral on an ongoing basis, and provide to
the Borrower, the Investment Manager, the Administrative Agent and the Agents
certain reports, schedules and calculations, all as more particularly described
in this Section 11.3, based upon information and data received from the Borrower
and/or the Investment Manager pursuant to Section 7.7 or from the Agents and/or
the Administrative Agent.

(a)

In connection therewith, the Collateral Agent shall:

(i)

within 15 days after the Effective Date, create a Collateral database with
respect to the Collateral that has been pledged to the Collateral Agent for the
benefit of the Secured Parties from time to time, comprised of the Collateral
Obligations credited to the Accounts from time to time and Permitted Investments
in which amounts held in the Accounts may be invested from time to time, as
provided in this Agreement (the “Collateral Database”);

(ii)

update the Collateral Database on a periodic basis for changes and to reflect
the sale or other disposition of assets included in the Collateral and any
additional Collateral granted to the Collateral Agent from time to time, in each
case based upon, and to the extent of, information furnished to the Collateral
Agent by the Borrower, the Investment Manager or the Administrative Agent as may
be reasonably required by the Collateral Agent from time to time or based upon
notices received by the Collateral Agent from the issuer, or trustee or agent
bank under an underlying instrument, or similar source);

(iii)

track the receipt and allocation to the Collection Account of Principal
Collections and Interest Collections and any withdrawals therefrom and, on each
Business Day, provide to the Investment Manager and Administrative Agent daily
reports reflecting such actions to the accounts as of the close of business on
the preceding Business Day and the Collateral Agent shall provide any such
report to the Administrative Agent or the Investment Manager upon its request
therefor;



-91- 

 

 

(iv)

prepare and deliver to the Administrative Agent, the Borrower and the Investment
Manager on each Reporting Date, (A) the Monthly Report and any update pursuant
to Section 8.5 when requested by the Investment Manager, the Borrower or the
Administrative Agent, on the basis of the information contained in the
Collateral Database as of the applicable Determination Date, the information
provided by each Agent and the Administrative Agent pursuant to Section 3.4 and
such other information as may be provided to the Collateral Agent by the
Borrower, the Investment Manager, the Administrative Agent, any Agent or any
Lender;

(v)

provide other such information with respect to the Collateral granted to the
Collateral Agent and not released as may be routinely maintained by the
Collateral Agent in performing its ordinary Collateral Agent function pursuant
hereunder, as the Borrower, the Investment Manager, the Administrative Agent,
any Agent or any Lender may reasonably request from time to time;

(vi)

upon the written request of the Investment Manager on any Business Day and
within three hours after the Collateral Agent’s receipt of such request
(provided such request is received by 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business
Day), the Collateral Agent shall perform the following functions: as of the date
the Investment Manager commits on behalf of the Borrower to purchase Collateral
Obligations to be included in the Collateral, perform a pro forma calculation of
the tests and other requirements set forth in Sections 6.2(e) and (f), in each
case, based upon information contained in the Collateral Database and report the
results thereof to the Investment Manager in a mutually agreed format; and

(vii)

upon the Collateral Agent’s receipt on any Business Day of written notification
from the Investment Manager of its intent to sell (in accordance with Section
7.10) Collateral Obligations, the Collateral Agent shall perform, within three
hours after the Collateral Agent’s receipt of such request (provided such
request is received by no later than 12:00 Noon (New York time) on such date
(otherwise such request will be deemed made on the next succeeding Business Day)
a pro forma calculation of the tests set forth in Sections 7.10(a)(i)(A), (B)
and (C) based upon information contained in the Collateral Database and
information furnished by the Investment Manager, compare the results thereof and
report the results to the Investment Manager in a mutually agreed format.; and

(viii)

track the Principal Balance of each Collateral Obligation and report such
balances to the Administrative Agent and the Investment Manager upon request.

(b)

The Collateral Agent shall provide to the Investment Manager a copy of all
written notices and communications identified as being sent to it in connection
with the Collateral Obligations and the other Collateral held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Investment Manager in respect of the exercise of any
voting or consent rights, or similar actions, unless it receives specific
written instructions from the Investment Manager, prior to the occurrence of a
Facility Termination Event or an Investment Manager Event of Default or the
Administrative Agent, after the occurrence of a Facility Termination Event or an
Investment Manager Event of Default, in which event the Collateral Agent shall
only vote, consent or take such other action in accordance with such
instructions.



-92- 

 

 

(c)

In addition to the above:

(i)

The Administrative Agent and each Secured Party further authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are expressly
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. In furtherance, and without
limiting the generality of the foregoing, each Secured Party hereby appoints the
Collateral Agent (acting at the direction of the Administrative Agent) as its
agent to execute and deliver all further instruments and documents, and take all
further action (at the written direction of the Administrative Agent) that the
Administrative Agent deems necessary or desirable in order to perfect, protect
or more fully evidence the security interests granted by the Borrower hereunder,
or to enable any of them to exercise or enforce any of their respective rights
hereunder, including, without limitation, the execution or filing by the
Collateral Agent as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Collateral Obligations now existing or hereafter arising, and such other
instruments or notices, as may be necessary or appropriate for the purposes
stated hereinabove. Nothing in this Section 11.3(c)(i) shall be deemed to
relieve the Borrower or the Investment Manager of their respective obligations
to protect the interest of the Collateral Agent (for the benefit of the Secured
Parties) in the Collateral, including to file financing and continuation
statements in respect of the Collateral in accordance with Section 10.1. It is
understood and agreed that any and all actions performed by the Collateral Agent
in connection with this Section 11.3(c)(i) shall be at the written direction of
the Administrative Agent, and the Collateral Agent shall have no responsibility
or liability in connection with determining any actions necessary or desirable
to perfect, protect or more fully secure the security interest granted by the
Borrower hereunder or to enable any Person to exercise or enforce any of their
respective rights hereunder.

(ii)

The Administrative Agent may direct the Collateral Agent in writing to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the written direction of the Administrative Agent; provided that the Collateral
Agent shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Parties or otherwise if the taking of such
action, in the determination of the Collateral Agent, (x) shall be in violation
of any Applicable Law or contrary to any provisions of this Agreement or (y)
shall expose the Collateral Agent to liability hereunder or otherwise (unless it
has received indemnity which it reasonably deems to be satisfactory with respect
thereto). In the event the Collateral Agent requests the consent of the
Administrative Agent and the Collateral Agent does not receive a consent (either
positive or negative) from the Administrative Agent within 10 Business Days of
its receipt of such request, then the Administrative Agent shall be deemed to
have declined to consent to the relevant action.



-93- 

 

 

(iii)

Except as expressly provided herein, the Collateral Agent shall not be under any
duty or obligation to take any affirmative action to exercise or enforce any
power, right or remedy available to it under this Agreement that might in its
judgment involve any expense or liability unless it has been furnished with an
indemnity reasonably satisfactory to it (x) unless and until (and to the extent)
expressly so directed by the Administrative Agent or (y) prior to the Facility
Termination Date (and upon such occurrence, the Collateral Agent shall act in
accordance with the written instructions of the Administrative Agent pursuant to
clause (x)). The Collateral Agent shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Agent, or the Administrative Agent. The
Collateral Agent shall not be deemed to have notice or knowledge of any matter
hereunder, including a Facility Termination Event, unless a Responsible Officer
of the Collateral Agent has knowledge of such matter or written notice thereof
is received by the Collateral Agent.

(d)

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e)

Concurrently herewith, the Administrative Agent directs the Collateral Agent and
the Collateral Agent is authorized to enter into the Account Control Agreement
and any other related agreements in the form delivered to the Collateral Agent.
For the avoidance of doubt, all of the Collateral Agent’s rights, protections
and immunities provided herein shall apply to the Collateral Agent for any
actions taken or omitted to be taken under the Account Control Agreement and any
other related agreements in such capacity.

Section 11.4

Removal or Resignation of Collateral Agent.   The Collateral Agent may at any
time resign and terminate its obligations under this Agreement upon at least 60
days’ prior written notice to the Investment Manager, the Borrower, the
Administrative Agent, Morningstar and each Agent; provided, that no resignation
or removal of the Collateral Agent will be permitted unless a successor
Collateral Agent has been appointed which successor Collateral Agent, so long as
no Unmatured Investment Manager Event of Default, Investment Manager Event of
Default, Unmatured Facility Termination Event or Facility Termination Event has
occurred and is continuing, is reasonably acceptable to the Investment Manager.
Promptly after receipt of notice of the Collateral Agent’s resignation, the
Administrative Agent shall promptly appoint a successor Collateral Agent (which
successor Collateral Agent shall be reasonably acceptable to the Majority
Lenders and the Borrower) by written instrument, in duplicate, copies of which
instrument shall be delivered to the Borrower, the Investment Manager, each
Agent, the resigning Collateral Agent and to the successor Collateral Agent. In
the event no successor Collateral Agent shall have been appointed within 60 days
after the giving of notice of such resignation, the Collateral Agent may
petition any court of competent jurisdiction to appoint a successor Collateral
Agent. The Administrative Agent upon at least 60 days’ prior written notice to
the Collateral Agent, the Borrower and each Agent, may with or without cause
remove and discharge the Collateral Agent or any successor Collateral Agent
thereafter appointed from the performance of its duties under this Agreement.
Promptly after giving notice of removal of the Collateral Agent, the
Administrative Agent shall appoint, or petition a court of competent
jurisdiction to appoint, a successor Collateral Agent (which successor
Collateral Agent shall be reasonably acceptable to the Majority Lenders and the
Borrower). Any such appointment shall be accomplished by written instrument and
one original counterpart of such instrument of appointment shall be delivered to
the Collateral Agent and the successor Collateral Agent, with a copy delivered
to the Borrower, each Agent and the Investment Manager.



-94- 

 

 

Section 11.5

Representations and Warranties.   The Collateral Agent represents and warrants
to the Borrower, the Administrative Agent, the Lenders and Investment Manager
that:

(a)

the Collateral Agent has the corporate power and authority and the legal rights
to execute and deliver, and to perform its obligations under, this Agreement,
and has taken all necessary corporate action to authorize its execution,
delivery and performance of this Agreement;

(b)

no consent or authorization of, filing with, or other act by or in respect of,
any arbitrator or Official Body and no consent of any other Person (including
any stockholder or creditor of the Collateral Agent) is required in connection
with the execution, delivery performance, validity or enforceability of this
Agreement; and

(c)

this Agreement has been duly executed and delivered on behalf of the Collateral
Agent and constitutes a legal, valid and binding obligation of the Collateral
Agent enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in proceedings in equity or
at law).

Section 11.6

No Adverse Interest of Collateral Agent.   By execution of this Agreement, the
Collateral Agent represents and warrants that it currently holds and during the
existence of this Agreement shall hold, no adverse interest, by way of security
or otherwise, in any Collateral Obligation or any document in the Collateral
Obligation Files. Neither the Collateral Obligations nor any documents in the
Collateral Obligation Files shall be subject to any security interest, lien or
right of set-off by the Collateral Agent or any third party claiming through the
Collateral Agent, and the Collateral Agent shall not pledge, encumber,
hypothecate, transfer, dispose of, or otherwise grant any third party interest
in, the Collateral Obligations or documents in the Collateral Obligation Files,
except that the preceding clause shall not apply to the Collateral Agent or the
Collateral Custodian with respect to (i) the Collateral Agent Fees and Expenses
or the Collateral Custodian Fees and Expenses, and (ii) in the case of any
accounts, with respect to (x) returned or charged-back items, (y) reversals or
cancellations of payment orders and other electronic fund transfers, or (z)
overdrafts in the Collection Account.

Section 11.7

Reliance of Collateral Agent.   In the absence of bad faith on the part of the
Collateral Agent, the Collateral Agent may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon any
request, instruction, certificate, opinion or other document furnished to the
Collateral Agent, reasonably believed by the Collateral Agent to be genuine and
to have been signed or presented by the proper party or parties and conforming
to the requirements of this Agreement; but in the case of a request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Collateral Agent, the Collateral
Agent shall be under a duty to examine the same in accordance with the
requirements of this Agreement to determine that they conform on their face to
the form required by such provision. For avoidance of doubt, the Collateral
Agent may rely conclusively on the Officer’s Certificate of the Borrower and
Officer’s Certificate of the Investment Manager. The Collateral Agent shall not
be liable for any action taken by it in good faith and reasonably believed by it
to be within the discretion or powers conferred upon it, or taken by it pursuant
to any direction or instruction by which it is governed hereunder, or omitted to
be taken by it by reason of the lack of direction or instruction required hereby
for such action.

 

-95- 

 

 

Section 11.8

Limitation of Liability and Collateral Agent Rights.   (a)  The Collateral Agent
may conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. The Collateral Agent may
rely conclusively on and shall be fully protected in acting upon (x) the written
instructions of any designated officer of the Administrative Agent or (y) the
verbal instructions of the Administrative Agent.

(b)

The Collateral Agent may consult counsel satisfactory to it with a national
reputation in the applicable matter and the advice or opinion of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.

(c)

The Collateral Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it, in good faith, or for any mistakes of
fact or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its willful misconduct, bad faith, reckless
disregard or grossly negligent performance or omission of its duties.

(d)

The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Agent shall not be obligated to take any action hereunder that might
in its judgment involve any expense or liability unless it has been furnished
with an indemnity reasonably satisfactory to it.

(e)

The Collateral Agent shall have no duties or responsibilities except such duties
and responsibilities as are specifically set forth in this Agreement and the
other Transaction Documents to which it is a party and no covenants or
obligations shall be implied in this Agreement against the Collateral Agent.

(f)

The Collateral Agent shall not be required to expend or risk its own funds in
the performance of its duties hereunder.



-96- 

 

 

(g)

It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(h)

In case any reasonable question arises as to its duties hereunder, the
Collateral Agent may, prior to the occurrence of a Facility Termination Event,
request instructions from the Investment Manager and may, after the occurrence
of a Facility Termination Event, request instructions from the Administrative
Agent, and shall be entitled at all times to refrain from taking any action
unless it has received written instructions from the Investment Manager or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i)

In the event that the Collateral Custodian is not the same entity as the
Collateral Agent, the Collateral Agent shall not be liable for the acts or
omissions of the Collateral Custodian under this Agreement and shall not be
required to monitor the performance of the Collateral Custodian.

(j)

Without limiting the generality of any terms of this section, the Collateral
Agent shall have no liability for any failure, inability or unwillingness on the
part of the Investment Manager, the Administrative Agent or the Borrower to
provide accurate and complete information on a timely basis to the Collateral
Agent, or otherwise on the part of any such party to comply with the terms of
this Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent’s part of any of its duties
hereunder that is caused by or results from any such inaccurate, incomplete or
untimely information received by it, or other failure on the part of any such
other party to comply with the terms hereof.

(k)

The Collateral Agent shall not be bound to make any investigation into the facts
or matters stated in any certificate, report or other document; provided,
however, that, if the form thereof is prescribed by this Agreement, the
Collateral Agent shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Collateral Agent shall not be deemed to
have knowledge or notice of any matter unless actually known to a Responsible
Officer of the Collateral Agent. It is expressly acknowledged by the Borrower,
the Investment Manager, the Administrative Agent and each Agent that application
and performance by the Collateral Agent of its various duties hereunder
(including, without limitation, recalculations to be performed in respect of the
matters contemplated hereby) shall be based upon, and in reliance upon, data,
information and notice provided to it by the Investment Manager, the
Administrative Agent, any Agent, the Borrower and/or any related bank agent,
obligor or similar party with respect to the Collateral Obligation, and the
Collateral Agent shall have no responsibility for the accuracy of any such
information or data provided to it by such persons and shall be entitled to
update its records (as it may deem necessary or appropriate). Nothing herein
shall impose or imply any duty or obligation on the part of the Collateral Agent
to verify, investigate or audit any such information or data, or to determine or
monitor on an independent basis whether any issuer of the Collateral is in
default or in compliance with the underlying documents governing or securing
such securities, from time to time.

 

-97- 

 

 

(l)

The Collateral Agent may exercise any of its rights or powers hereunder or
perform any of its duties hereunder either directly or, by or through agents or
attorneys, and the Collateral Agent shall not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed hereunder with due
care by it. Neither the Collateral Agent nor any of its affiliates, directors,
officers, shareholders, agents or employees will be liable to the Investment
Manager, Borrower or any other Person, except by reason of acts or omissions by
the Collateral Agent constituting bad faith, willful misfeasance, gross
negligence or reckless disregard of the Collateral Agent’s duties hereunder. The
Collateral Agent shall in no event have any liability for the actions or
omissions of the Borrower, the Investment Manager, the Administrative Agent or
any other Person, and shall have no liability for any inaccuracy or error in any
duty performed by it that results from or is caused by inaccurate, untimely or
incomplete information or data received by it from the Borrower, the Investment
Manager, the Administrative Agent or another Person except to the extent that
such inaccuracies or errors are caused by the Collateral Agent’s own bad faith,
willful misfeasance, gross negligence or reckless disregard of its duties
hereunder. The Collateral Agent shall not be liable for failing to perform or
delay in performing its specified duties hereunder which results from or is
caused by a failure or delay on the part of the Borrower or the Investment
Manager, the Administrative Agent or another Person in furnishing necessary,
timely and accurate information to the Collateral Agent.

(m)

The Collateral Agent shall be under no obligation to exercise or honor any of
the rights or powers vested in it by this Agreement at the request or direction
of the Administrative Agent (or any other Person authorized or permitted to
direct the Collateral Agent hereunder) pursuant to this Agreement, unless the
Administrative Agent (or such other Person) shall have offered the Collateral
Agent security or indemnity reasonably acceptable to the Collateral Agent
against costs, expenses and liabilities (including any legal fees) that might
reasonably be incurred by it in compliance with such request or direction.

Section 11.9

Tax Reports.   The Collateral Agent shall not be responsible for the preparation
or filing of any reports or returns relating to federal, state or local income
taxes with respect to this Agreement, other than in respect of the Collateral
Agent’s compensation or for reimbursement of expenses.

Section 11.10

Merger or Consolidation.   Any Person (i) into which the Collateral Agent may be
merged or consolidated, (ii) that may result from any merger or consolidation to
which the Collateral Agent shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Agent substantially as a whole, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Collateral Agent hereunder, shall be the
successor to the Collateral Agent under this Agreement without further act of
any of the parties to this Agreement.



-98- 

 

 

Section 11.11

Collateral Agent Compensation.   As compensation for its activities hereunder,
the Collateral Agent (in each of its capacities hereunder) shall be entitled to
its fees from the Borrower as set forth in the Collateral Agent and Collateral
Custodian Fee Letter and any other accrued and unpaid expenses (including
reasonable attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower or the Investment Manager, or both but without duplication, to the
Collateral Agent under the Transaction Documents (including, without limitation,
Indemnified Amounts payable under Article XVI) (collectively, the “Collateral
Agent Fees and Expenses”). The Borrower agrees to reimburse the Collateral Agent
in accordance with the provisions of Section 8.3 for all reasonable,
out-of-pocket, documented expenses, disbursements and advances incurred or made
by the Collateral Agent in accordance with any provision of this Agreement or
the other Transaction Documents or in the enforcement of any provision hereof or
in the other Transaction Documents.

Section 11.12

Anti-Terrorism Laws.   In order to comply with the laws, rules, regulations and
executive orders in effect from time to time applicable to banking institutions,
including those relating to the funding of terrorist activities and money
laundering, the Collateral Agent and the Collateral Custodian are required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Collateral Agent and
the Collateral Custodian. Accordingly, each of the parties agrees to provide to
the Collateral Agent and the Collateral Custodian, upon their request from time
to time such identifying information and documentation as may be available for
such party in order to enable the Collateral Agent and the Collateral Custodian
to comply with Applicable Laws as set forth above.

Article XII

GRANT OF SECURITY INTEREST

Section 12.1

Borrower’s Grant of Security Interest.   As security for the prompt payment or
performance in full when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations (including Advances, Yield, all Fees and other
amounts at any time owing hereunder), the Borrower hereby assigns and pledges to
the Collateral Agent for the benefit of the Secured Parties, and grants to the
Collateral Agent for the benefit of the Secured Parties, a security interest in
and lien upon, all of the Borrower’s personal property, including the Borrower’s
right, title and interest in and to the following (other than Retained
Interests), in each case whether now or hereafter existing or in which Borrower
now has or hereafter acquires an interest and wherever the same may be located
(collectively, the “Collateral”):

(a)

all Collateral Obligations;

(b)

all Related Security;

(c)

the Sale Agreement, the Investment Management Agreement and all documents now or
hereafter in effect to which the Borrower is a party (collectively, the
“Borrower Assigned Agreements”), including (i) all rights of the Borrower to
receive moneys due and to become due under or pursuant to the Borrower Assigned
Agreements, (ii) all rights of the Borrower to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Borrower Assigned
Agreements, (iii) claims of the Borrower for damages arising out of or for
breach of or default under the Borrower Assigned Agreements, and (iv) the right
of the Borrower to amend, waive or terminate the Borrower Assigned Agreements,
to perform under the Borrower Assigned Agreements and to compel performance and
otherwise exercise all remedies and rights under the Borrower Assigned
Agreements; notwithstanding anything contained herein to the contrary, the
Collateral shall not include the right of the Borrower to terminate the
Investment Manager or replace the Investment Manager under the Investment
Management Agreement;

 

-99- 

 

 

(d)

all of the following (the “Account Collateral”):

(i)

each Account, all funds held in any Account (other than Excluded Amounts), and
all certificates and instruments, if any, from time to time representing or
evidencing any Account or such funds,

(ii)

all investments from time to time of amounts in the Accounts and all
certificates and instruments, if any, from time to time representing or
evidencing such investments,

(iii)

all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by the Collateral Agent or any Secured Party
or any assignee or agent on behalf of the Collateral Agent or any Secured Party
in substitution for or in addition to any of the then existing Account
Collateral, and

(iv)

all interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any and all of the then existing Account Collateral;

(e)

all additional property that may from time to time hereafter be granted and
pledged by the Borrower or by anyone on its behalf under this Agreement;

(f)

all Accounts, all Certificated Securities, all Chattel Paper, all Documents, all
Equipment, all Financial Assets, all General Intangibles, all Instruments, all
Investment Property, all Inventory, all Securities Accounts, all Security
Certificates, all Security Entitlements and all Uncertificated Securities of the
Borrower;

(g)

each Hedging Agreement, including all rights of the Borrower to receive moneys
due and to become due thereunder; and

(h)

all Proceeds, accessions, substitutions, rents and profits of any and all of the
foregoing Collateral (including proceeds that constitute property of the types
described in subsections (a) through (g) above) and, to the extent not otherwise
included, all payments under insurance (whether or not the Collateral Agent or a
Secured Party or any assignee or agent on behalf of the Collateral Agent or a
Secured Party is the loss payee thereof) or any indemnity, warranty or guaranty
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral.



-100- 

 

 

Section 12.2

Borrower Remains Liable.   Notwithstanding anything in this Agreement, (a)
except to the extent of the Investment Manager’s duties under the Transaction
Documents, the Borrower shall remain liable under the Collateral Obligations,
Borrower Assigned Agreements and other agreements included in the Collateral to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by a Secured Party or the
Collateral Agent of any of its rights under this Agreement shall not release the
Borrower or the Investment Manager from any of their respective duties or
obligations under the Collateral Obligations, Borrower Assigned Agreements or
other agreements included in the Collateral, (c) the Secured Parties and the
Collateral Agent shall not have any obligation or liability under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral by reason of this Agreement, and (d) neither the Collateral Agent nor
any of the Secured Parties shall be obligated to perform any of the obligations
or duties of the Borrower or the Investment Manager under the Collateral
Obligations, Borrower Assigned Agreements or other agreements included in the
Collateral or to take any action to collect or enforce any claim for payment
assigned under this Agreement.

Section 12.3

Release of Collateral.   Until the Obligations have been paid in full, the
Collateral Agent may not release any Lien covering any Collateral except for (i)
Collateral Obligations sold pursuant to Section 7.10, (ii) any Related Security
identified by the Borrower (or the Investment Manager on behalf of the Borrower)
to the Collateral Agent so long as the Facility Termination Date has not
occurred or (iii) Repurchased Collateral Obligations or Substituted Collateral
Obligation pursuant to Section 7.11.

In connection with the release of a Lien on any Collateral permitted pursuant to
this Section 12.3 and conducted in the ordinary course of business consistent
with industry standards and practices (including the use of escrows), the
Collateral Agent, on behalf of the Secured Parties, will, at the sole expense of
the Borrower, execute and deliver to the Borrower any assignments, bills of
sale, termination statements and any other releases and instruments as the
Borrower may reasonably request in order to effect the release and transfer of
such Collateral; provided, that the Collateral Agent, on behalf of the Secured
Parties, will make no representation or warranty, express or implied, with
respect to any such Collateral in connection with such sale or transfer and
assignment.

Article XIII

FACILITY TERMINATION EVENTS

Section 13.1

Facility Termination Events.   Each of the following shall constitute a Facility
Termination Event under this Agreement:

(a)

any default in the payment when due of (i) any principal of any Advance or (ii)
any other amount payable by the Borrower or the Investment Manager hereunder,
including any Yield on any Advance, any Undrawn Fee or any other Fee, in each
case, which default shall continue for two Business Days;

(b)

the Borrower or the Investment Manager shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement, or any other
Transaction Document on its part to be performed or observed and, except in the
case of the covenants and agreements contained in Section 10.7, Section 10.9,
Section 10.11 and Section 10.16 as to each of which no grace period shall apply,
any such failure shall remain unremedied for a period of thirty (30) days after
the earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Investment Manager, and (ii) the date on which a Responsible Officer of the
Borrower or the Investment Manager acquires knowledge thereof;



-101- 

 

 

(c)

any representation or warranty of the Borrower or the Investment Manager made or
deemed to have been made hereunder or in any other Transaction Document or any
other writing or certificate furnished by or on behalf of the Borrower or the
Investment Manager to the Administrative Agent, any Agent or any Lender for
purposes of or in connection with this Agreement or any other Transaction
Document (including any Monthly Report) shall prove to have been false or
incorrect in any material respect when made or deemed to have been made and the
same continues unremedied for a period of thirty (30) days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Borrower or the Investment Manager, and (ii) the date on which a Responsible
Officer of the Borrower or the Investment Manager acquires knowledge thereof;
provided, that no breach shall be deemed to occur hereunder in respect of any
representation or warranty relating to the “eligibility” of any Collateral
Obligation if the Borrower complies with its obligations in Section 7.11 with
respect to such Collateral Obligation;

(d)

an Insolvency Event shall have occurred and be continuing with respect to either
the Borrower, the Investment Manager or the Equityholder;

(e)

the aggregate principal amount of all Advances outstanding hereunder exceeds the
Borrowing Base and such condition continues unremedied for two consecutive
Business Days;

(f)

the Internal Revenue Service shall file notice of a lien pursuant to Section
6323 of the Code with regard to any of the assets of the Borrower (other than a
Permitted Lien), or the PBGC shall file notice of a lien pursuant to Section
4068 of ERISA with regard to any of the assets of the Borrower;

(g)

(i) any Transaction Document or any lien or security interest granted thereunder
by the Borrower shall (except in accordance with its terms), in whole or in
material part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower; or (ii) the Borrower
or the Investment Manager or any other party shall, directly or indirectly,
contest in any manner the effectiveness, validity, binding nature or
enforceability of any Transaction Document; or (iii) any security interest
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority security interest (except, as to priority, for Permitted Liens)
against the Borrower;

(h)

an Investment Manager Event of Default shall have occurred and be continuing
past any applicable notice or cure period provided in the definition thereof;

 

-102- 

 

 

(i)

the Borrower or the Investment Manager shall fail to pay any principal of or
premium or interest on any Indebtedness having an aggregate principal amount of
$250,000 or greater (or in the case of the Investment Manager $1,000,000 or
greater), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness; or any other default under any
agreement or instrument relating to any such Indebtedness of the Borrower or the
Investment Manager, as applicable, or any other event, shall occur and such
default or event shall continue after the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled required prepayment), redeemed, purchased or defeased, or
an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof; or any
early amortization event, pay out event or other similar event (other than as a
result of a voluntary prepayment) shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to any such
Indebtedness if the effect of such event is to cause the principal of such
Indebtedness to be amortized on an accelerated basis;

(j)

a Change of Control shall have occurred;

(k)

either (i) the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act or (ii) FS Investment Corporation III ceases
to be a “business development company” within the meaning of the 1940 Act;

(l)

failure on the part of the Borrower or the Investment Manager to (i) make any
payment or deposit (including, without limitation, with respect to bifurcation
and remittance of Principal Collections and Interest Collections or any other
payment or deposit required to be made by the terms of the Transaction
Documents, including, without limitation, to any Secured Party, Affected Person
or Indemnified Party) required by the terms of any Transaction Document in
accordance with Section 7.3(b) and Section 10.10 or (ii) otherwise observe or
perform any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral;

(m)

(i) failure of the Borrower to maintain at least one Independent Manager, or
(ii) the removal of any Independent Manager without cause or prior written
notice to the Administrative Agent and each Agent (in each case as required by
the organization documents of the Borrower) or (iii) an Independent Manager of
the Borrower which is not pre-approved by the Required Lenders shall be
appointed without the consent of the Required Lenders; provided that, in the
case of each of clauses (i) and (ii), the Borrower shall have five (5) Business
Days to replace any Independent Manager upon the death or incapacitation of the
current Independent Manager;

(n)

the Borrower makes any assignment or attempted assignment of its respective
rights or obligations under this Agreement or any other Transaction Document
without first obtaining the specific written consent of the Required Lenderseach
Lender, which consent may be withheld in the exercise of itseach Lender’s sole
and absolute discretion;



-103- 

 

 

(o)

any court shall render a final, non-appealable judgment against the Borrower or
the Investment Manager (i) in an amount in excess of $250,000 (or, with respect
to the Investment Manager, $1,000,000) which shall not be satisfactorily stayed,
discharged, vacated, set aside or satisfied within 60 days of the making thereof
or (ii) for which the Administrative Agent shall not have received evidence
satisfactory to it that an insurance provider for the Borrower or the Investment
Manager, as applicable, has agreed to satisfy such judgment in full subject to
any deductibles not exceeding $250,000 (or, with respect to the Investment
Manager, $1,000,000); or the attachment of any material portion of the property
of the Borrower or the Investment Manager which has not been released or
provided for to the reasonable satisfaction of the Administrative Agent within
30 days after the making thereof;

(p)

the Borrower shall fail to qualify as a bankruptcy-remote entity based upon
customary criteria such that Dechert LLP or any other reputable counsel could no
longer render a substantive nonconsolidation opinion with respect to the
Borrower;

(q)

failure to pay, on the Facility Termination Date, all outstanding Obligations;
or

(r)

during the Revolving Period, the Minimum Equity Condition is not satisfied and
such condition continues unremedied for two (2) consecutive Business Days.

Section 13.2

Effect of Facility Termination Event.

(a)

Optional Termination. Upon notice by the Collateral Agent, acting at the
direction of the Administrative Agent or the RequiredMajority Lenders (with a
copy to Morningstar), that a Facility Termination Event (other than a Facility
Termination Event described in Section 13.1(d)) has occurred, the Revolving
Period will automatically terminate and no Advances will thereafter be made, and
the Collateral Agent (at the direction of the Administrative Agent) or the
RequiredMajority Lenders may declare all or any portion of the outstanding
principal amount of the Advances and other Obligations to be due and payable,
whereupon the full unpaid amount of such Advances and other Obligations which
shall be so declared due and payable shall be and become immediately due and
payable, without further notice, demand or presentment (all of which are hereby
expressly waived by the Borrower) and the Facility Termination Date shall be
deemed to have occurred.

(b)

Automatic Termination. Upon the occurrence of a Facility Termination Event
described in Section 13.1(d), the Facility Termination Date shall be deemed to
have occurred automatically, and all outstanding Advances under this Agreement
and all other Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).



-104- 

 

 

Section 13.3

Rights upon Facility Termination Event.   If a Facility Termination Event shall
have occurred and be continuing, the Administrative Agent may, in its sole
discretion, or shall at the direction of the RequiredMajority Lenders, direct
the Collateral Agent to exercise any of the remedies specified herein in respect
of the Collateral and the Collateral Agent shall promptly, at the written
direction of the Administrative Agent or the Majority Lenders, also do one or
more of the following (subject to Section 13.9):

(a)

institute proceedings in its own name and on behalf of the Secured Parties as
Collateral Agent for the collection of all Obligations, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Borrower and
any other obligor with respect thereto moneys adjudged due, for the specific
enforcement of any covenant or agreement in any Transaction Document or in the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Collateral Agent by Applicable Law or any
Transaction Document;

(b)

exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the right and remedies of the
Collateral Agent and the Secured Parties which rights and remedies shall be
cumulative; and

(c)

require the Borrower and the Investment Manager, at the Investment Manager’s
expense, to (1) assemble all or any part of the Collateral as directed by the
Collateral Agent (at the direction of the Administrative Agent) and make the
same available to the Collateral Agent at a place to be designated by the
Collateral Agent (at the direction of the Administrative Agent) that is
reasonably convenient to such parties and (2) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at a
public or private sale, at any of the Collateral Agent’s or the Administrative
Agent’s offices or elsewhere in accordance with Applicable Law. The Borrower
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to the Borrower of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
(at the direction of the Administrative Agent) may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. All cash proceeds received by the Collateral Agent in respect
of any sale of, collection from, or other realization upon, all or any part of
the Collateral (after payment of any amounts incurred in connection with such
sale) shall be deposited into the Collection Account and to be applied against
all or any part of the outstanding Advances pursuant to Section 4.1 or otherwise
in such order as the Collateral Agent shall be directed by the Administrative
Agent (in its sole discretion).

Section 13.4

Collateral Agent May Enforce Claims Without Possession of Notes.   All rights of
action and of asserting claims under the Transaction Documents, may be enforced
by the Collateral Agent without the possession of the Notes or the production
thereof in any trial or other proceedings relative thereto, and any such action
or proceedings instituted by the Collateral Agent shall be brought in its own
name as Collateral Agent and any recovery of judgment, subject to the payment of
the reasonable, out-of-pocket and documented expenses, disbursements and
compensation of the Collateral Agent each predecessor Collateral Agent and their
respective agents and attorneys, shall be for the ratable benefit of the holders
of the Notes and other Secured Parties.

 

-105- 

 

 

Section 13.5

Collective Proceedings.   In any proceedings brought by the Collateral Agent to
enforce the Liens under the Transaction Documents (and also any proceedings
involving the interpretation of any provision of any Transaction Document), the
Collateral Agent shall be held to represent all of the Secured Parties, and it
shall not be necessary to make any Secured Party a party to any such
proceedings.

Section 13.6

Insolvency Proceedings.   In case there shall be pending, relative to the
Borrower or any other obligor upon the Notes or any Person having or claiming an
ownership interest in the Collateral, proceedings under the Bankruptcy Code or
any other applicable federal or state bankruptcy, insolvency or other similar
law, or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Borrower, its property or such other obligor or Person,
or in case of any other comparable judicial proceedings relative to the Borrower
or other obligor upon the Notes, or to the creditors of property of the Borrower
or such other obligor, the Collateral Agent irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Collateral Agent shall
have made any demand pursuant to the provisions of this Section, shall be
entitled and empowered but without any obligation, subject to Section 13.9(a),
by intervention in such proceedings or otherwise:

(a)

to file and prove a claim or claims for the whole amount of principal and Yield
owing and unpaid in respect of the Notes, all other amounts owing to the Lenders
and to file such other papers or documents as may be necessary or advisable in
order to have the claims of the Collateral Agent (including any claim for
reimbursement of all expenses (including the fees and expenses of counsel) and
liabilities incurred, and all advances, if any, made, by the Collateral Agent
and each predecessor Collateral Agent except as determined to have been caused
by its own gross negligence or willful misconduct) and of each of the other
Secured Parties allowed in such proceedings;

(b)

unless prohibited by Applicable Law and regulations, to vote (with the consent
of the Administrative Agent) on behalf of the holders of the Notes in any
election of a trustee, a standby trustee or person performing similar functions
in any such proceedings;

(c)

to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute all amounts received with respect to the
claims of the Secured Parties on their behalf; and

(d)

to file such proofs of claim and other papers or documents as may be necessary
or advisable in order to have the claims of the Collateral Agent or the Secured
Parties allowed in any judicial proceedings relative to the Borrower, its
creditors and its property;

and any trustee, receiver, liquidator, collateral agent or trustee or other
similar official in any such proceeding is hereby authorized by each of such
Secured Parties to make payments to the Collateral Agent and, in the event that
the Collateral Agent shall consent to the making of payments directly to such
Secured Parties, to pay to the Collateral Agent such amounts as shall be
sufficient to cover all reasonable expenses and liabilities incurred, and all
advances made, by the Collateral Agent and each predecessor Collateral Agent
except as determined to have been caused by its own negligence or willful
misconduct.



-106- 

 

 

Section 13.7

Delay or Omission Not Waiver.   No delay or omission of the Collateral Agent or
of any other Secured Party to exercise any right or remedy accruing upon any
Facility Termination Event shall impair any such right or remedy or constitute a
waiver of any such Facility Termination Event or an acquiescence therein. Every
right and remedy given by this Section 13.7 or by law to the Collateral Agent or
to the other Secured Parties may be exercised from time to time, and as often as
may be deemed expedient, by the Collateral Agent or by the other Secured
Parties, as the case may be.

Section 13.8

Waiver of Stay or Extension Laws.   The Borrower waives and covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force (including filing a voluntary petition under Chapter 11 of the Bankruptcy
Code and by the voluntary commencement of a proceeding or the filing of a
petition seeking winding up, liquidation, reorganization or other relief under
any bankruptcy, insolvency, receivership or similar law now or hereafter in
effect), which may affect the covenants, the performance of or any remedies
under this Agreement; and the Borrower (to the extent that it may lawfully do
so) hereby expressly waives all benefits or advantages of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted.

Section 13.9

Limitation on Duty of Collateral Agent in Respect of Collateral.   (a)  Beyond
the safekeeping of the Collateral Obligation Files in accordance with Article
XIX, neither the Collateral Agent nor the Collateral Custodian shall have any
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and neither
the Collateral Agent nor the Collateral Custodian shall be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. Neither
the Collateral Agent nor the Collateral Custodian shall be liable or responsible
for any misconduct, negligence or loss or diminution in the value of any of the
Collateral, by reason of the act or omission of any carrier, forwarding agency
or other agent, attorney or bailee selected by the Collateral Agent or the
Collateral Custodian in good faith and with due care hereunder.

(b)

Neither the Collateral Agent nor the Collateral Custodian shall be responsible
for the existence, genuineness or value of any of the Collateral or for the
validity, perfection, priority or enforceability of the Liens in any of the
Collateral, whether impaired by operation of law or by reason of any action or
omission to act on its part hereunder, or for insuring the Collateral or for the
payment of taxes, charges, assessments or Liens upon the Collateral or otherwise
as to the maintenance of the Collateral.



-107- 

 

 

(c)

Neither the Collateral Agent nor the Collateral Custodian shall have any duty to
act outside of the United States in respect of any Collateral located in any
jurisdiction other than the United States.

Section 13.10

Power of Attorney.   (a)  The Borrower hereby irrevocably appoints the
Collateral Agent as its true and lawful attorney (with full power of
substitution) in its name, place and stead and at its expense, in connection
with the enforcement of the rights and remedies provided for (and subject to the
terms and conditions set forth) in this Agreement including without limitation
the following powers: (i) to give any necessary receipts or acquittance for
amounts collected or received hereunder, (ii) to make all necessary transfers of
the Collateral in connection with any such sale or other disposition made
pursuant hereto, (iii) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition, the Borrower hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (iv) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document. Nevertheless, if so
requested by the Collateral Agent (at the direction of the Administrative
Agent), the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Collateral Agent all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request.

(b)

No person to whom this power of attorney is presented as authority for the
Collateral Agent to take any action or actions contemplated by clause (a) shall
inquire into or seek confirmation from the Borrower as to the authority of the
Collateral Agent to take any action described below, or as to the existence of
or fulfillment of any condition to the power of attorney described in clause
(a), which is intended to grant to the Collateral Agent unconditionally the
authority to take and perform the actions contemplated herein, and the Borrower
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this power of attorney. The power of attorney granted in
clause (a) is coupled with an interest and may not be revoked or canceled by the
Borrower until all obligations of the Borrower under the Transaction Documents
have been paid in full and the Collateral Agent has provided its written consent
thereto.

(c)

Notwithstanding anything to the contrary herein, the power of attorney granted
pursuant to this Section 13.10 shall only be effective after the occurrence of a
Facility Termination Event.

Article XIV

THE ADMINISTRATIVE AGENT

Section 14.1

Appointment.   Each Lender and each Agent hereby irrevocably designates and
appoints DBNY as Administrative Agent hereunder and under the other Transaction
Documents, and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and the other Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each Lender in each Lender Group hereby irrevocably
designates and appoints the Agent for such Lender Group as the agent of such
Lender under this Agreement, and each such Lender irrevocably authorizes such
Agent, as the agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties thereunder as are expressly delegated to
such Agent by the terms of this Agreement and the other Transaction Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
neither the Administrative Agent nor any Agent (the Administrative Agent and
each Agent being referred to in this Article as a “Note Agent”) shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against any Note Agent.



-108- 

 

 

Section 14.2

Delegation of Duties.   Each Note Agent may execute any of its duties under this
Agreement and the other Transaction Documents by or through its subsidiaries,
affiliates, agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Note Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 14.3

Exculpatory Provisions.   No Note Agent (acting in such capacity) nor any of its
directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 14.2 under or in connection with this Agreement or the other Transaction
Documents (except, solely with respect to liability to the Borrower, for its,
their or such Person’s own gross negligence or willful misconduct), or (b)
responsible in any manner to any Person for any recitals, statements,
representations or warranties of any Person (other than itself) contained in the
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, the
Transaction Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Transaction Documents or any other document
furnished in connection therewith or herewith, or for any failure of any Person
(other than itself or its directors, officers, agents or employees) to perform
its obligations under any Transaction Document or for the satisfaction of any
condition specified in a Transaction Document. Except as otherwise expressly
provided in this Agreement, no Note Agent shall be under any obligation to any
Person to ascertain or to inquire as to the observance or performance of any of
the agreements or covenants contained in, or conditions of, the Transaction
Documents, or to inspect the properties, books or records of the Borrower or the
Investment Manager.

Section 14.4

Reliance by Note Agents.   Each Note Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to each of the Lenders),
Independent Accountants and other experts selected by such Note Agent. Each Note
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement, any other Transaction Document or any other
document furnished in connection herewith or therewith unless it shall first
receive such advice or concurrence of the Lenders, as it deems appropriate, or
it shall first be indemnified to its satisfaction (i) in the case of the
Administrative Agent, by the Lenders or (ii) in the case of an Agent, by the
Lenders in its Lender Group, against any and all liability, cost and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement, the other
Transaction Documents or any other document furnished in connection herewith or
therewith in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement, the other Transaction Documents
or any other document furnished in connection herewith or therewith in
accordance with a request of the Lenders in its Lender Group holding greater
than 50% of the outstanding Advances held by such Lender Group, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders in such Lender Group.



-109- 

 

 

Section 14.5

Notices.   No Note Agent shall be deemed to have knowledge or notice of the
occurrence of any breach of this Agreement or the occurrence of any Facility
Termination Event unless it has received notice from the Investment Manager, the
Borrower or any Lender, referring to this Agreement and describing such event.
In the event that any Agent receives such a notice, it shall promptly give
notice thereof to the Lenders in its Lender Group. The Administrative Agent
shall take such action with respect to such event as shall be reasonably
directed in writing by the Required Lenders, and each Agent shall take such
action with respect to such event as shall be reasonably directed by Lenders in
its Lender Group holding greater than 50% of the outstanding Advances held by
such Lender Group; provided, that unless and until such Note Agent shall have
received such directions, such Note Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Lenders or of the
Lenders in its Lender Group, as applicable.

Section 14.6

Non-Reliance on Note Agents.   The Lenders expressly acknowledge that no Note
Agent, nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by any Note Agent hereafter taken, including any review of the affairs of the
Borrower or the Investment Manager, shall be deemed to constitute any
representation or warranty by such Note Agent to any Lender. Each Lender
represents to each Note Agent that it has, independently and without reliance
upon any Note Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower, the Investment Manager, and the
Collateral Obligations and made its own decision to purchase its interest in the
Notes hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon any Note Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis, appraisals and decisions in
taking or not taking action under any of the Transaction Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Investment Manager, and the Collateral Obligations. Except as
expressly provided herein, no Note Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
Collateral or the business, operations, property, prospects, financial and other
condition or creditworthiness of the Borrower, the Investment Manager or the
Lenders which may come into the possession of such Note Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.



-110- 

 

 

In no event shall any Note Agent be liable for any indirect, special, punitive
or consequential loss or damage of any kind whatsoever, including, but not
limited to, lost profits, even if such Note Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action. In no
event shall such Note Agent be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

Section 14.7

Indemnification.   The Lenders agree to indemnify the Administrative Agent and
its officers, directors, employees, representatives and agents (to the extent
not reimbursed by the Borrower or the Investment Manager under the Transaction
Documents, and without limiting the obligation of such Persons to do so in
accordance with the terms of the Transaction Documents), ratably according to
the outstanding amounts of their Advances from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Administrative Agent or the
affected Person in connection with any investigative, or judicial proceeding
commenced or threatened, whether or not the Administrative Agent or such
affected Person shall be designated a party thereto) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent or such
affected Person as a result of, or arising out of, or in any way related to or
by reason of, any of the transactions contemplated hereunder or under the
Transaction Documents or any other document furnished in connection herewith or
therewith.

Section 14.8

Successor Note Agent.   If either (x) the Administrative Agent shall resign as
Administrative Agent under this Agreement or (y) the Required Lenders vote to
remove (on not less than 60 days prior written notice) the Administrative Agent
(which vote may occur at any time when Affiliates of the Administrative Agent
hold less than 25% of the aggregate Commitments), then the RequiredMajority
Lenders, with notice to Morningstar, shall appoint a successor agent (with the
consent of the Investment Manager), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent, effective upon its
acceptance of such appointment, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. Any Agent may resign as Agent upon ten days’
notice to the Lenders in its Lender Group and the Administrative Agent (with a
copy to the Borrower) with such resignation becoming effective upon a successor
agent succeeding to the rights, powers and duties of the Agent pursuant to this
Section 14.8. If an Agent shall resign as Agent under this Agreement, then
Lenders in its Lender Group holding greater than 50% of the outstanding Advances
held by such Lender Group shall appoint a successor agent for such Lender Group.
After any Note Agent’s resignation hereunder, the provisions of this Article XIV
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was a Note Agent under this Agreement. No resignation of any Note Agent
shall become effective until a successor Note Agent shall have assumed the
responsibilities and obligations of such Note Agent hereunder; provided, that in
the event a successor Note Agent is not appointed within 60 days after such
notice of its resignation is given as permitted by this Section 14.8, the
applicable Note Agent may petition a court for its removal.



-111- 

 

 

Section 14.9

Note Agents in their Individual Capacity.   Each Note Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower or the Investment Manager as though such Note Agent
were not an agent hereunder. Any Person which is a Note Agent may act as a Note
Agent without regard to and without additional duties or liabilities arising
from its role as such administrator or agent or arising from its acting in any
such other capacity.

Section 14.10

Borrower Procedural Review.   The Administrative Agent shall, at the Borrower’s
expense, retain Protiviti, Inc. (or another nationally recognized audit firm
acceptable to the Administrative Agent in its sole discretion) to conduct and
complete a procedural review of the Collateral Obligations in compliance with
the standards set forth on Exhibit B hereto, (i) within 120 days after the
Effective Date and (ii) once during every six month period at the request of the
Administrative Agent thereafter. The Administrative Agent shall promptly forward
the results of such procedural review to the Investment Manager.

Article XV

ASSIGNMENTS

Section 15.1

Restrictions on Assignments.   Except as specifically provided herein, the
Borrower may not assign any of its rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent
and the RequiredMajority Lenders in their respective sole discretion and any
attempted assignment in violation of this Section 15.1 shall be null and void.

Section 15.2

Documentation.   In connection with any permitted assignment, each Lender shall
deliver to each assignee an assignment, in such form as such Lender and the
related assignee may agree, duly executed by such Lender assigning any such
rights, obligations, Advance or Note to the assignee; and such Lender shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to perfect,
protect or more fully evidence the assignee’s right, title and interest in and
to the items assigned, and to enable the assignee to exercise or enforce any
rights hereunder or under the Notes evidencing such Advance.

Section 15.3

Rights of Assignee.   Upon the foreclosure of any assignment of any Advances
made for security purposes, or upon any other assignment of any Advance from any
Lender pursuant to this Article XV, the respective assignee receiving such
assignment shall have all of the rights of such Lender hereunder with respect to
such Advances and all references to the Lender or Lenders in Sections 4.3 or 5.1
shall be deemed to apply to such assignee.



-112- 

 

 

Section 15.4

Assignment by Lenders.   (a)  So long as no Facility Termination Event or
Investment Manager Event of Default has occurred and is continuing, no Lender
may make any assignment, and no such assignment shall be permitted, other than
any proposed assignment (i) to an Affiliate of such Lender, (ii) to another
Lender hereunder or (iii) if (x) such Lender makes a reasonable determination
that its ownership of any of its rights or obligations hereunder (and under
other similar facilities (if any) held by such Lender) is prohibited by the
Volcker Rule and (y) to the extent such Lender is permitted by the applicable
documentation, such Lender is making commercially reasonable efforts to assign
its interest in other similar facilities in a manner similar to such proposed
assignment, to any Person other than a Competitor, without the prior written
consent of the Borrower (which consent, if such assignment is to a Person other
than a Competitor, shall not to be unreasonably withheld, delayed or
conditioned). Each Lender shall endorse the Notes to reflect any assignments
made pursuant to this Article XV or otherwise.

(b)

No Person other than a regulated bank or an insurance company shall be permitted
to become a Lender hereunder, whether by assignment or in accordance with
Section 2.8, without the prior written consent of each other Lender.

Section 15.5

Registration; Registration of Transfer and Exchange.   (a)  The Collateral
Agent, acting solely for this purpose as agent for the Borrower (and, in such
capacity, the “Note Registrar”), shall maintain a register for the recordation
of the name and address of each Lender (including any assignees), and the
principal amounts (and stated interest) owing to such Lender pursuant to the
terms hereof from time to time (the “Note Register”). The entries in the Note
Register shall be conclusive absent manifest error, and the Borrower, the
Collateral Agent, the Administrative Agent, each Agent and each Lender shall
treat each Person whose name is recorded in the Note Register pursuant to the
terms hereof as a Lender hereunder. The Note Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(b)

Each Person who has or who acquired an interest in a Note shall be deemed by
such acquisition to have agreed to be bound by the provisions of this Section
15.5. A Note may be exchanged (in accordance with Section 15.5(c)) and
transferred to the holders (or their agents or nominees) of the Advances and to
any assignee (in accordance with Section 15.1) (or its agent or nominee) of all
or a portion of the Advances. The Note Registrar shall not register (or cause to
be registered) the transfer of such Note, unless the proposed transferee shall
have delivered to the Note Registrar either (i) an Opinion of Counsel that the
transfer of such Note is exempt from registration or qualification under the
Securities Act of 1933, as amended, and all applicable state securities laws and
that the transfer does not constitute a non-exempt “prohibited transaction”
under ERISA or (ii) an express agreement by the proposed transferee to be bound
by and to abide by the provisions of this Section 15.5 and the restrictions
noted on the face of such Note.



-113- 

 

 

(c)

At the option of the holder thereof, a Note may be exchanged for one or more new
Notes of any authorized denominations and of a like class and aggregate
principal amount at an office or agency of the Borrower. Whenever any Note is so
surrendered for exchange, the Borrower shall execute and deliver (through the
Note Registrar) the new Note which the holder making the exchange is entitled to
receive at the Note Registrar’s office, located at DB Services Americas Inc.,
5022 Gate Parkway, Suite 200, Jacksonville, Florida, 32256, Attention: Transfer
Unit.

(d)

Upon surrender for registration of transfer of any Note at an office or agency
of the Borrower, the Borrower shall execute and deliver (through the Note
Registrar), in the name of the designated transferee or transferees, one or more
new Notes of any authorized denominations and of a like class and aggregate
principal amount.

(e)

All Notes issued upon any registration of transfer or exchange of any Note in
accordance with the provisions of this Agreement shall be the valid obligations
of the Borrower, evidencing the same debt, and entitled to the same benefits
under this Agreement, as the Note(s) surrendered upon such registration of
transfer or exchange.

(f)

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Borrower or the Note Registrar) be fully endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Note Registrar, duly executed by the holder thereof or his attorney duly
authorized in writing.

(g)

No service charge shall be made for any registration of transfer or exchange of
a Note, but the Borrower may require payment from the transferee holder of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer of exchange of a Note.

(h)

The holders of the Notes shall be bound by the terms and conditions of this
Agreement.

Section 15.6

Mutilated, Destroyed, Lost and Stolen Notes.   (a)  If any mutilated Note is
surrendered to the Note Registrar, the Borrower shall execute and deliver
(through the Note Registrar) in exchange therefor a new Note of like class and
tenor and principal amount and bearing a number not contemporaneously
outstanding.

(b)

If there shall be delivered to the Borrower and the Note Registrar prior to the
payment of the Notes (i) evidence to their satisfaction of the destruction, loss
or theft of any Note and (ii) such security or indemnity as may be required by
them to save each of them and any agent of either of them harmless, then, in the
absence of notice to the Borrower or the Note Registrar that such Note has been
acquired by a bona fide Lender, the Borrower shall execute and deliver (through
the Note Registrar), in lieu of any such destroyed, lost or stolen Note, a new
Note of like class, tenor and principal amount and bearing a number not
contemporaneously outstanding.

(c)

Upon the issuance of any new Note under this Section 15.6, the Borrower may
require the payment from the transferor holder of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses connected therewith.



-114- 

 

 

(d)

Every new Note issued pursuant to this Section 15.6 and in accordance with the
provisions of this Agreement, in lieu of any destroyed, lost or stolen Note
shall constitute an original additional contractual obligation of the Borrower,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Agreement equally and proportionately with any and all other Notes duly issued
hereunder.

(e)

The provisions of this Section 15.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of a mutilated, destroyed, lost or stolen Note.

Section 15.7

Persons Deemed Owners.   The Borrower, the Investment Manager, the
Administrative Agent, the Collateral Agent and any agent for any of the
foregoing may treat the holder of any Note as the owner of such Note for all
purposes whatsoever, whether or not such Note may be overdue, and none of
Borrower, the Investment Manager, the Administrative Agent, the Collateral Agent
and any such agent shall be affected by notice to the contrary.

Section 15.8

Cancellation.   All Notes surrendered for payment or registration of transfer or
exchange shall be promptly canceled. The Borrower shall promptly cancel and
deliver to the Note Registrar any Notes previously authenticated and delivered
hereunder which the Borrower may have acquired in any manner whatsoever, and all
Notes so delivered shall be promptly canceled by the Borrower. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 15.8, except as expressly permitted by this Agreement.

Section 15.9

Participations; Pledge.   (a)  At any time and from time to time, each Lender
may, in accordance with Applicable Law, at any time grant participations in all
or a portion of its Note and/or its interest in the Advances and other payments
due to it under this Agreement to any Person (each, a “Participant”). Each
Lender hereby acknowledges and agrees that (A) any such participation will not
alter or affect such Lender’s direct obligations hereunder, and (B) none of the
Borrower, the Investment Manager, the Administrative Agent, any Agent, any
Lender, the Collateral Agent nor the Investment Manager shall have any
obligation to have any communication or relationship with any Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 4.3 and Section 5.1 (subject to the requirements and limitations
therein, including the requirements under Section 4.3(f) (it being understood
that the documentation required under Section 4.3(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Article XV; provided that
such Participant (A) agrees to be subject to the provisions of Section 17.16 as
if it were an assignee under this Article XV; and (B) shall not be entitled to
receive any greater payment under Section 4.3 or Section 5.1, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent that such entitlement to receive a greater payment
results from a change in any Applicable Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 17.16(b)
with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 17.1 as though it
were a Lender.



-115- 

 

 

(b)

Notwithstanding anything in Section 15.9(a) to the contrary, each Lender may
pledge its interest in the Advances and the Notes to any Federal Reserve Bank as
collateral in accordance with Applicable Law without the prior written consent
of any Person.

(c)

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the obligations under the Transaction Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any obligations under any Transaction Document) except
to the extent that such disclosure is necessary to establish that such
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

Article XVI

INDEMNIFICATION

Section 16.1

Borrower Indemnity.   Without limiting any other rights which any such Person
may have hereunder or under Applicable Law, the Borrower agrees to indemnify the
Administrative Agent, the Agents, the Lenders, the Note Registrar, the
Collateral Custodian and the Collateral Agent and each of their Affiliates, and
each of their respective successors, transferees, participants and assigns and
all officers, directors, shareholders, controlling persons, employees and agents
of any of the foregoing (each of the foregoing Persons being individually called
an “Indemnified Party”), forthwith on demand, from and against any and all
damages (including punitive damages), losses, claims, liabilities and related
costs and expenses, including reasonable and documented attorneys’ and
accountants’ fees and disbursements (all of the foregoing being collectively
called “Indemnified Amounts”) awarded against or incurred by any of them arising
out of or relating to any Transaction Document or the transactions contemplated
hereby or thereby or the use of proceeds therefrom by the Borrower, including in
respect of the funding of any Advance or any breach of any representation,
warranty or covenant of the Borrower or the Investment Manager in any
Transaction Document or in any certificate or other written material delivered
by any of them pursuant to any Transaction Document, excluding, however,
Indemnified Amounts payable to an Indemnified Party (a) to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence, bad
faith or willful misconduct on the part of any Indemnified Party and (b)
resulting from the performance of the Collateral Obligations. This Section 16.1
shall not apply to Taxes, but shall be subject to Section 16.4.

Indemnification under this Section 16.1 shall survive the termination of this
Agreement and the resignation or removal of any Indemnified Party and shall
include reasonable fees and expenses of counsel and expenses of litigation.



-116- 

 

 

Section 16.2

Reserved.

Section 16.3

Contribution.   If for any reason (other than the exclusions set forth in the
first paragraph of Section 16.1) the indemnification provided above in Section
16.1 is unavailable to an Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower agrees to contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party, on the one hand, and the
Borrower and its Affiliates, on the other hand, but also the relative fault of
such Indemnified Party, on the one hand, and the Borrower and its Affiliates, on
the other hand, as well as any other relevant equitable considerations.

Section 16.4

Net After-Tax Basis.   Indemnification under Section 16.1 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any Tax
consequences, on a net after-Tax basis (including, for example, taking into
account the deductibility of an applicable underlying damage, cost or expense)
to the Indemnified Party of the receipt of the indemnity provided hereunder (or
of the incurrence of such applicable underlying damage, cost or expense),
including the effect of such Tax or refund on the amount of Tax measured by net
income or profits that is or was payable by the Indemnified Party.

Article XVII

MISCELLANEOUS

Section 17.1

No Waiver; Remedies.   No failure on the part of any Lender, the Administrative
Agent, the Collateral Agent, any Agent, any Indemnified Party or any Affected
Person to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by any of them of any right, power or remedy hereunder preclude any
other or further exercise thereof, or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. Without limiting the foregoing, each Lender is hereby
authorized by the Borrower during the existence of a Facility Termination Event,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by it to or for the credit or the
account of the Borrower to the amounts owed by the Borrower under this
Agreement, to the Administrative Agent, the Collateral Agent, any Agent, any
Affected Person, any Indemnified Party or any Lender or their respective
successors and assigns.

Section 17.2

Amendments, Waivers.   This Agreement may not be amended, supplemented or
modified nor may any provision hereof be waived except in accordance with the
provisions of this Section 17.2. The Borrower and the Administrative Agent may,
upon written notice to the Investment Manager and each Agent and Morningstar,
from time to time enter into written amendments, supplements, waivers or
modifications hereto for the purpose of adding any provisions to this Agreement
or changing in any manner the rights of any party hereto or waiving, on such
terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, that no such amendment, supplement,
waiver or modification shall (i) reduce the amount of or extend the maturity of
any payment with respect to an Advance or reduce the rate or extend the time of
payment of Yield thereon, or reduce or alter the timing of any other amount
payable to any Lender hereunder, in each case without the consent of each Lender
affected thereby, (ii) amend, modify or waive any provision of this Section 17.2
or Section 17.11, or reduce the percentage specified in the definition of
Required Lenders, in each case without the written consent of all Lenders, (iii)
amend, modify or waive any provision adversely affecting the obligations or
duties of the Collateral Agent, in each case without the prior written consent
of the Collateral Agent, (iv) amend, modify or waive any provision adversely
affecting the obligations or duties of the Administrative Agent, in each case
without the prior written consent of the Administrative Agent, (v) amend, modify
or waive any provision adversely affecting the obligations or duties of the
Collateral Custodian, in each case without the prior written consent of the
Collateral Custodian or (vi, (vi) constitute a Fundamental Amendment without the
prior written consent of each Lender, (vii) waive any Facility Termination Event
or Investment Manager Event of Default without the prior written consent of the
Majority Lenders or (viii) materially affects the rights or duties of the
Investment Manager unless the Investment Manager has consented thereto. Any
waiver of any provision of this Agreement shall be limited to the provisions
specifically set forth therein for the period of time set forth therein and
shall not be construed to be a waiver of any other provision of this Agreement.



-117- 

 

 

Section 17.3

Notices, Etc.   All notices and other communications provided for hereunder
shall, unless otherwise stated herein, be in writing (including facsimile
communication) and shall be personally delivered or sent by certified mail,
electronic mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth under its name on Annex A or
at such other address or facsimile number as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall be effective, (a) if personally delivered, when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, one Business Day
after having been given to such courier, and (d) if transmitted by facsimile,
when sent, receipt confirmed by telephone or electronic means, except that
notices and communications pursuant to Section 2.2, shall not be effective until
received. Notwithstanding anything to the contrary set forth in this Agreement,
each reference to notice being delivered to Morningstar shall mean notice
delivered by the applicable party by email to ABSMonitoring@morningstar.com.

Section 17.4

Costs and Expenses.   In addition to the rights of indemnification granted under
Section 16.1, the Borrower agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Agent, the Collateral Custodian, the Agents and the Lenders in connection with
the preparation, execution, delivery, syndication and administration of this
Agreement, any liquidity support facility and the other documents and agreements
to be delivered hereunder or with respect hereto, in each case, subject to any
cap on such costs and expenses agreed upon in a separate letter agreement among
the Borrower, the Investment Manager and the Administrative Agent or the
Collateral Agent and Collateral Custodian Fee Letter, as applicable, and the
Borrower further agrees to pay all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent in connection with any amendments,
waivers or consents executed in connection with this Agreement, including the
reasonable fees and out-of-pocket, documented expenses of counsel for the
Administrative Agent, the Collateral Agent, the Collateral Custodian, the Agents
and the Lenders with respect thereto and with respect to advising the
Administrative Agent and the Lenders as to its rights and remedies under this
Agreement, and to pay all reasonable, documented and out-of-pocket costs and
expenses, if any (including reasonable counsel fees and expenses), of the
Administrative Agent, the Collateral Agent, the Collateral Custodian, the Agents
and the Lenders, in connection with the enforcement against the Investment
Manager or the Borrower of this Agreement or any of the other Transaction
Documents and the other documents and agreements to be delivered hereunder or
with respect hereto; provided, that in the case of reimbursement of (A) counsel
for the Lenders other than the Administrative Agent, such reimbursement shall be
limited to one counsel for all the Administrative Agent, the Agents and Lenders
and (B) counsel for the Collateral Agent and Collateral Custodian shall be
limited to one counsel for such Persons. For the avoidance of doubt, the costs
and expenses described in this Section 17.4 shall not include Taxes.



-118- 

 

 

Section 17.5

Binding Effect; Survival.   This Agreement shall be binding upon and inure to
the benefit of Borrower, the Lenders, the Administrative Agent, the Agents, the
Collateral Agent, the Collateral Custodian and their respective successors and
assigns, and the provisions of Section 4.3, Article V, and Article XVI shall
inure to the benefit of the Affected Persons and the Indemnified Parties,
respectively, and their respective successors and assigns; provided, nothing in
the foregoing shall be deemed to authorize any assignment not permitted by
Article XV. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until (subject to the immediately following sentence)
such time when all Obligations have been finally and fully paid in cash and
performed. The rights and remedies with respect to any breach of any
representation and warranty made by the Borrower pursuant to Article IX and the
indemnification and payment provisions of Article V. Article XVI and the
provisions of Section 17.10, Section 17.11 and Section 17.12 shall be continuing
and shall survive any termination of this Agreement and any termination of the
Investment Manager under the Investment Management Agreement.

Section 17.6

Captions and Cross References.   The various captions (including the table of
contents) in this Agreement are provided solely for convenience of reference and
shall not affect the meaning or interpretation of any provision of this
Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section of or Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.

Section 17.7

Severability.   Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 17.8

GOVERNING LAW.   THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.



-119- 

 

 

Section 17.9

Counterparts.   This Agreement may be executed by the parties hereto in several
counterparts, each of which shall be deemed to be an original but all of which
shall constitute together but one and the same agreement.

Section 17.10

WAIVER OF JURY TRIAL.   EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
BORROWER, THE INVESTMENT MANAGER, THE ADMINISTRATIVE AGENT, THE AGENTS, THE
INVESTORS OR ANY OTHER AFFECTED PERSON. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.

Section 17.11

No Proceedings.

(a)

Notwithstanding any other provision of this Agreement, each of the Collateral
Agent, the Collateral Custodian, each Agent, each Lender and the Administrative
Agent hereby agrees that it will not institute against the Borrower, or join any
other Person in instituting against the Borrower, any insolvency proceeding
(namely, any proceeding of the type referred to in the definition of Insolvency
Event) so long as any Advances or other amounts due from the Borrower hereunder
shall be outstanding or there shall not have elapsed one year plus one day since
the last day on which any such Advances or other amounts shall be outstanding.
The foregoing shall not limit such Person’s right to file any claim in or
otherwise take any action with respect to any insolvency proceeding that was
instituted by any Person other than such Person.

(b)

Each of the parties hereto hereby agrees that it will not institute against, or
join any other Person in instituting against any Conduit Lender, any insolvency
proceeding (namely, any proceeding of the type referred to in the definition of
Insolvency Event) so long as any commercial paper note issued by such applicable
Conduit Lender shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such commercial paper notes shall
be outstanding.

Section 17.12

Limited Recourse.

No recourse under any obligation, covenant or agreement of a Lender contained in
this Agreement shall be had against any incorporator, stockholder, officer,
director, member, manager, employee or agent of any Lender or any of their
respective Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of each Lender, and that no personal liability
whatever shall attach to or be incurred by any incorporator, stockholder,
officer, director, member, manager, employee or agent of any Lender or any of
their respective Affiliates (solely by virtue of such capacity) or any of them
under or by reason of any of the obligations, covenants or agreements of a
Lender contained in this Agreement, or implied therefrom, and that any and all
personal liability for breaches by a Lender of any of such obligations,
covenants or agreements, either at common law or at equity, or by statute, rule
or regulation, of every such incorporator, stockholder, officer, director,
member, manager, employee or agent is hereby expressly waived as a condition of
and in consideration for the execution of this Agreement.



-120- 

 

 

Notwithstanding anything to the contrary in this Agreement or in any of the
Transaction Documents, the parties hereto acknowledge that the obligations of
any Conduit Lender arising hereunder are limited recourse obligations payable
solely from the unsecured assets of such Conduit Lender (the “Available Funds”)
and, following the application of such Available Funds or the proceeds thereof,
any claims of the parties hereto (and the obligations of such Conduit Lender)
shall be extinguished. No recourse shall be had for the payment of any amount
owing under this Agreement against any officer, member, director, employee,
security holder or incorporator of any Conduit Lender or its successors or
assigns, and no action may be brought against any officer, member, director,
employee, security holder or incorporator of any Conduit Lender personally;
provided that the foregoing shall not relieve any such Persons from any
liability they might otherwise have as a result of fraudulent actions taken or
omissions made by them. The parties hereto agree that they will not petition a
court, or take any action or commence any proceedings, for the liquidation or
the winding-up of, or the appointment of an examiner to, any Conduit Lender or
any other bankruptcy or insolvency proceedings with respect to such Conduit
Lender; provided that nothing in this sentence shall limit the right of any
party hereto to file any claim or otherwise take any action with respect to any
proceeding of the type described in this sentence that was instituted against
any Conduit Lender by any Person other than such party. The provisions of this
paragraph shall survive the termination of this Agreement.

Each Conduit Lender shall only be required to pay (a) any fees or liabilities
that it may incur under this Agreement only to the extent such Conduit Lender
has Excess Funds on the date of such determination and (b) any expenses,
indemnities or other liabilities that it may incur under this Agreement or any
fees, expenses, indemnities or other liabilities under any other Transaction
Document only to the extent such Conduit Lender receives funds designated for
such purposes or to the extent it has Excess Funds not required, after giving
effect to all amounts on deposit in its commercial paper account, to pay or
provide for the payment of all of its outstanding commercial paper notes as of
the date of such determination. In addition, no amount owing by any Conduit
Lender hereunder in excess of the liabilities that such Conduit Lender is
required to pay in accordance with the preceding sentence shall constitute a
“claim” (as defined in Section 101(5) of the Bankruptcy Code) against such
Conduit Lender.

Section 17.13

ENTIRE AGREEMENT.   THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS EXECUTED
AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.



-121- 

 

 

Section 17.14

Confidentiality.   (a)  The Borrower, the Investment Manager, the Collateral
Custodian and the Collateral Agent shall hold in confidence, and not disclose to
any Person, the identity of any Lender or the terms of any fees payable in
connection with this Agreement except they may disclose such information (i) to
their officers, directors, employees, agents, counsel, accountants, auditors,
advisors, prospective lenders, equity investors or representatives, (ii) with
the consent of such Lender, (iii) to the extent such information has become
available to the public other than as a result of a disclosure by or through
such Person, or (iv) to the extent the Borrower, the Investment Manager, the
Collateral Custodian or the Collateral Agent or any Affiliate of any of them
should be required by any law or regulation applicable to it (including
securities laws) or requested by any Official Body to disclose such information.

(b)

The Administrative Agent, the Collateral Agent, the Collateral Custodian, each
Agent and each Lender, severally and with respect to itself only, covenants and
agrees that any information about the Borrower or its Affiliates or the
Obligors, the Collateral Obligations, the Related Security or otherwise obtained
by the Administrative Agent, the Collateral Agent, such Agent or such Lender
pursuant to this Agreement shall be held in confidence (it being understood that
documents provided to the Administrative Agent hereunder may in all cases be
distributed by the Administrative Agent to the Lenders and Agents) except that
the Administrative Agent, the Collateral Agent, the Collateral Custodian, such
Agent or such Lender may disclose such information (i) to its affiliates,
officers, directors, employees, agents, counsel, accountants, auditors, advisors
or representatives, (ii) to the extent such information has become available to
the public other than as a result of a disclosure by or through the
Administrative Agent, the Collateral Agent, the Collateral Custodian, such Agent
or such Lender, (iii) to the extent such information was available to the
Administrative Agent, such Agent or such Lender on a non-confidential basis
prior to its disclosure to the Administrative Agent, such Agent or such Lender
hereunder, (iv) with the consent of the Investment Manager, (v) to the extent
permitted by Article XV, or (vi) to the extent the Administrative Agent, such
Agent or such Lender should be (A) required in connection with any legal or
regulatory proceeding or (B) requested by any Official Body to disclose such
information; provided, that in the case of clause (vi) above, the Administrative
Agent, such Agent or such Lender, as applicable, will use reasonable efforts to
maintain confidentiality and will (unless otherwise prohibited by law) notify
the Investment Manager of its intention to make any such disclosure prior to
making any such disclosure.

Section 17.15

Non-Confidentiality of Tax Treatment.   All parties hereto agree that each of
them and each of their employees, representatives, and other agents may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of the transaction and all materials of any kind (including,
without limitation, opinions or other tax analyses) that are provided to any of
them relating to such tax treatment and tax structure. “Tax treatment” and “tax
structure” shall have the same meaning as such terms have for purposes of
Treasury Regulation Section 1.6011-4; provided that with respect to any document
or similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, the
provisions of this Section 17.15 shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.



-122- 

 

 

Section 17.16

Replacement of Lenders.

(a)

If any Lender requests compensation under Section 5.1, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or Official
Body for the account of any Lender pursuant to Section 4.3, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking the Obligations or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.3 or Section
5.1, as the case may be, in the future, and (ii) would not subject such Lender
to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)

At any time there is more than one Lender, the Borrower shall be permitted, at
its sole expense and effort, to replace any Lender, except (i) the
Administrative Agent or (ii) any Lender which is administered by the
Administrative Agent or an Affiliate of the Administrative Agent, that (a)
requests reimbursement, payment or compensation for any amounts owing pursuant
to Section 4.3 or Section 5.1 or (b) has received a written notice from the
Borrower of an impending change in law that would entitle such Lender to payment
of additional amounts pursuant to Section 4.3 or Section 5.1, unless such Lender
designates a different lending office before such change in law becomes
effective pursuant to Section 17.16(a) and such alternate lending office
obviates the need for the Borrower to make payments of additional amounts
pursuant to Section 4.3 or Section 5.1 or (c) has not consented to any proposed
amendment, supplement, modification, consent or waiver, each pursuant to Section
17.2 or (d) defaults in its obligation to make Advances hereunder; provided,
that (i) nothing herein shall relieve a Lender from any liability it might have
to the Borrower or to the other Lenders for its failure to make any Advance,
(ii) the replacement financial institutionregulated bank or insurance company
shall purchase, at par, all Advances and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iii) during the Revolving
Period, the replacement financial institutionregulated bank or insurance
company, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (iv) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 15.5, (v) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) for Increased Costs or Indemnified Taxes, as the
case may be, (vi) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender, and (vii) if such replacement is being
effected as a result of a Lender requesting compensation pursuant to Section 4.3
or Section 5.1, such replacement, if effected, will result in a reduction in
such compensation or payment thereafter. Notwithstanding anything to the
contrary contained herein or in the Fee Letter or the Lender Fee Letter, in the
event that the Administrative Agent or an Affiliate of the Administrative Agent
takes any action described in the foregoing clauses (a), (b) or (d), the
Borrower may elect to prepay all outstanding Advances and terminate the
remaining Commitments hereunder. Notwithstanding anything contained to the
contrary in this Agreement, no Lender removed or replaced under the provisions
hereof shall have any right to receive any amounts set forth in Section 2.5(c)
in connection with such removal or replacement. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.



-123- 

 

 

Section 17.17

Consent to Jurisdiction.   Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

Section 17.18

Option to Acquire Rating.   Each party hereto hereby acknowledges and agrees
that the Administrative Agent (on behalf and at the expense of the Lenders) may,
at any time and in its sole discretion, obtain a public rating for this loan
facility. The Borrower and the Investment Manager hereby agree to use
commercially reasonable efforts, at the request of the Administrative Agent, to
cooperate with the acquisition and maintenance of any such rating.

Article XVIII

COLLATERAL CUSTODIAN

Section 18.1

Designation of Collateral Custodian.   The role of Collateral Custodian with
respect to the Collateral Obligation Files shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 18.1. Wells Fargo Bank, National Association is hereby
appointed as, and hereby accepts such appointment and agrees to perform the
duties and obligations of, Collateral Custodian pursuant to the terms hereof.

Section 18.2

Duties of the Collateral Custodian.

(a)

Duties. The Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

(i)

The Collateral Custodian, as the duly appointed agent of the Secured Parties,
for these purposes, acknowledges that the Borrower shall cause the Investment
Manager to deliver, on or prior to the applicable Funding Date (but no more than
five (5) Business Days after such Funding Date, except as set forth in Section
10.2210.21), the Collateral Obligation Files delivered to it for each Collateral
Obligation listed on the Schedule of Collateral Obligations attached to the
related Asset Approval Request. The Collateral Custodian acknowledges that in
connection with any Asset Approval Request, additional Collateral Obligation
Files (specified on an accompanying Schedule of Collateral Obligations
supplement) may be delivered to the Collateral Custodian from time to time, and
that the Collateral Custodian will credit each Collateral Obligation File to the
Collection Account in accordance with the terms hereof. Promptly upon the
receipt of any such delivery of Collateral Obligation Files and without any
review, the Collateral Custodian shall send notice of such receipt to the
Investment Manager, the Administrative Agent and each Agent.



-124- 

 

 

(ii)

With respect to each Collateral Obligation File which has been or will be
delivered to the Collateral Custodian, the Collateral Custodian is acting
exclusively as the custodian of the Secured Parties, and has no instructions to
hold any Collateral Obligation File for the benefit of any Person other than the
Secured Parties and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. In so taking and retaining custody
of the Collateral Obligation Files, the Collateral Custodian shall be deemed to
be acting for the purpose of perfecting the Collateral Agent’s security interest
therein under the UCC. Except upon compliance with the provisions of Section
18.5, no Collateral Obligation File or other document constituting a part of a
Collateral Obligation File shall be released from the possession of the
Collateral Custodian.

(iii)

The Collateral Custodian shall maintain continuous custody of all items in its
possession in secure facilities in accordance with customary standards for such
custody and shall reflect in its records the interest of the Secured Parties
therein. Each Collateral Obligation File which comes into the possession of the
Collateral Agent (other than documents delivered electronically) shall be
maintained in fire-resistant vaults or cabinets at the office of the Collateral
Custodian. Each Collateral Obligation File shall be marked with an appropriate
identifying label and maintained in such manner so as to permit retrieval and
access by the Collateral Custodian and the Administrative Agent. The Collateral
Custodian shall keep the Collateral Obligation Files clearly segregated from any
other documents or instruments in its files.

(iv)

With respect to the documents comprising each Collateral Obligation File, the
Collateral Custodian shall (i) act exclusively as Collateral Custodian for the
Secured Parties, (ii) hold all documents constituting such Collateral Obligation
File received by it for the exclusive use and benefit of the Secured Parties and
(iii) make disposition thereof only in accordance with the terms of this
Agreement or with written instructions furnished by the Administrative Agent;
provided, that in the event of a conflict between the terms of this Agreement
and the written instructions of the Administrative Agent, the Administrative
Agent’s written instructions shall control.

(v)

The Collateral Custodian shall accept only written instructions of an Executive
Officer, in the case of the Borrower or the Investment Manager, or a Responsible
Officer, in the case of the Administrative Agent, concerning the use, handling
and disposition of the Collateral Obligation Files.

(vi)

In the event that (i) the Borrower, the Administrative Agent, any Agent, the
Investment Manager, the Collateral Custodian or the Collateral Agent shall be
served by a third party with any type of levy, attachment, writ or court order
with respect to any Collateral Obligation File or a document included within a
Collateral Obligation File or (ii) a third party shall institute any court
proceeding by which any Collateral Obligation File or a document included within
a Collateral Obligation File shall be required to be delivered otherwise than in
accordance with the provisions of this Agreement, the party receiving such
service shall promptly deliver or cause to be delivered to the other parties to
this Agreement (to the extent not prohibited by Applicable Law) copies of all
court papers, orders, documents and other materials concerning such proceedings.
The Collateral Custodian shall, to the extent permitted by law, continue to hold
and maintain all the Collateral Obligation Files that are the subject of such
proceedings pending a final, nonappealable order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, the Collateral Custodian shall dispose of such
Collateral Obligation File or a document included within such Collateral
Obligation File as directed by the Administrative Agent, which shall give a
direction consistent with such determination. Expenses of the Collateral
Custodian incurred as a result of such proceedings shall be borne by the
Borrower.



-125- 

 

 

(vii)

The Administrative Agent may direct the Collateral Custodian to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Custodian hereunder, the
Collateral Custodian shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Custodian shall not be
required to take any action hereunder at the request of the Administrative
Agent, any Secured Parties or otherwise if the taking of such action, in the
reasonable determination of the Collateral Custodian, (x) shall be in violation
of any Applicable Law or contrary to any provisions of this Agreement or (y)
shall expose the Collateral Custodian to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Custodian requests the
consent of the Administrative Agent and the Collateral Custodian does not
receive a consent (either positive or negative) from the Administrative Agent
within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

(viii)

The Collateral Custodian shall not be liable for any action taken, suffered or
omitted by it in accordance with the request or direction of any Secured Party,
to the extent that this Agreement provides such Secured Party the right to so
direct the Collateral Custodian, or the Administrative Agent. The Collateral
Custodian shall not be deemed to have notice or knowledge of any matter
hereunder, including a Facility Termination Event, unless a Responsible Officer
of the Collateral Custodian has knowledge of such matter or written notice
thereof is received by the Collateral Custodian.

Section 18.3

Delivery of Collateral Obligation Files.   (a)  In connection with each delivery
of a Collateral Obligation File to the Collateral Custodian, the Borrower shall
represent, warrant and agree that the Collateral Obligation Files delivered to
the Collateral Custodian shall include all of the documents listed in the
related Document Checklist and all of such documents and the information
contained in the Schedule of Collateral Obligations are complete in all material
respects and correct pursuant to a certification in the form of Exhibit H
executed by or on behalf of the Borrower.

(b)

Reserved.



-126- 

 

 

(c)

With respect to any documents comprising the Collateral Obligation File that
have been delivered or are being delivered to recording offices for recording
and have not been returned to the Borrower or the Investment Manager in time to
permit their delivery hereunder at the time required, in lieu of delivering such
original documents, the Borrower or the Investment Manager shall indicate such
on a Schedule of Collateral Obligations supplement and deliver to the Collateral
Custodian a true copy thereof. The Borrower or the Investment Manager shall
deliver such original documents to the Collateral Custodian promptly when they
are received.

Section 18.4

Collateral Obligation File Certification.   (a)  On or prior to each Funding
Date, the Borrower shall cause the Investment Manager to provide a Schedule of
Collateral Obligations and related Document Checklist dated as of such Funding
Date to the Collateral Custodian, the Administrative Agent and each Agent (such
information contained on the Schedule of Collateral Obligations shall also be
delivered to the Collateral Custodian, the Administrative Agent and each Agent
simultaneously in Microsoft Excel format) with respect to the Collateral
Obligations to be delivered to the Collateral Agent on such Funding Date.

(b)

In connection with (and as a part of) each Monthly Report, with respect to the
Collateral Obligation Files delivered at least three (3) Business Days’ prior to
the related Reporting Date, the Collateral Custodian shall prepare a report (to
be included as a part of each Monthly Report) in respect of each of the
Collateral Obligations, to the effect that, as to each Collateral Obligation
listed on the Schedule of Collateral Obligations attached to the related Advance
Request or Reinvestment Request, based on the Collateral Custodian’s examination
of the Collateral Obligation File for each Collateral Obligation and the related
Document Checklist, except for variances from the documents identified in the
Document Checklist with respect to the related Collateral Obligation Files
(“Exceptions”), (i) all documents required to be delivered in respect of such
Collateral Obligations pursuant to the Document Checklist have been delivered
and are in the possession of the Collateral Custodian as part of the Collateral
Obligation File for such Collateral Obligation (other than those released
pursuant to Section 18.5), and (ii) all such documents have been reviewed by the
Collateral Custodian and appear on their face to be regular and to relate to
such Collateral Obligation. The Collateral Custodian shall also maintain records
of the total number of Collateral Obligation Files that do not have the
documents provided on the Document Checklist and will include such total in each
Monthly Report.

(c)

Notwithstanding any language to the contrary herein, the Collateral Custodian
shall make no representations as to, and shall not be responsible to verify, (i)
the validity, legality, ownership, title, perfection, priority, enforceability,
due authorization, recordability, sufficiency for any purpose, or genuineness of
any of the documents contained in each Collateral Obligation File or (ii) the
collectability, insurability, effectiveness or suitability of any such
Collateral Obligation.

Section 18.5

Release of Collateral Obligation Files.   (a)  Upon satisfaction of any of the
conditions set forth in Section 12.3, the Borrower shall cause the Investment
Manager to provide an Officer’s Certificate to such effect to the Collateral
Custodian (with a copy to the Collateral Agent) and shall request in writing
delivery to it of the Collateral Obligation File and a copy thereof shall be
sent concurrently by the Investment Manager to the Administrative Agent and each
Agent. Upon receipt of such certification and request, unless it receives notice
to the contrary from the Administrative Agent, the Collateral Custodian shall
within three Business Days release the related Collateral Obligation File to the
Investment Manager and the Investment Manager will not be required to return the
related Collateral Obligation File to the Collateral Custodian.

 

-127- 

 

 

(b)

From time to time and as appropriate for the management or foreclosure of any of
the Collateral Obligations, including, for this purpose, collection under any
insurance policy relating to the Collateral Obligations, the Collateral
Custodian shall, upon receipt of a Request for Release and Receipt substantially
in the form of Exhibit F-2 from an authorized representative of the Investment
Manager (as listed on Exhibit F-1, as such exhibit may be amended from time to
time by the Investment Manager with notice to the Collateral Custodian, the
Administrative Agent and each Agent), release the related Collateral Obligation
File or the documents set forth in such Request for Release and Receipt to the
Investment Manager. In the event an Unmatured Facility Termination Event, a
Facility Termination Event, an Unmatured Investment Manager Event of Default or
an Investment Manager Event of Default has occurred and is continuing, the
Borrower shall not permit the Investment Manager to make any such request with
respect to any original documents unless the Administrative Agent shall have
consented in writing thereto (which consent may be evidenced by an executed
counterpart to such request). The Borrower shall cause the Investment Manager to
return each and every original document previously requested from the Collateral
Obligation File to the Collateral Custodian when the need therefor by the
Investment Manager no longer exists unless (x) the Collateral Obligation File or
such document has been delivered to an attorney, or to a public trustee or other
public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Related Security either
judicially or non-judicially, and (y) the Investment Manager has delivered to
the Collateral Custodian a certificate executed by an Executive Officer
certifying as to the name and address of the Person to which such Collateral
Obligation File or such document was delivered and the purpose or purposes of
such delivery, in which case the Investment Manager shall complete such return
as soon as possible. Upon receipt of a certificate of the Investment Manager
substantially in the form of Exhibit F-3, with a copy to the Administrative
Agent and each Agent, stating that such Collateral Obligation was either (x)
liquidated and that all amounts received or to be received in connection with
such liquidation that are required to be deposited have been so deposited, or
(y) sold pursuant to an Optional Sale in accordance with Section 7.10, the
Collateral Custodian shall within three (3) Business Days release the Request
for Release and Receipt to the Investment Manager, or, in connection with an
Optional Sale, the requested Collateral Obligation File, and the Investment
Manager will not be required to return the related Collateral Obligation File to
the Collateral Custodian.

(c)

Notwithstanding anything to the contrary set forth herein, the Borrower shall
not permit the Investment Manager to, without the prior written consent of the
Administrative Agent, request any documents (other than copies thereof) held by
the Collateral Custodian if the sum of the unpaid Principal Balances of all
Collateral Obligations for which the Investment Manager is then in possession of
the related Collateral Obligation File or any document comprising such
Collateral Obligation File (other than for Collateral Obligations then held by
the Investment Manager which have been sold, repurchased, paid off or liquidated
in accordance with this Agreement) (including the documents to be requested)
exceeds 5% of the Adjusted Aggregate Eligible Collateral Obligation Balance. The
Investment Manager may hold, and hereby acknowledges that it shall hold, any
documents and all other property included in the Collateral that it may from
time to time receive hereunder as Collateral Custodian for the Secured Parties
solely at the will of the Collateral Custodian and the Secured Parties for the
sole purpose of facilitating the management of the Collateral Obligations and
such retention and possession shall be in a custodial capacity only. To the
extent the Investment Manager, as agent of the Collateral Custodian and the
Borrower, holds any Collateral, the Borrower shall cause the Investment Manager
to do so in accordance with the Investment Management Standard as such standard
applies to investment managers acting as custodial agent. The Borrower shall
cause the Investment Manager to promptly report to the Collateral Custodian and
the Administrative Agent the loss by it of all or part of any Collateral
Obligation File previously provided to it by the Collateral Custodian and shall
promptly take appropriate action to remedy any such loss. In such custodial
capacity, the Borrower shall cause the Investment Manager to perform the
following powers and duties:



-128- 

 

 

(i)

hold the Collateral Obligation Files and any document comprising a Collateral
Obligation File that it may from time to time receive hereunder from the
Collateral Custodian for the benefit of the Collateral Custodian, on behalf of
the Secured Parties, maintain accurate records pertaining to each Collateral
Obligation to enable it to comply with the terms and conditions of this
Agreement, and maintain a current inventory thereof;

(ii)

implement policies and procedures consistent with the Investment Management
Standard and requirements of this Agreement so that the integrity and physical
possession of such Collateral Obligation Files will be maintained; and

(iii)

take all other actions, in accordance with the Investment Management Standard,
in connection with maintaining custody of such Collateral Obligation Files on
behalf of the Collateral Agent.

Acting as custodian of the Collateral Obligation Files pursuant to this Section
18.5, the Borrower shall cause the Investment Manager to agree that it does not
and will not have or assert any beneficial ownership interest in the Collateral
Obligations or the Collateral Obligation Files.

Section 18.6

Examination of Collateral Obligation Files.   Upon reasonable prior notice to
the Collateral Custodian, the Borrower, the Investment Manager and their agents,
accountants, attorneys and auditors will be permitted during normal business
hours to examine and make copies of the Collateral Obligation Files, documents,
records and other papers in the possession of or under the control of the
Collateral Custodian relating to any or all of the Collateral Obligations. Prior
to the occurrence of an Unmatured Facility Termination Event, a Facility
Termination Event, an Unmatured Investment Manager Event of Default or an
Investment Manager Event of Default, upon the request of the Administrative
Agent and at the cost and expense of the Borrower, the Collateral Custodian
shall promptly provide the Administrative Agent with the Collateral Obligation
Files or copies, as designated by the Administrative Agent, subject to any
applicable cap on costs and expenses, the Collateral Custodian shall promptly
provide the Administrative Agent with the Collateral Obligation Files or copies,
as designated by the Administrative Agent; provided, the Collateral Custodian
shall not be required to provide such copies if it does not receive adequate
assurance of payment.



-129- 

 

 

Section 18.7

Lost Note Affidavit.   In the event that the Collateral Custodian fails to
produce any original promissory note delivered to it related to a Collateral
Obligation that was in its possession pursuant to Section 10.22 within five (5)
Business Days after required or requested by the Administrative Agent and
provided that (a) the Collateral Custodian previously certified in writing to
the Administrative Agent that it had received such original promissory note and
(b) such original promissory note is not outstanding pursuant to a Request for
Release and Receipt, then the Collateral Custodian shall with respect to any
missing original promissory note, promptly deliver to the Administrative Agent
upon request a lost note affidavit.

Section 18.8

Transmission of Collateral Obligation Files.   Written instructions as to the
method of shipment and shipper(s) the Collateral Custodian is directed to
utilize in connection with the transmission of Collateral Obligation Files in
the performance of the Collateral Custodian’s duties hereunder shall be
delivered by the Borrower or the Investment Manager to the Collateral Custodian
prior to any shipment of any Collateral Obligation Files hereunder. In the event
the Collateral Custodian does not receive such written instruction from the
Borrower or the Investment Manager, the Collateral Custodian shall be authorized
and indemnified as provided herein to utilize a nationally recognized courier
service. The Borrower shall cause the Investment Manager to arrange for the
provision of such services at its sole cost and expense (or, at the Collateral
Custodian’s option, reimburse the Collateral Custodian for all costs and
expenses incurred by the Collateral Custodian consistent with such instructions)
and shall maintain such insurance against loss or damage to the Collateral
Obligation Files as the Investment Manager deems appropriate.

Section 18.9

Merger or Consolidation.   Any Person (i) into which the Collateral Custodian
may be merged or consolidated, (ii) that may result from any merger or
consolidation to which the Collateral Custodian shall be a party, or (iii) that
may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.

Section 18.10

Collateral Custodian Compensation.   As compensation for its Collateral
Custodian activities hereunder and in its capacity as Securities Intermediary
under the Account Control Agreement, the Collateral Custodian shall be entitled
to its fees and expenses from the Borrower as set forth in the Collateral Agent
and Collateral Custodian Fee Letter and any other accrued and unpaid fees,
expenses (including reasonable attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower or the Investment Manager, or both but
without duplication, to the Collateral Custodian (including Indemnified Amounts
under Article XVI) under the Transaction Documents (which includes amounts
payable to the Securities Intermediary under the Account Control Agreement)
(collectively, the “Collateral Custodian Fees and Expenses”). The Borrower
agrees to reimburse the Collateral Custodian in accordance with the provisions
of Section 8.3 for all reasonable expenses, disbursements and advances incurred
or made by the Collateral Custodian in accordance with any provision of this
Agreement or the other Transaction Documents or in the enforcement of any
provision hereof or in the other Transaction Documents.



-130- 

 

 

Section 18.11

Removal or Resignation of Collateral Custodian.   (a)  The Collateral Custodian
may at any time resign and terminate its obligations under this Agreement upon
at least 60 days’ prior written notice to the Investment Manager, the Borrower
and the Administrative Agent and each Agent and Morningstar; provided, that no
resignation or removal of the Collateral Custodian will be permitted unless a
successor Collateral Custodian has been appointed which successor Collateral
Custodian, so long as no Unmatured Investment Manager Event of Default,
Investment Manager Event of Default, Unmatured Facility Termination Event or
Facility Termination Event has occurred and is continuing, is reasonably
acceptable to the Investment Manager. Promptly after receipt of notice of the
Collateral Custodian’s resignation, the Administrative Agent shall promptly
appoint a successor Collateral Custodian by written instrument, in duplicate,
copies of which instrument shall be delivered to the Borrower, the Investment
Manager, each Agent, the resigning Collateral Custodian and to the successor
Collateral Custodian.

(b)

The Administrative Agent upon at least 60 days’ prior written notice to the
Collateral Custodian and each Agent and Morningstar, may remove and discharge
the Collateral Custodian or any successor Collateral Custodian thereafter
appointed from the performance of its duties under this Agreement for cause.
Promptly after giving notice of removal of the Collateral Custodian, the
Administrative Agent shall appoint, or petition a court of competent
jurisdiction to appoint, a successor Collateral Custodian (which successor
Collateral Agent shall be reasonably acceptable to the Majority Lenders and the
Borrower). Any such appointment shall be accomplished by written instrument and
one original counterpart of such instrument of appointment shall be delivered to
the Collateral Custodian and the successor Collateral Custodian, with a copy
delivered to the Borrower and the Investment Manager.

(c)

In the event of any such resignation or removal, the Collateral Custodian shall,
no later than five (5) Business Days after receipt of notice of the successor
Collateral Custodian, transfer to the successor Collateral Custodian, as
directed in writing by the Administrative Agent, all the Collateral Obligation
Files being administered under this Agreement. The cost of the shipment of
Collateral Obligation Files arising out of the resignation of the Collateral
Custodian pursuant to Section 18.11(a), or the termination for cause of the
Collateral Custodian pursuant to Section 18.11(b), shall be at the expense of
the Collateral Custodian. Any cost of shipment arising out of the removal or
discharge of the Collateral Custodian without cause pursuant to Section 18.11(b)
shall be at the expense of the Borrower.

Section 18.12

Limitations on Liability.   (a)  The Collateral Custodian may conclusively rely
on and shall be fully protected in acting upon any certificate, instrument,
opinion, notice, letter, telegram or other document delivered to it and that in
good faith it reasonably believes to be genuine and that has been signed by the
proper party or parties. The Collateral Custodian may rely conclusively on and
shall be fully protected in acting upon (a) the written instructions of any
designated officer of the Administrative Agent or (b) the verbal instructions of
the Administrative Agent.

(b)

The Collateral Custodian may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.



-131- 

 

 

(c)

The Collateral Custodian shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties and in the case of the grossly
negligent performance of its duties in taking and retaining custody of the
Collateral Obligation Files; provided that, the Collateral Custodian hereby
agrees that any failure of the Collateral Custodian to produce an original
promissory note satisfying the conditions described in clauses (a) and (b) of
Section 18.7 shall constitute negligence.

(d)

The Collateral Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral, and will not be
required to and will not make any representations as to the validity or value
(except as expressly set forth in this Agreement) of any of the Collateral. The
Collateral Custodian shall not be obligated to take any action hereunder that
might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

(e)

The Collateral Custodian shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(f)

The Collateral Custodian shall not be required to expend or risk its own funds
in the performance of its duties hereunder. In no event shall the Collateral
Custodian be liable for any failure or delay in the performance of its
obligations hereunder because of circumstances beyond its control, including,
but not limited to, acts of God, flood, war (whether declared or undeclared),
terrorism, fire, riot, embargo, government action (including any laws,
ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Custodian as contemplated by this
Agreement.

(g)

It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral.

(h)

In case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of a Facility Termination
Event or the Facility Termination Date, request instructions from the Investment
Manager and may, after the occurrence of a Facility Termination Event or the
Facility Termination Date, request instructions from the Administrative Agent,
and shall be entitled at all times to refrain from taking any action unless it
has received instructions from the Investment Manager or the Administrative
Agent, as applicable. The Collateral Custodian shall in all events have no
liability, risk or cost for any action taken pursuant to and in compliance with
the instruction of the Administrative Agent. In no event shall the Collateral
Custodian be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the
Collateral Custodian has been advised of the likelihood of such loss or damage
and regardless of the form of action.



-132- 

 

 

(i)

Each of the protections, reliances, indemnities and immunities offered to the
Collateral Agent in Section 11.7 and Section 11.8 shall be afforded to the
Collateral Custodian.

Section 18.13

Collateral Custodian as Agent of Collateral Agent.   The Collateral Custodian
agrees that, with respect to any Collateral Obligation File at any time or times
in its possession or held in its name, the Collateral Custodian shall be the
agent and custodian of the Collateral Agent, for the benefit of the Secured
Parties, for purposes of perfecting (to the extent not otherwise perfected) the
Collateral Agent’s security interest in the Collateral and for the purpose of
ensuring that such security interest is entitled to first priority status under
the UCC. For so long as the Collateral Custodian is the same entity as the
Collateral Agent, the Collateral Custodian shall be entitled to the same rights
and protections afforded to the Collateral Agent hereunder.

[signature pages begin on next page]

 

-133- 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.

  DUNLAP FUNDING LLC, as Borrower               By:       Name:     Title:

 

 

 

S-1 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian               By:       Name:  
  Title:

 

S-2 

 

 

  DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent               By:       Name:     Title:        
      By:       Name:     Title:

 

S-3 

 

 

 

  DEUTSCHE BANK AG, NEW YORK
BRANCH, as an Agent and as a Committed Lender               By:       Name:    
Title:               By:       Name:     Title:

 

 

S-4 

 

 

ANNEX A

DUNLAP FUNDING LLC

c/o FS Investment Corporation III

2929 Arch Street, Suite 675

Philadelphia, PA 19104
Attention: Gerald F. Stahlecker, Executive Vice President
Telephone: (215) 495-1169
Facsimile: (215) 222-4649

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and Collateral Custodian

Wells Fargo Bank, N.A.

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—Dunlap Funding LLC

Fax: (410) 715 3748

Phone: (410) 884 2000

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Facsimile No.: 212-797-5160

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as an Agent and as a Committed Lender

60 Wall Street
New York, New York 10005
Attention: Asset Finance Department
Facsimile No.: 212-797-5160

 

A-1 

 

 

PIONEERS GATE LLC,
as an Agent and as a Committed Lender

c/o 20 Gates Management LLC as Pioneers Manager

30 Irving Place, 2nd Floor

New York, New York 10003

Phone: (212) 295-3790

Attention: Mark Golombeck

Email: pioneers@20gates.com

 

A-2 

 

 

Annex B

 

Lender Class A-1 Commitment Class A-2 Commitment Deutsche Bank AG, New York
Branch $200,000,000175,000,000 $0 Pioneers Gate LLC $0 $75,000,000

 

 

 







 

 

 

 

 

 